       Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 1 of 89 PageID 7
  Certificate Number: B1180D180869/2594SP (100%)
  Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                                    FLORIDA DECLARATIONS PAGE

Insured’s Name: Prime Time Sports Grill, Inc. dba                Policy #: B1180D180869/2594SP
Prime Time Sports Bar
Policy Dates: From: 07 June 2019 To: 07 June 2020
Surplus Lines Agent’s Name: Kathy Colangelo
Surplus Lines Agent’s Physical Address: 970 Lake Carillon Drive, Suite 200, Saint Petersburg, FL,
United States
Surplus Lines Agent’s License #: A305417
Producing Agent’s Name: Lenora Olney - MORROW INSURANCE GROUP, INC.
Producing Agent’s Physical Address: 18936 NORTH DALE MABRY HWY, Lutz, Florida 33548

THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS LINES LAW. PERSONS
INSURED BY SURPLUS LINES CARRIERS DO NOT HAVE THE PROTECTION OF THE FLORIDA
INSURANCE GUARANTY ACT TO THE EXTENT OF ANY RIGHT OF RECOVERY FOR THE
OBLIGATION OF AN INSOLVENT UNLICENSED INSURER.
SURPLUS LINES INSURERS’ POLICY RATES AND FORMS ARE NOT APPROVED BY ANY
FLORIDA REGULATORY AGENCY.

Policy Premium: USD 2,870.00                                        Policy Fee: USD 35.00
Inspection Fee: USD
Stamping Fee: USD 2.91                                              Tax: USD 145.25
EMPA Surcharge: USD 4.00                                            Citizen’s Assessment:
FHCF Assessment:

X           THIS POLICY CONTAINS A SEPARATE DEDUCTIBLE FOR HURRICANE
            OR WIND LOSSES, WHICH MAY RESULT IN HIGH OUT-OF-POCKET
            EXPENSES TO YOU.
            THIS POLICY CONTAINS A CO-PAY PROVISION THAT MAY
X           RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU.


  Surplus Lines Agent’s Countersignature:


                                                                  By


                                                                           Authorized Surplus Lines Signatory
                                                                           Kathy Colangelo




  7 June 2019 @ 19:21:57 | 76664 | Page 1 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 2 of 89 PageID 8




                          Lloyd’s
                          Certificate
                  This Insurance is effected with certain Underwriters at Lloyd's, London.
                  This Certificate is issued in accordance with the limited authorization granted to
                  the Correspondent by certain Underwriters at Lloyd's, London whose syndicate numbers and the
                  proportions underwritten by them can be ascertained from the office of the said Correspondent
                  (such Underwriters being hereinafter called "Underwriters") and in consideration of the
                  premium specified herein, Underwriters hereby bind themselves severally and not jointly, each
                  for his own part and not one for another, their Executors and Administrators.


                  The Assured is requested to read this Certificate, and if it is not correct, return it
                  immediately to the Correspondent for appropriate alteration.

                  All inquiries regarding this Certificate should be addressed to the following Correspondent:

                  Hull & Company, LLC - St Petersburg
                  970 Lake Carillon Drive, Suite 200, Saint Petersburg, Pinellas, FL 33716




SLC-3 (USA) NMA2868 (amended) (24/08/2000)
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 3 of 89 PageID 9
CERTIFICATE PROVISIONS

1.        Signature Required. This Certificate shall not be valid unless signed by the Correspondent on the attached
          Declaration Page.

2.        Correspondent / Intermediary Not Insurer. Neither the Correspondent nor the Intermediary is an Insurer
          hereunder and neither is nor shall be liable for any loss or claim whatsoever. The Insurers hereunder are
          those Underwriters at Lloyd's, London whose syndicate numbers can be ascertained as hereinbefore set
          forth. As used in this Certificate "Underwriters" shall be deemed to include incorporated as well as
          unincorporated persons or entities that are Underwriters at Lloyd's, London.

3.        Cancellation. If this Certificate provides for cancellation and this Certificate is cancelled after the inception
          date, earned premium must be paid for the time the insurance has been in force.

4.        Service of Suit. It is agreed that in the event of the failure of Underwriters to pay any amount claimed to be
          due hereunder, Underwriters, at the request of the Assured, will submit to the jurisdiction of a Court of
          competent jurisdiction within the United States. Nothing in this Clause constitutes or should be understood
          to constitute a waiver of Underwriters' rights to commence an action in any Court of competent jurisdiction
          in the United States, to remove an action to a United States District Court, or to seek a transfer of a case to
          another Court as permitted by the laws of the United States or of any State in the United States. It is further
          agreed that service of process in such suit may be made upon the firm or person named in the 'Service of
          Suit' item on the attached Declaration page, and that in any suit instituted against any one of them upon this
          contract, Underwriters will abide by the final decision of such Court or of any Appellate Court in the event of
          an appeal.
          The above-named are authorized and directed to accept service of process on behalf of Underwriters in any
          such suit and/or upon request of the Assured to give a written undertaking to the Assured that they will
          enter a general appearance upon Underwriters' behalf in the event such a suit shall be instituted.
          Further, pursuant to any statute of any state, territory or district of the United States which makes provision
          therefor, Underwriters hereby designate the Superintendent, Commissioner or Director of Insurance or other
          officer specified for that purpose in the statute, or his successor or successors in office, as their true and
          lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by
          or on behalf of the Assured or any beneficiary hereunder arising out of this contract of insurance, and hereby
          designate the above-mentioned as the person to whom the said officer is authorized to mail such process or
          a true copy thereof.

5.        Assignment. This Certificate shall not be assigned either in whole or in part without the written consent of
          the Correspondent endorsed hereon by the Intermediary.

6.        Attached Conditions Incorporated. This Certificate is made and accepted subject to all the provisions,
          conditions and warranties set forth herein, attached or endorsed, all of which are to be considered as
          incorporated herein.

7.        Claims. All claims and other enquiries shall be addressed to the Correspondent.




7 June 2019 @ 19:21:57 | 76664 | Page 3 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 4 of 89 PageID 10
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


8.        Short Rate Cancellation. If the attached provisions provide for cancellation, the table below will be used to
          calculate the short rate proportion of the premium when applicable under the terms of cancellation.

Short Rate Cancellation Table For Term of One Year.

Days                              Per Cent      Days                         Per Cent   Days                            Per Cent   Days                            Per Cent
Insurance in                   of one year      Insurance in              of one year   Insurance in                 of one year   Insurance in                 of one year
Force                             Premium       Force                        Premium    Force                           Premium    Force                           Premium

    1 .................. 5%                      66 - 69 ................. 29%          154   - 156 ..................53%          256 -   260.................. 77%
    2 .................. 6                       70 - 73 ................. 30           157   - 160 .................. 54          261 -   264.................. 78
  3 - 4 ................... 7                    74 - 76 ................. 31           161   - 164 .................. 55          265 -   269.................. 79
  5 - 6 ................... 8                    77 - 80 ................. 32           165   - 167 .................. 56          270 -   273 ( 9 mos ) ..... 80
  7 - 8 ................... 9                    81 - 83 ................. 33           168   - 171 .................. 57          274 -   278.................. 81
  9 - 10 ................... 10                  84 - 87 ................. 34           172   - 175 .................. 58          279 -   282.................. 82
 11 - 12 ................... 11                  88 - 91 ( 3 mos ) .... 35              176   - 178 .................. 59          283 -   287.................. 83
 13 - 14 ................... 12                  92 - 94 ................. 36           179   - 182 ( 6 mos ) ..... 60             288 -   291.................. 84
 15 - 16 ................... 13                  95 - 98 ................. 37           183   - 187 .................. 61          292 -   296.................. 85
 17 - 18 ................... 14                  99 - 102 ................. 38          188   - 191 .................. 62          297 -   301.................. 86
 19 - 20 ................... 15                 103 - 105 ................. 39          192   - 196 .................. 63          302 -   305 ( 10 mos ) .... 87
 21 - 22 ................... 16                 106 - 109 ................. 40          197   - 200 .................. 64          306 -   310.................. 88
 23 - 25 ................... 17                 110 - 113 ................. 41          201   - 205 .................. 65          311 -   314.................. 89
 26 - 29 ................... 18                 114 - 116 ................. 42          206   - 209 .................. 66          315 -   319.................. 90
 30 - 32 ( 1 mos ) ...... 19                    117 - 120 ................. 43          210   - 214 ( 7 mos ) ..... 67             320 -   323.................. 91
 33 - 36 ................... 20                 121 - 124 ( 4 mos ) ..... 44            215   - 218 .................. 68          324 -   328.................. 92
 37 - 40 ................... 21                 125 - 127 ................. 45          219   - 223 .................. 69          329 -   332.................. 93
 41 - 43 ................... 22                 128 - 131 ................. 46          224   - 228 .................. 70          333 -   337 ( 11 mos ) .... 94
 44 - 47 ................... 23                 132 - 135 ................. 47          229   - 232 .................. 71          338 -   342.................. 95
 48 - 51 ................... 24                 136 - 138 ................. 48          233   - 237 .................. 72          343 -   346.................. 96
 52 - 54 ................... 25                 139 - 142 ................. 49          238   - 241 .................. 73          347 -   351.................. 97
 55 - 58 ................... 26                 143 - 146 ................. 50          242   - 246 ( 8 mos ) ..... 74             352 -   355.................. 98
 59 - 62 ( 2 mos ) ...... 27                    147 - 149 ................. 51          247   - 250 .................. 75          356 -   360.................. 99
 63 - 65 ................... 28                 150 - 153 ( 5 mos )..... 52             251   - 255 ..................76           361 -   365 ( 12 mos ) .... 100


Rules applicable to insurance with terms less than or more than one year:

A.       If insurance has been in force for one year or less, apply the short rate table for annual insurance to the full
         annual premium determined as for insurance written for a term of one year.

B.       If insurance has been in force for more than one year:

         1.      Determine full annual premium as for insurance written for a term of one year.

         2.      Deduct such premium from the full insurance premium, and on the remainder calculate the pro rata
                 earned premium on the basis of the ratio of the length of time beyond one year the insurance has been
                 in force to the length of time beyond one year for which the policy was originally written.

         3.      Add premium produced in accordance with items (1) and (2) to obtain earned premium during full period
                 insurance has been in force.




7 June 2019 @ 19:21:57 | 76664 | Page 4 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 5 of 89 PageID 11
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


9.        Complaints: All complaints must be referred in the first instance to the Correspondent.
          Hull & Company, LLC - St Petersburg Complaints Procedure
          How to make a complaint: Should you wish to make a complaint against Hull & Company, LLC - St
          Petersburg you may do so either in writing or verbally to the Compliance Officer at:
          Hull & Company, LLC - St Petersburg,                     Compliance Officer: Kathy Duck
          970 Lake Carillon Drive, Suite 200, Saint                Telephone Number: 727-369-0221
          Petersburg, Pinellas, FL 33716                           Email: kathy.duck@hullco.com
          Hull & Company, LLC - St Petersburg’s Commitment to Customers
          Hull & Company, LLC - St Petersburg are committed to handing all customers complaints received promptly,
          fairly and in line with regulatory guidelines.
          We deem a complaint to be any expression of dissatisfaction, whether oral or written, and whether justified
          or not, from or on behalf of an eligible complainant about the firm’s pro vision of, or failure to provide
          insurance.

          If no satisfaction is obtained, complaints can be referred to
          The Complaints Department, Lloyd’s One Lime Street, London, EC3M 7HA, UK, +44 (0)20 7327 1000,
          www.lloyds.com.

10.       Lloyd’s is regulated by The Financial Conduct Authority, 25 The North Colonnade, Canary Wharf, London
          E14 5HS, Tel +44207066 1000, www.fca.org.uk.




7 June 2019 @ 19:21:57 | 76664 | Page 5 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 6 of 89 PageID 12
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


This Declaration Page is attached to and forms part of certificate provisions.

Previous #         D170869/10529                    Authority Ref#   B6991HUL2018E01              Certificate #   B1180D180869/2594SP
                                                                     (100%)


1.       Name and address of the Assured:                                       Agency Name and Address:
         Prime Time Sports Grill, Inc. dba Prime Time Sports                    Lenora Olney
         Bar                                                                    Licence Number: A196064
         14404 North Dale Mabry Highway, Tampa, Florida                         MORROW INSURANCE GROUP, INC.
         33618, United States                                                   18936 NORTH DALE MABRY HWY, Lutz, Florida
                                                                                33548
2.       Effective from 07 June 2019 to 07 June 2020 (Period: 12 months)
         Both days at 12.01a.m. Local Standard Time at the location of the Insured Premises.

3.       Insurance is effective with certain                                       Percentage

           Underwriters at Lloyd’s, London              One Lime Street,           100.00%
                                                        London, EC3M 7HA

4.       Total Values Declared USD 700,000                                 Coverage                               Premium
         Business Personal                           USD 500,000     As per Causes of Loss                        (annual)
         Property                                                    Special Form CP 10 30      Premium                      USD 2,870.00
         Business Income (and                        USD 200,000               10 12
         Extra Expense)                                               including Windstorm       Policy Fee                     USD 35.00
                                                                     and Hail and Theft but     Surplus Lines Tax             USD 145.25
                                                                     excluding Earthquake
                                                                       and Flood as more        Stamping Fee                    USD 2.91
                                                                         fully described        EMPA Fee                        USD 4.00
                                                                        elsewhere herein
                                                                                                TOTAL                        USD 3,057.16


         Location 1: 14404 North Dale Mabry Highway, Tampa, Florida 33618, United States

5.       Deductibles:
         Loc#: 1           Bldg#: 1             USD 1,000 each and every occurrence
                                                2% each and every occurrence in respect of Windstorm or Hail


6.       Forms and Endorsements:
         Conditions: Includes but is not limited to the following terms and conditions:

         Basis of Valuation: As more fully stated within the attached Commercial Property Insurance Schedule.
         Co-Insurance: 90 %

         CF 150 (11-85)                              Commercial Property Coverage Part Declarations
         CP 00 10 10 12                              Building and Personal Property Coverage Form
         CP 00 30 10 12                              Business Income (and Extra Expense)
         CP 00 90 07 88                              Commercial Property Conditions
         CP 01 25 06 95                              Florida Changes
         CP 03 21 06 07                              Windstorm or Hail Percentage Deductible
         CP 04 11 10 12                              Protective Safeguards (as per schedule attached)
         CP 10 30 10 12                              Cause of Loss - Special Form
         CP 12 11 10 00                              Burglary and Robbery Protective Safeguards
         HISCPTLEP                                   Total Loss Earned Premium Clause
         IL 00 17 11 98                              Common Policy Conditions
         IL 02 55 02 12                              Florida Changes - Cancellation and Non-Renewal
         LMA 5019                                    Asbestos Endorsement
         LMA 5020                                    Service of Suit Clause NY
         LMA 5021                                    Applicable Law (USA)
         LMA 5062                                    Fraudulent Claim Clause

7 June 2019 @ 19:21:57 | 76664 | Page 6 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 7 of 89 PageID 13
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar

         LMA 5219                                 US Terrorism Risk Insurance Act of 2002 as amended – Not purchased
                                                  clause
         LSW 1001                                 Several Liability Notice
         NMA 1168 (amended)                       Small Additional or Return Premium Clause
         NMA 2915                                 Electronic Data Endorsement B
         Claim Notification Clause
         Conformity Clause
         Florida Commercial Additional Declarations
         Minimum Earned Premium Definition Endorsement – 25%
         USA Hurricane Minimum Earned Premium Endorsement


         Exclusions: Includes but is not limited to the following exclusions:

         IL 09 35 07 02               Exclusion of Certain Computer-Related Losses
         LMA 3100                     Sanction Limitation and Exclusion Clause
         LMA 5018                     Microorganism Exclusion Absolute
         NMA 1191                     Radioactive Contamination Exclusion Clause – Physical Damage - Direct
         NMA 2340                     Land, Water and Air Exclusion - Seepage and/or Pollution and/or
                                      Contamination Exclusion – Debris Removal Endorsement
         NMA 2802                     Electronic Date Recognition Exclusion
         NMA 2918                     War and Terrorism Exclusion Endorsement
         NMA 2962                     Biological or Chemical Materials Exclusion
         Pre Existing Condition Exclusion


7.       Service of Suit Designee:              MENDES & MOUNT, 750 Seventh Ave, New York, NY 10019 6829, U.S.A.

8.       Subjectivities:                        None

9.       Surplus Lines:                         Kathy Colangelo
                                                970 Lake Carillon Drive, Suite 200, Saint Petersburg, FL, United States
                                                Florida License #: A305417

                                                DTW Claims Management (DCM)
10.      Claim Notification:
                                                3350 Riverwood Parkway, Atlanta, GA, USA
                                                Email: newclaims@dtwclaims.com
                                                Tel: 001-404-666-4450

11.      Correspondents name and                Hull & Company, LLC - St Petersburg
         address:                               970 Lake Carillon Drive, Suite 200, Saint Petersburg, Pinellas, FL 33716

12.      The Intermediary negotiating this insurance on behalf of the Correspondent is:
         Decus Insurance Brokers Ltd
         The Scalpel, 18th Floor,
         52 Lime Street,
         London,
         EC3M 7AF,
         ENGLAND



In witness whereof this certificate has been signed on 07th day of June, 2019


                                                                 By




7 June 2019 @ 19:21:57 | 76664 | Page 7 of 89
Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 8 of 89 PageID 14
   Certificate Number: B1180D180869/2594SP (100%)
   Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                                     Authorized Signatory


                                                         By


                                                                     Authorized Surplus Lines Signatory
                                                                     Kathy Colangelo




   7 June 2019 @ 19:21:57 | 76664 | Page 8 of 89
                                 COMMERCIAL PROPERTY COVERAGE PART
           Case 8:20-cv-00771-CEH-JSS Document  1-1 Filed 04/02/20 Page 9 of 89 PageID 15
                                           DECLARATIONS
 Certificate Number: B1180D180869/2594SP (100%)
 Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar
Effective Date: 07 June 2019 12:01 A.M., Standard Time at the address of the Insured
       X    Supplemental Declaration is attached
 BUSINESS DESCRIPTION*
 DESCRIPTION OF PREMISES
 Prem #       Bldg #    LOCATION, CONSTRUCTION AND OCCUPANCY

 All          All       As more fully stated within the attached Commercial Property Insurance Schedule



                                                        LIIMIT OF                               COVERED CAUSE              COINSURANCE†                   RATES
 Prem#        Bldg#     COVERAGE                        INSURANCE*                              OF LOSS

 All          All       As more fully stated within the attached Commercial Property Insurance Schedule


 OPTIONAL COVERAGES - Applicable only when entries are made in the Schedule below                                         †If Extra Expense Coverage, Limits on Loss Payment

                        AGREED VALUE                                                    REPLACEMENT COST
 Prem # Bldg #          EXPIRATION DATE          COVERAGE           AMOUNT              BUILDING      PERSONAL PROPERTY                          INCLUDING "STOCK"

 All         All        As more fully stated within the attached Commercial Property Insurance Schedule


                        INFLATION GUARD (Percentage)                       ††MONTHLY LIMIT OF             ††MAXIMUM PERIOD                  ††EXTENDED PERIOD
 Prem # Bldg #          BUILDING      PERSONAL PROPERTY                    INDEMNITY (Fraction)           OF INDEMNITY (X)                  OF INDEMNITY (Days)

 All         All        As more fully stated within the attached Commercial Property Insurance Schedule


 MORTGAGE HOLDER(S)                                                                                                       ††Applies to Business Income Only

 Prem # Bldg #          MORTGAGE HOLDER NAME AND MAILING ADDRESS
 All         All        As more fully stated within the attached Commercial Property Insurance Schedule


 DEDUCTIBLE

 All         All        As more fully stated within the attached Commercial Property Insurance Schedule


 FORMS AND ENDORSEMENTS (other than applicable Forms and Endorsements shown elsewhere in this policy)
 Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue:
 Please refer to declarations page

 PREMIUM
 Premium for this Coverage Part            USD 2,870 annual (100%)




 *Information omitted if shown elsewhere in the policy                                                                                     **Inclusion of date optional
                            THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.
 CF 150 (11-85)
                                                     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 10 of 89 PageID 16




                                                                Commercial Property Insurance Schedule: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar
Prem Bldg Location DTW Construction Occupancy     Year Square No.     Buildings Buildings BPP      BPP Basis   Include BI    With    Option Improvements   Improvements Ordinance AOP Wind   Quake   Flood Theft / Sublimit   Vacant / Policy Co-insurance Property     Roof     Protection Protective Composite
#    #             miles            (Code)        Built Ft    Stories (USD)     Basis Val (USD)    Val         Stock (USD)   Extra   /      and            and          or Law                             (USD)              Vandalism Form               Updates      Shape / Class       Safeguards Building
                                                                                                                             Expense Period Betterments    Betterments                                     Safeguards         Sublimit                                  Material                       Rate (%)
                                                                                                                                            (USD)          Basis Val                                                          (USD)
1    1   14404    16.7 Masonry       Retail Stores 1982 5,000   1                        500,000 Replacement         200,000 Yes     Option                                       USD 2%     EXCL.   EXCL. INCL. / None       No / None Special 90%        Roof:        Flat    3         P9 – Other: 0.41
         North         Non-          And Other                                                   Cost Value                          (1) /                                        1,000                                                                    2006                           Automatic
         Dale          Combustible   Retail Trade                                                                                    1/6                                                                    BR1 – Central                                  Plumbing:                      Suppression
         Mabry                       (Retail Trade)                                                                                                                                                         Station Burglar                                2000                           System
         Highway,                    (5)                                                                                                                                                                    Alarm: Yes                                     Electrics:
         Tampa,                                                                                                                                                                                                                                            2000
         Florida                                                                                                                                                                                                                                           Heating:
         33618,                                                                                                                                                                                                                                            2000
         United
         States


TOTALS (USD)                                                                             500,000                     200,000



TOTAL INSURED VALUES: USD 700,000




7 June 2019 @ 19:21:57 | 76664 | Page 10 of 89                                                                                                                                                                                                                                                    D180869
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 11 of 89 PageID 17
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                                                                  COMMERCIAL PROPERTY
                                                                                                          CP 10 30 10 12

                                  CAUSES OF LOSS – SPECIAL FORM
 Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


 A. Covered Causes Of Loss                                                       (4) Earth sinking (other than sinkhole
      When Special is shown in the Declarations,                                     collapse), rising or shifting including soil
      Covered Causes of Loss means direct physical                                   conditions which cause settling, cracking
      loss unless the loss is excluded or limited in this                            or other disarrangement of foundations
      policy.                                                                        or other parts of realty. Soil conditions
                                                                                     include contraction, expansion, freezing,
 B. Exclusions                                                                       thawing, erosion, improperly compacted
      1. We will not pay for loss or damage caused                                   soil and the action of water under the
         directly or indirectly by any of the following.                             ground surface.
         Such loss or damage is excluded regardless of                            But if Earth Movement, as described in
         any other cause or event that contributes                                b.(1) through (4) above, results in fire or
         concurrently or in any sequence to the loss.                             explosion, we will pay for the loss or
           a. Ordinance Or Law                                                    damage caused by that fire or explosion.
                 The enforcement of or compliance with any                       (5) Volcanic eruption, explosion or effusion.
                 ordinance or law:                                                   But if volcanic eruption, explosion or
                                                                                     effusion results in fire, building glass
               (1) Regulating the construction, use or
                                                                                     breakage or Volcanic Action, we will pay
                   repair of any property; or
                                                                                     for the loss or damage caused by that
               (2) Requiring the tearing down of any                                 fire, building glass breakage or Volcanic
                   property, including the cost of removing
                                                                                     Action.
                   its debris.
                                                                                     Volcanic Action means direct loss or
                 This exclusion, Ordinance Or Law, applies
                                                                                     damage resulting from the eruption of a
                 whether the loss results from:
                                                                                     volcano when the loss or damage is
                     (a) An ordinance or law that is enforced                        caused by:
                         even if the property has not been
                                                                                    (a) Airborne volcanic blast or airborne
                         damaged; or
                                                                                        shock waves;
                    (b) The increased costs incurred to
                                                                                    (b) Ash, dust or particulate matter;
                        comply with an ordinance or law in
                        the course of construction, repair,                             or
                        renovation, remodeling or demolition                        (c) Lava flow.
                        of property, or removal of its debris,                       With respect to coverage for Volcanic
                        following a physical loss to that                            Action as set forth in (5)(a), (5)(b) and
                        property.                                                    (5)(c), all volcanic eruptions that occur
           b. Earth Movement                                                         within any 168-hour period will constitute
               (1) Earthquake, including tremors and                                 a single occurrence.
                   aftershocks and any earth sinking, rising                         Volcanic Action does not include the
                   or shifting related to such event;                                cost to remove ash, dust or particulate
               (2) Landslide, including any earth sinking,                           matter that does not cause direct
                   rising or shifting related to such event;                         physical loss or damage to the
                                                                                     described property.
               (3) Mine subsidence, meaning subsidence
                                                                                  This exclusion applies regardless of
                   of a man-made mine, whether or not
                                                                                  whether any of the above, in Paragraphs
                   mining activity has ceased;
                                                                                  (1) through (5), is caused by an act of
                                                                                  nature  or      is   otherwise
                                                                                  caused.




 CP 10 30 10 12                                   © Insurance Services Office, Inc., 2011                          Page 1 of 10
 7 June 2019 @ 19:21:57 | 76664 | Page 11 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 12 of 89 PageID 18
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           c. Governmental Action                                                (3) Insurrection,   rebellion,    revolution,
                Seizure or destruction of property by order                          usurped power, or action taken by
                of governmental authority.                                           governmental authority in hindering or
                                                                                     defending against any of these.
                But we will pay for loss or damage caused
                by or resulting from acts of destruction                      g. Water
                ordered by governmental authority and                            (1) Flood, surface water, waves (including
                taken at the time of a fire to prevent its                           tidal wave and tsunami), tides, tidal
                spread, if the fire would be covered under                           water, overflow of any body of water, or
                this Coverage Part.                                                  spray from any of these, all whether or
           d. Nuclear Hazard                                                         not driven by wind (including storm
                                                                                     surge);
                Nuclear reaction or radiation, or radioactive
                contamination, however caused.                                   (2) Mudslide or mudflow;
                But if nuclear reaction or radiation, or                         (3) Water that backs up or overflows or is
                radioactive contamination, results in fire, we                       otherwise discharged from a sewer,
                will pay for the loss or damage caused by                            drain, sump, sump pump or related
                that fire.                                                           equipment;
           e. Utility Services                                                   (4) Water under the ground surface
                                                                                     pressing on, or flowing or seeping
                The failure of power, communication, water                           through:
                or other utility service supplied to the
                described premises, however caused, if the                          (a) Foundations, walls, floors or paved
                failure:                                                                surfaces;
               (1) Originates away from the described                               (b) Basements, whether paved or not; or
                   premises; or                                                     (c) Doors, windows or other openings;
               (2) Originates at the described premises,                                or
                   but only if such failure involves                             (5) Waterborne material carried               or
                   equipment used to supply the utility                              otherwise moved by any of the water
                   service to the described premises from a                          referred to in Paragraph (1), (3) or (4), or
                   source away from the described                                    material carried or otherwise moved by
                   premises.                                                         mudslide or mudflow.
                Failure of any utility service includes lack of                   This exclusion applies regardless of
                sufficient capacity and reduction in supply.                      whether any of the above, in Paragraphs
                Loss or damage caused by a surge of                               (1) through (5), is caused by an act of
                power is also excluded, if the surge would                        nature or is otherwise caused. An example
                not have occurred but for an event causing                        of a situation to which this exclusion applies
                a failure of power.                                               is the situation where a dam, levee, seawall
                                                                                  or other boundary or containment system
                But if the failure or surge of power, or the                      fails in whole or in part, for any reason, to
                failure of communication, water or other                          contain the water.
                utility service, results in a Covered Cause of
                Loss, we will pay for the loss or damage                          But if any of the above, in Paragraphs (1)
                caused by that Covered Cause of Loss.                             through (5), results in fire, explosion or
                                                                                  sprinkler leakage, we will pay for the loss or
                Communication services include but are not                        damage caused by that fire, explosion or
                limited to service relating to Internet access                    sprinkler leakage (if sprinkler leakage is a
                or access to any electronic, cellular or                          Covered Cause of Loss).
                satellite network.
                                                                              h. "Fungus", Wet Rot, Dry Rot And
            f. War And Military Action                                           Bacteria
               (1) War, including undeclared or civil                             Presence, growth, proliferation, spread or
                   war;                                                           any activity of "fungus", wet or dry rot or
               (2) Warlike action by a military force,                            bacteria.
                   including action in hindering         or                       But if "fungus", wet or dry rot or bacteria
                   defending against an actual or expected                        result in a "specified cause of loss", we will
                   attack, by any government, sovereign or                        pay for the loss or damage caused by that
                   other authority using military personnel                       "specified cause of loss".
                   or other agents; or




 Page 2 of 10                                     © Insurance Services Office, Inc., 2011                       CP 10 30 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 12 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 13 of 89 PageID 19
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                This exclusion does not apply:                                   (5) Nesting or infestation, or discharge or
               (1) When "fungus", wet or dry rot or                                  release of waste products or secretions,
                   bacteria result from fire or lightning; or                        by insects, birds, rodents or other
                                                                                     animals.
               (2) To the extent that coverage is provided
                   in the Additional Coverage, Limited                           (6) Mechanical       breakdown,      including
                   Coverage For "Fungus", Wet Rot, Dry                               rupture or bursting caused by centrifugal
                   Rot And Bacteria, with respect to loss or                         force. But if mechanical breakdown
                   damage by a cause of loss other than                              results in elevator collision, we will pay
                   fire or lightning.                                                for the loss or damage caused by that
                                                                                     elevator collision.
           Exclusions B.1.a. through B.1.h. apply whether
           or not the loss event results in widespread                           (7) The following causes of loss to personal
           damage or affects a substantial area.                                     property:
      2. We will not pay for loss or damage caused by                               (a) Dampness        or     dryness       of
         or resulting from any of the following:                                        atmosphere;
           a. Artificially generated electrical, magnetic or                        (b) Changes in or extremes              of
              electromagnetic energy that damages,                                      temperature; or
              disturbs, disrupts or otherwise interferes                            (c) Marring or scratching.
              with any:                                                           But if an excluded cause of loss that is
               (1) Electrical or electronic wire, device,                         listed in 2.d.(1) through (7) results in a
                   appliance, system or network; or                               "specified cause of loss" or building glass
               (2) Device, appliance, system or network                           breakage, we will pay for the loss or
                    utilizing cellular or satellite technology.                   damage caused by that "specified cause of
                                                                                  loss" or building glass breakage.
                For the purpose of this exclusion, electrical,
                magnetic or electromagnetic energy                            e. Explosion of steam boilers, steam pipes,
                includes but is not limited to:                                  steam engines or steam turbines owned or
                                                                                 leased by you, or operated under your
                    (a) Electrical current, including arcing;                    control. But if explosion of steam boilers,
                    (b) Electrical charge produced              or               steam pipes, steam engines or steam
                        conducted by a magnetic                 or               turbines results in fire or combustion
                        electromagnetic field;                                   explosion, we will pay for the loss or
                                                                                 damage caused by that fire or combustion
                    (c) Pulse of electromagnetic energy; or
                                                                                 explosion. We will also pay for loss or
                    (d) Electromagnetic            waves        or               damage caused by or resulting from the
                        microwaves.                                              explosion of gases or fuel within the furnace
              But if fire results, we will pay for the loss or                   of any fired vessel or within the flues or
              damage caused by that fire.                                        passages through which the gases of
                                                                                 combustion pass.
           b. Delay, loss of use or loss of market.
                                                                               f. Continuous or repeated seepage or
           c. Smoke, vapor or gas from agricultural                               leakage of water, or the presence or
              smudging or industrial operations.                                  condensation of humidity, moisture or
           d.(1) Wear and tear;                                                   vapor, that occurs over a period of 14 days
               (2) Rust or other corrosion, decay,                                or more.
                   deterioration, hidden or latent defect or                  g. Water, other liquids, powder or molten
                   any quality in property that causes it to                     material that leaks or flows from plumbing,
                   damage or destroy itself;                                     heating, air conditioning or other equipment
               (3) Smog;                                                         (except fire protective systems) caused by
                                                                                 or resulting from freezing, unless:
               (4) Settling,  cracking,            shrinking    or
                   expansion;                                                    (1) You do your best to maintain heat in the
                                                                                     building or structure; or




 CP 10 30 10 12                                   © Insurance Services Office, Inc., 2011                        Page 3 of 10
 7 June 2019 @ 19:21:57 | 76664 | Page 13 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 14 of 89 PageID 20
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



             (2) You drain the equipment and shut off                               (b) To collapse caused by one or more
                  the supply if the heat is not maintained.                             of the following:
           h. Dishonest or criminal act (including theft) by                            (i) The "specified causes of loss";
              you, any of your partners, members,                                       (ii) Breakage of building glass;
              officers, managers, employees (including
              temporary employees and leased workers),                                 (iii) Weight of rain that collects on a
              directors,     trustees      or     authorized                                 roof; or
              representatives, whether acting alone or in                              (iv) Weight of people or personal
              collusion with each other or with any other                                   property.
              party; or theft by any person to whom you
                                                                               l. Discharge, dispersal, seepage, migration,
              entrust the property for any purpose,
                                                                                  release or escape of "pollutants" unless the
              whether acting alone or in collusion with
                                                                                  discharge, dispersal, seepage, migration,
              any other party.
                                                                                  release or escape is itself caused by any of
                This exclusion:                                                   the "specified causes of loss". But if the
               (1) Applies whether or not an act occurs                           discharge, dispersal, seepage, migration,
                   during your normal hours of operation;                         release or escape of "pollutants" results in a
                                                                                  "specified cause of loss", we will pay for the
               (2) Does not apply to acts of destruction by                       loss or damage caused by that "specified
                   your employees (including temporary                            cause of loss".
                   employees and leased workers) or
                   authorized representatives; but theft by                      This exclusion, I., does not apply to
                   your employees (including temporary                           damage to glass caused by chemicals
                   employees and leased workers) or                              applied to the glass.
                   authorized representatives is not                          m. Neglect of an insured to use all reasonable
                   covered.                                                      means to save and preserve property from
            i. Voluntary parting with any property by you                        further damage at and after the time of loss.
               or anyone else to whom you have entrusted                   3. We will not pay for loss or damage caused by
               the property if induced to do so by any                        or resulting from any of the following, 3.a.
               fraudulent scheme, trick, device or false                      through 3.c. But if an excluded cause of loss
               pretense.                                                      that is listed in 3.a. through 3.c. results in a
            j. Rain, snow, ice or sleet to personal property                  Covered Cause of Loss, we will pay for the loss
               in the open.                                                   or damage caused by that Covered Cause of
                                                                              Loss.
           k. Collapse, including any of the following
              conditions of property or any part of the                       a. Weather conditions. But this exclusion only
              property:                                                          applies if weather conditions contribute in
                                                                                 any way with a cause or event excluded in
             (1) An abrupt falling down or caving in;                            Paragraph 1. above to produce the loss or
               (2) Loss of structural integrity, including                       damage.
                   separation of parts of the property or                     b. Acts or decisions, including the failure to act
                   property in danger of falling down or                         or decide, of any person, group,
                   caving in; or                                                 organization or governmental body.
               (3) Any cracking, bulging, sagging, bending,                   c. Faulty, inadequate or defective:
                   leaning, settling, shrinkage or expansion
                   as such condition relates to (1) or (2)                       (1) Planning,       zoning,   development,
                   above.                                                            surveying, siting;
                But if collapse results in a Covered Cause                       (2) Design, specifications, workmanship,
                of Loss at the described premises, we will                           repair,     construction,   renovation,
                pay for the loss or damage caused by that                            remodeling, grading, compaction;
                Covered Cause of Loss.                                           (3) Materials used in repair, construction,
                This exclusion, k., does not apply:                                  renovation or remodeling; or
                    (a) To the extent that coverage is                           (4) Maintenance;
                        provided under the Additional                             of part or all of any property on or off the
                        Coverage, Collapse; or                                    described premises.




 Page 4 of 10                                     © Insurance Services Office, Inc., 2011                       CP 10 30 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 14 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 15 of 89 PageID 21
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



      4. Special Exclusions                                                      (5) Any other consequential loss.
           The following provisions apply only to the                            b. Leasehold Interest Coverage Form
           specified Coverage Forms:                                             (1) Paragraph B.1.a., Ordinance Or Law,
           a. Business Income (And Extra Expense)                                    does not apply to insurance under this
              Coverage Form, Business Income                                         Coverage Form.
              (Without Extra Expense) Coverage                                   (2) We will not pay for any loss caused by:
              Form, Or Extra Expense Coverage Form
                                                                                    (a) Your cancelling the lease;
                We will not pay for:
                                                                                    (b) The      suspension,      lapse
               (1) Any loss caused by or resulting from:                                         or cancellation of any
                    (a) Damage or destruction of "finished                              license; or
                        stock"; or                                                  (c) Any other consequential loss.
                    (b) The time required to reproduce                        c. Legal Liability Coverage Form
                        "finished stock".
                                                                                 (1) The following exclusions do not apply to
                   This exclusion does not apply to Extra                            insurance under this Coverage Form:
                   Expense.
                                                                                    (a) Paragraph B.1.a. Ordinance Or Law;
               (2) Any loss caused by or resulting from
                   direct physical loss or damage to radio                          (b) Paragraph   B.1.c.
                   or television antennas (including satellite                                      Governmental Action;
                   dishes) and their lead-in wiring, masts or                       (c) Paragraph B.1.d. Nuclear Hazard;
                   towers.
                                                                                    (d) Paragraph B.1.e. Utility Services;
               (3) Any increase of loss caused by or                                    and
                   resulting from:
                                                                                    (e) Paragraph B.1.f. War And Military
                    (a) Delay in rebuilding, repairing or                               Action.
                        replacing the property or resuming
                                                                                 (2) The following additional     exclusions
                        "operations", due to interference at
                                                                                     apply to insurance under this Coverage
                        the location of the rebuilding, repair
                                                                                     Form:
                        or replacement by strikers or other
                        persons; or                                                 (a) Contractual Liability
                    (b) Suspension, lapse or cancellation of                            We will not defend any claim or
                        any license, lease or contract. But if                          "suit", or pay damages that you are
                        the suspension, lapse or cancellation                           legally liable to pay, solely by reason
                        is    directly   caused    by     the                           of your assumption of liability in a
                        "suspension" of "operations", we will                           contract or agreement. But this
                        cover such loss that affects your                               exclusion does not apply to a written
                        Business Income during the "period                              lease agreement in which you have
                        of restoration" and any extension of                            assumed liability for building damage
                        the "period of restoration" in                                  resulting from an actual or attempted
                        accordance with the terms of the                                burglary or robbery, provided that:
                        Extended        Business     Income                             (i) Your assumption of liability was
                        Additional Coverage       and     the                               executed prior to the accident;
                        Extended Period Of Indemnity                                        and
                        Optional Coverage or any variation
                        of these.                                                      (ii) The building is Covered Property
                                                                                            under this Coverage Form.
               (4) Any Extra Expense caused by                  or
                   resulting from suspension, lapse             or                  (b) Nuclear Hazard
                   cancellation of any license, lease           or                      We will not defend any claim or
                   contract beyond the "period                  of                      "suit", or pay any damages, loss,
                   restoration".                                                        expense or obligation, resulting from
                                                                                        nuclear reaction or radiation, or
                                                                                        radioactive contamination, however
                                                                                        caused.




 CP 10 30 10 12                                   © Insurance Services Office, Inc., 2011                       Page 5 of 10
 7 June 2019 @ 19:21:57 | 76664 | Page 15 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 16 of 89 PageID 22
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



      5. Additional Exclusion                                                 d. Building materials and supplies not
           The following provisions apply only to the                            attached as part of the building or structure,
           specified property:                                                   caused by or resulting from theft.
           Loss Or Damage To Products                                            However, this limitation does not apply to:
           We will not pay for loss or damage to any                             (1) Building materials and supplies held for
           merchandise, goods or other product caused                                sale by you, unless they are insured
           by or resulting from error or omission by any                             under the Builders Risk Coverage Form;
           person or entity (including those having                                  or
           possession under an arrangement where work                            (2) Business Income Coverage or Extra
           or a portion of the work is outsourced) in any                            Expense Coverage.
           stage of the development, production or use of                     e. Property that is missing, where the only
           the product, including planning, testing,                             evidence of the loss or damage is a
           processing,        packaging,        installation,                    shortage disclosed on taking inventory, or
           maintenance or repair. This exclusion applies                         other instances where there is no physical
           to any effect that compromises the form,                              evidence to show what happened to the
           substance or quality of the product. But if such                      property.
           error or omission results in a Covered Cause of
           Loss, we will pay for the loss or damage                            f. Property that has been transferred to a
           caused by that Covered Cause of Loss.                                  person or to a place outside the described
                                                                                  premises on the basis of unauthorized
 C. Limitations                                                                   instructions.
      The following limitations apply to all policy forms                     g. Lawns, trees, shrubs or plants which are
      and endorsements, unless otherwise stated:                                 part of a vegetated roof, caused by or
      1. We will not pay for loss of or damage to                                resulting from:
         property, as described and limited in this                              (1) Dampness or dryness of atmosphere or
         section. In addition, we will not pay for any loss                          of soil supporting the vegetation;
         that is a consequence of loss or damage as
         described and limited in this section.                                  (2) Changes in or extremes of temperature;
           a. Steam boilers, steam pipes, steam engines                          (3) Disease;
              or steam turbines caused by or resulting                           (4) Frost or hail; or
              from any condition or event inside such
                                                                                 (5) Rain, snow, ice or sleet.
              equipment. But we will pay for loss of or
              damage to such equipment caused by or                        2. We will not pay for loss of or damage to the
              resulting from an explosion of gases or fuel                    following types of property unless caused by
              within the furnace of any fired vessel or                       the "specified causes of loss" or building glass
              within the flues or passages through which                      breakage:
              the gases of combustion pass.                                   a. Animals, and then only if they are killed or
           b. Hot water boilers or other water heating                           their destruction is made necessary.
              equipment caused by or resulting from any                       b. Fragile articles such as statuary, marbles,
              condition or event inside such boilers or                          chinaware and porcelains, if broken. This
              equipment, other than an explosion.                                restriction does not apply to:
           c. The interior of any building or structure, or                     (1) Glass; or
              to personal property in the building or
              structure, caused by or resulting from rain,                       (2) Containers of property held for sale.
              snow, sleet, ice, sand or dust, whether                         c. Builders' machinery, tools and equipment
              driven by wind or not, unless:                                     owned by you or entrusted to you, provided
               (1) The building or structure first sustains                      such property is Covered Property.
                   damage by a Covered Cause of Loss to                           However, this limitation does not apply:
                   its roof or walls through which the rain,                     (1) If the property is located on or within
                   snow, sleet, ice, sand or dust enters; or                         100 feet of the described premises,
               (2) The loss or damage is caused by or                                unless the premises is insured under the
                   results from thawing of snow, sleet or                            Builders Risk Coverage Form; or
                   ice on the building or structure.
                                                                                 (2) To Business Income Coverage or to
                                                                                     Extra Expense Coverage.




 Page 6 of 10                                     © Insurance Services Office, Inc., 2011                        CP 10 30 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 16 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 17 of 89 PageID 23
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



      3. The special limit shown for each category, a.                     2. We will pay for direct physical loss or damage
         through d., is the total limit for loss of or                        to Covered Property, caused by abrupt
         damage to all property in that category. The                         collapse of a building or any part of a building
         special limit applies to any one occurrence of                       that is insured under this Coverage Form or
         theft, regardless of the types or number of                          that contains Covered Property insured under
         articles that are lost or damaged in that                            this Coverage Form, if such collapse is caused
         occurrence. The special limits are (unless a                         by one or more of the following:
         higher limit is shown in the Declarations):                          a. Building decay that is hidden from view,
           a. $2,500 for furs, fur garments and garments                         unless the presence of such decay is
              trimmed with fur.                                                  known to an insured prior to collapse;
           b. $2,500 for jewelry, watches, watch                              b. Insect or vermin damage that is hidden from
              movements, jewels, pearls, precious and                            view, unless the presence of such damage
              semiprecious stones, bullion, gold, silver,                        is known to an insured prior to collapse;
              platinum and other precious alloys or                           c. Use of defective material or methods in
              metals. This limit does not apply to jewelry                       construction, remodeling or renovation if the
              and watches worth $100 or less per item.                           abrupt collapse occurs during the course of
           c. $2,500 for patterns, dies, molds and forms.                        the construction, remodeling or renovation.
           d. $250 for stamps, tickets, including lottery                     d. Use of defective material or methods in
               tickets held for sale, and letters of credit.                     construction, remodeling or renovation if the
           These special limits are part of, not in addition                     abrupt      collapse   occurs    after    the
           to, the Limit of Insurance applicable to the                          construction, remodeling or renovation is
           Covered Property.                                                     complete, but only if the collapse is caused
                                                                                 in part by:
           This limitation, C.3., does not apply to
           Business Income Coverage or to Extra                                  (1) A cause of loss listed in 2.a. or 2.b.;
           Expense Coverage.                                                     (2) One or more of the "specified causes of
      4. We will not pay the cost to repair any defect to                            loss";
         a system or appliance from which water, other                           (3) Breakage of building glass;
         liquid, powder or molten material escapes. But                          (4) Weight of people or personal property;
         we will pay the cost to repair or replace                                   or
         damaged parts of fire-extinguishing equipment
         if the damage:                                                          (5) Weight of rain that collects on a roof.
           a. Results in discharge of any substance from                     3. This Additional Coverage – Collapse does
              an automatic fire protection system; or                         not apply to:
           b. Is directly caused by freezing.                                 a. A building or any part of a building that is in
                                                                                 danger of falling down or caving in;
      However, this limitation does not apply to
      Business Income Coverage or to Extra                                    b. A part of a building that is standing, even if
      Expense Coverage.                                                          it has separated from another part of the
                                                                                 building; or
 D. Additional Coverage – Collapse
                                                                              c. A building that is standing or any part of a
      The coverage provided under this Additional                                building that is standing, even if it shows
      Coverage, Collapse, applies only to an abrupt                              evidence of cracking, bulging, sagging,
      collapse as described and limited in D.1. through                          bending, leaning, settling, shrinkage or
      D.7.                                                                       expansion.
      1. For the purpose of this Additional Coverage,                      4. With respect to the following property:
         Collapse, abrupt collapse means an abrupt
         falling down or caving in of a building or any                       a. Outdoor radio or television antennas
         part of a building with the result that the                             (including satellite dishes) and their lead-in
         building or part of the building cannot be                              wiring, masts or towers;
         occupied for its intended purpose.




 CP 10 30 10 12                                   © Insurance Services Office, Inc., 2011                         Page 7 of 10
 7 June 2019 @ 19:21:57 | 76664 | Page 17 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 18 of 89 PageID 24
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           b. Awnings, gutters and downspouts;                          E. Additional Coverage – Limited Coverage
           c. Yard fixtures;                                               For "Fungus", Wet Rot, Dry Rot And
                                                                           Bacteria
           d. Outdoor swimming pools;
                                                                           1. The coverage described in E.2. and E.6. only
           e. Fences;                                                         applies when the "fungus", wet or dry rot or
            f. Piers, wharves and docks;                                      bacteria are the result of one or more of the
                                                                              following causes that occur during the policy
           g. Beach      or     diving            platforms     or
                                                                              period and only if all reasonable means were
              appurtenances;
                                                                              used to save and preserve the property from
           h. Retaining walls; and                                            further damage at the time of and after that
                                                                              occurrence:
            i. Walks, roadways and other paved surfaces;
                                                                              a. A "specified cause of loss" other than fire or
           if an abrupt collapse is caused by a cause of                         lightning; or
           loss listed in 2.a. through 2.d., we will pay for
           loss or damage to that property only if:                           b. Flood, if the Flood Coverage Endorsement
                                                                                 applies to the affected premises.
               (1) Such loss or damage is a direct result of
                   the abrupt collapse of a building insured                  This Additional Coverage does not apply to
                   under this Coverage Form; and                              lawns, trees, shrubs or plants which are part of
                                                                              a vegetated roof.
            (2) The property is Covered Property under
                this Coverage Form.                                        2. We will pay for loss or damage by "fungus",
                                                                              wet or dry rot or bacteria. As used in this
      5. If personal property abruptly falls down or                          Limited Coverage, the term loss or damage
         caves in and such collapse is not the result of                      means:
         abrupt collapse of a building, we will pay for
         loss or damage to Covered Property caused by                         a. Direct physical loss or damage to Covered
         such collapse of personal property only if:                             Property caused by "fungus", wet or dry rot
                                                                                 or bacteria, including the cost of removal of
           a. The collapse of personal property was
                                                                                 the "fungus", wet or dry rot or bacteria;
              caused by a cause of loss listed in 2.a.
              through 2.d.;                                                   b. The cost to tear out and replace any part of
                                                                                 the building or other property as needed to
           b. The personal property which collapses is
                                                                                 gain access to the "fungus", wet or dry rot
              inside a building; and                                             or bacteria; and
           c. The property which collapses is not of a
                                                                              c. The cost of testing performed after removal,
              kind listed in 4., regardless of whether that
                                                                                 repair, replacement or restoration of the
              kind of property is considered to be
                                                                                 damaged property is completed, provided
              personal property or real property.
                                                                                 there is a reason to believe that "fungus",
           The coverage stated in this Paragraph 5. does                         wet or dry rot or bacteria are present.
           not apply to personal property if marring and/or
                                                                           3. The coverage described under E.2. of this
           scratching is the only damage to that personal
                                                                              Limited Coverage is limited to $15,000.
           property caused by the collapse.
                                                                              Regardless of the number of claims, this limit is
      6. This Additional Coverage, Collapse, does not                         the most we will pay for the total of all loss or
         apply to personal property that has not abruptly                     damage arising out of all occurrences of
         fallen down or caved in, even if the personal                        "specified causes of loss" (other than fire or
         property shows evidence of cracking, bulging,                        lightning) and Flood which take place in a 12-
         sagging, bending, leaning, settling, shrinkage                       month period (starting with the beginning of the
         or expansion.                                                        present annual policy period). With respect to a
      7. This Additional Coverage, Collapse, will not                         particular occurrence of loss which results in
         increase the Limits of Insurance provided in                         "fungus", wet or dry rot or bacteria, we will not
         this Coverage Part.                                                  pay more than a total of $15,000 even if the
                                                                              "fungus", wet or dry rot or bacteria continue to
      8. The term Covered Cause of Loss includes the                          be present or active, or recur, in a later policy
         Additional Coverage, Collapse, as described                          period.
         and limited in D.1. through D.7.




 Page 8 of 10                                     © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 18 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 19 of 89 PageID 25
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



      4. The coverage provided under this Limited                       F. Additional Coverage Extensions
         Coverage does not increase the applicable                         1. Property In Transit
         Limit of Insurance on any Covered Property. If
         a particular occurrence results in loss or                           This Extension applies only to your personal
         damage by "fungus", wet or dry rot or bacteria,                      property to which this form applies.
         and other loss or damage, we will not pay                            a. You may extend the insurance provided by
         more, for the total of all loss or damage, than                         this Coverage Part to apply to your
         the applicable Limit of Insurance on the                                personal property (other than property in
         affected Covered Property.                                              the care, custody or control of your
           If there is covered loss or damage to Covered                         salespersons) in transit more than 100 feet
           Property, not caused by "fungus", wet or dry rot                      from the described premises. Property must
           or bacteria, loss payment will not be limited by                      be in or on a motor vehicle you own, lease
           the terms of this Limited Coverage, except to                         or operate while between points in the
           the extent that "fungus", wet or dry rot or                           coverage territory.
           bacteria cause an increase in the loss. Any                        b. Loss or damage must be caused by           or
           such increase in the loss will be subject to the                      result from one of the following causes    of
           terms of this Limited Coverage.                                       loss:
      5. The terms of this Limited Coverage do not                              (1) Fire, lightning, explosion, windstorm   or
         increase or reduce the coverage provided                                   hail, riot or civil commotion,          or
         under Paragraph F.2. (Water Damage, Other                                  vandalism.
         Liquids, Powder Or Molten Material Damage)
                                                                                 (2) Vehicle collision, upset or overturn.
         of this Causes Of Loss form or under the
                                                                                     Collision means accidental contact of
         Additional Coverage, Collapse.
                                                                                     your vehicle with another vehicle or
      6. The following, 6.a. or 6.b., applies only if                                object. It does not mean your vehicle's
         Business Income and/or Extra Expense                                        contact with the roadbed.
         Coverage applies to the described premises
                                                                                 (3) Theft of an entire bale, case or package
         and only if the "suspension" of "operations"
                                                                                     by forced entry into a securely locked
         satisfies all terms and conditions of the
                                                                                     body or compartment of the vehicle.
         applicable Business Income and/or Extra
                                                                                     There must be visible marks of the
         Expense Coverage Form:
                                                                                     forced entry.
           a. If the loss which resulted in "fungus", wet or
                                                                              c. The most we will pay for loss or damage
              dry rot or bacteria does not in itself
                                                                                 under this Extension is $5,000.
              necessitate a "suspension" of "operations",
              but such "suspension" is necessary due to                       This Coverage Extension is additional
              loss or damage to property caused by                            insurance.    The     Additional     Condition,
              "fungus", wet or dry rot or bacteria, then our                  Coinsurance, does not apply to this Extension.
              payment under Business Income and/or                         2. Water Damage, Other Liquids, Powder
              Extra Expense is limited to the amount of                       Or Molten Material Damage
              loss and/or expense sustained in a period
              of not more than 30 days. The days need                         If loss or damage caused by or resulting from
              not be consecutive.                                             covered water or other liquid, powder or molten
                                                                              material damage loss occurs, we will also pay
           b. If a covered "suspension" of "operations"                       the cost to tear out and replace any part of the
              was caused by loss or damage other than                         building or structure to repair damage to the
              "fungus", wet or dry rot or bacteria but                        system or appliance from which the water or
              remediation of "fungus", wet or dry rot or                      other substance escapes. This Coverage
              bacteria prolongs the "period of restoration",                  Extension does not increase the Limit of
              we will pay for loss and/or expense                             Insurance.
              sustained during the delay (regardless of
              when such a delay occurs during the                          3. Glass
              "period of restoration"), but such coverage                     a. We will pay for expenses incurred to put up
              is limited to 30 days. The days need not be                        temporary plates or board up openings if
              consecutive.                                                       repair or replacement of damaged glass is
                                                                                 delayed.




 CP 10 30 10 12                                   © Insurance Services Office, Inc., 2011                       Page 9 of 10
 7 June 2019 @ 19:21:57 | 76664 | Page 19 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 20 of 89 PageID 26
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           b. We will pay for expenses incurred to                            c. Water damage means:
              remove or replace obstructions when                                (1) Accidental discharge or leakage of
              repairing or replacing glass that is part of a                         water or steam as the direct result of the
              building. This does not include removing or                            breaking apart or cracking of a
              replacing window displays.                                             plumbing, heating, air conditioning or
       This Coverage Extension F.3.                     does   not                   other system or appliance (other than a
       increase the Limit of Insurance.                                              sump system including its related
 G. Definitions                                                                      equipment and parts), that is located on
                                                                                     the described premises and contains
      1. "Fungus" means any type or form of fungus,                                  water or steam; and
         including mold or mildew, and any mycotoxins,
         spores, scents or by-products produced or                               (2) Accidental discharge or leakage of
         released by fungi.                                                          water or waterborne material as the
                                                                                     direct result of the breaking apart or
      2. "Specified causes of loss" means the following:                             cracking of a water or sewer pipe that is
         fire; lightning; explosion; windstorm or hail;                              located off the described premises and
         smoke; aircraft or vehicles; riot or civil                                  is part of a municipal potable water
         commotion; vandalism; leakage from fire-                                    supply system or municipal sanitary
         extinguishing equipment; sinkhole collapse;                                 sewer system, if the breakage or
         volcanic action; falling objects; weight of snow,                           cracking is caused by wear and tear.
         ice or sleet; water damage.
                                                                                  But water damage does not include loss or
           a. Sinkhole collapse means the sudden                                  damage otherwise excluded under the
              sinking or collapse of land into underground                        terms of the Water Exclusion. Therefore, for
              empty spaces created by the action of                               example, there is no coverage under this
              water on limestone or dolomite. This cause                          policy in the situation in which discharge or
              of loss does not include:                                           leakage of water results from the breaking
               (1) The cost of filling sinkholes; or                              apart or cracking of a pipe which was
                                                                                  caused by or related to weather-induced
               (2) Sinking or collapse of land into man-
                                                                                  flooding, even if wear and tear contributed
                   made underground cavities.
                                                                                  to the breakage or cracking. As another
           b. Falling objects does not include loss or                            example, and also in accordance with the
              damage to:                                                          terms of the Water Exclusion, there is no
             (1) Personal property in the open; or                                coverage for loss or damage caused by or
                                                                                  related to weather-induced flooding which
               (2) The interior of a building or structure, or                    follows or is exacerbated by pipe breakage
                   property inside a building or structure,                       or cracking attributable to wear and tear.
                   unless the roof or an outside wall of the
                   building or structure is first damaged by                      To the extent that accidental discharge or
                   a falling object.                                              leakage of water falls within the criteria set
                                                                                  forth in c.(1) or c.(2) of this definition of
                                                                                  "specified causes of loss," such water is not
                                                                                  subject to the provisions of the Water
                                                                                  Exclusion which preclude coverage for
                                                                                  surface water or water under the surface of
                                                                                  the                                   ground.




 Page 10 of 10                                    © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 20 of 89
Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 21 of 89 PageID 27
    Certificate Number: B1180D180869/2594SP (100%)
    Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar




                                                     CONDITIONS SECTION




    7 June 2019 @ 19:21:57 | 76664 | Page 21 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 22 of 89 PageID 28
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                                                                                 COMMERCIAL PROPERTY
                                                                                                         CP 00 10 10 12

                              BUILDING AND PERSONAL PROPERTY
                                       COVERAGE FORM
 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
 what is and is not covered.
 Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words "we", "us" and "our" refer to the company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

 A. Coverage                                                                  b. Your Business Personal Property
      We will pay for direct physical loss of or damage to                       consists of the following property located in
      Covered Property at the premises described in the                          or on the building or structure described in
      Declarations caused by or resulting from any                               the Declarations or in the open (or in a
      Covered Cause of Loss.                                                     vehicle) within 100 feet of the building or
                                                                                 structure or within 100 feet of the premises
      1. Covered Property                                                        described in the Declarations, whichever
           Covered Property, as used in this Coverage                            distance is greater:
           Part, means the type of property described in                         (1) Furniture and fixtures;
           this section, A.1., and limited in A.2. Property
           Not Covered, if a Limit Of Insurance is shown                         (2) Machinery and equipment;
           in the Declarations for that type of property.                        (3) "Stock";
           a. Building, meaning the building or structure                        (4) All other personal property owned by
              described in the Declarations, including:                              you and used in your business;
             (1) Completed additions;                                            (5) Labor, materials or services furnished or
               (2) Fixtures, including outdoor fixtures;                             arranged by you on personal property of
                                                                                     others;
               (3) Permanently installed:
                                                                                 (6) Your use interest as tenant in
                     (a) Machinery; and                                              improvements        and     betterments.
                    (b) Equipment;                                                   Improvements and betterments are
                                                                                     fixtures, alterations, installations or
               (4) Personal property owned by you that is
                                                                                     additions:
                   used to maintain or service the building
                   or structure or its premises, including:                         (a) Made a part of the building or
                  (a) Fire-extinguishing equipment;                                     structure you occupy but do not own;
                                                                                        and
                    (b) Outdoor furniture;
                                                                                    (b) You acquired or made at your
                     (c) Floor coverings; and                                           expense but cannot legally remove;
                  (d) Appliances used for refrigerating,                         (7) Leased personal property for which you
                       ventilating, cooking, dishwashing or                          have a contractual responsibility to
                       laundering;                                                   insure, unless otherwise provided for
               (5) If not covered by other insurance:                                under Personal Property Of Others.
                     (a) Additions     under       construction,              c. Personal Property Of Others that is:
                         alterations and repairs to the building                 (1) In your care, custody or control; and
                         or structure;
                                                                                 (2) Located in or on the building or structure
                    (b) Materials, equipment, supplies and                           described in the Declarations or in the
                        temporary structures, on or within                           open (or in a vehicle) within 100 feet of
                        100 feet of the described premises,                          the building or structure or within 100
                        used      for    making     additions,                       feet of the premises described in the
                        alterations or repairs to the building                       Declarations, whichever distance is
                        or structure.                                                greater.




 CP 00 10 10 12                                   © Insurance Services Office, Inc., 2011                        Page 1 of 16
 7 June 2019 @ 19:21:57 | 76664 | Page 22 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 23 of 89 PageID 29
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                However, our payment for loss of or                               n. Electronic data, except as provided under
                damage to personal property of others will                           the Additional Coverage, Electronic Data.
                only be for the account of the owner of the                          Electronic data means information, facts or
                property.                                                            computer programs stored as or on, created
      2. Property Not Covered                                                        or used on, or transmitted to or from
                                                                                     computer software (including systems and
           Covered Property does not include:                                        applications software), on hard or floppy
           a. Accounts, bills, currency, food stamps or                              disks, CD-ROMs, tapes, drives, cells, data
              other evidences of debt, money, notes or                               processing      devices      or    any     other
              securities. Lottery tickets held for sale are                          repositories of computer software which are
              not securities;                                                        used      with     electronically     controlled
                                                                                     equipment. The term computer programs,
           b. Animals, unless owned by others and
                                                                                     referred to in the foregoing description of
              boarded by you, or if owned by you, only as
                                                                                     electronic data, means a set of related
              "stock" while inside of buildings;
                                                                                     electronic instructions which direct the
           c. Automobiles held for sale;                                             operations and functions of a computer or
           d. Bridges, roadways, walks, patios or other                              device connected to it, which enable the
              paved surfaces;                                                        computer or device to receive, process,
                                                                                     store, retrieve or send data. This
           e. Contraband, or property in the course of                               paragraph, n., does not apply to your
              illegal transportation or trade;                                       "stock" of prepackaged software, or to
           f. The cost of excavations, grading, backfilling                          electronic data which is integrated in and
              or filling;                                                            operates or controls the building's elevator,
           g. Foundations of buildings, structures,                                  lighting, heating, ventilation, air conditioning
              machinery or boilers if their foundations are                          or security system;
              below:                                                              o. The cost to replace or restore the
               (1) The lowest basement floor; or                                     information on valuable papers and records,
                                                                                     including those which exist as electronic
             (2) The surface of the ground, if there is no                           data. Valuable papers and records include
                  basement;                                                          but are not limited to proprietary
           h. Land (including land on which the property                             information, books of account, deeds,
              is located), water, growing crops or lawns                             manuscripts, abstracts, drawings and card
              (other than lawns which are part of a                                  index systems. Refer to the Coverage
              vegetated roof);                                                       Extension for Valuable Papers And Records
            i. Personal property                  while   airborne   or              (Other Than Electronic Data) for limited
               waterborne;                                                           coverage for valuable papers and records
                                                                                     other than those which exist as electronic
            j. Bulkheads, pilings, piers, wharves or docks;                          data;
           k. Property that is covered under another                              p. Vehicles     or    self-propelled     machines
              coverage form of this or any other policy in                           (including aircraft or watercraft) that:
              which it is more specifically described,
              except for the excess of the amount due                               (1) Are licensed for use on public roads; or
              (whether you can collect on it or not) from                            (2) Are operated principally away from the
              that other insurance;                                                      described premises.
           l. Retaining walls that are not part of a                                  This paragraph does not apply to:
              building;                                                                 (a) Vehicles or self-propelled machines
          m. Underground pipes, flues or drains;                                            or autos you manufacture, process
                                                                                            or warehouse;




 Page 2 of 16                                         © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 23 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 24 of 89 PageID 30
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                    (b) Vehicles or self-propelled machines,                        (d) Remove property of others of a type
                        other than autos, you hold for sale;                            that would not be Covered Property
                    (c) Rowboats or canoes out of water at                              under this Coverage Form;
                        the described premises; or                                  (e) Remove deposits of mud or earth
                    (d) Trailers, but only to the extent                                from the grounds of the described
                        provided for in the Coverage                                    premises;
                        Extension for Non-owned Detached                             (f) Extract "pollutants" from land or
                        Trailers; or                                                     water; or
           q. The following property while outside of                               (g) Remove, restore or replace polluted
              buildings:                                                                land or water.
             (1) Grain, hay, straw or other crops;                               (3) Subject to the exceptions in Paragraph
               (2) Fences, radio or television antennas                              (4), the following provisions apply:
                   (including satellite dishes) and their                           (a) The most we will pay for the total of
                   lead-in wiring, masts or towers, trees,                              direct physical loss or damage plus
                   shrubs or plants (other than trees,                                  debris removal expense is the Limit
                   shrubs or plants which are "stock" or are                            of Insurance applicable to the
                   part of a vegetated roof), all except as                             Covered Property that has sustained
                   provided in the Coverage Extensions.                                 loss or damage.
      3. Covered Causes Of Loss                                                     (b) Subject to (a) above, the amount we
         See applicable Causes Of Loss form as shown                                    will pay for debris removal expense
         in the Declarations.                                                           is limited to 25% of the sum of the
      4. Additional Coverages                                                           deductible plus the amount that we
                                                                                        pay for direct physical loss or
           a. Debris Removal                                                            damage to the Covered Property that
               (1) Subject to Paragraphs (2), (3) and (4),                              has sustained loss or damage.
                   we will pay your expense to remove                                   However, if no Covered Property has
                   debris of Covered Property and other                                 sustained direct physical loss or
                   debris that is on the described premises,                            damage, the most we will pay for
                   when such        debris is caused by or                              removal of debris of other property (if
                   results from a Covered Cause of Loss                                 such removal is covered under this
                   that occurs during the policy period. The                            Additional Coverage) is $5,000 at
                   expenses will be paid only if they are                               each location.
                   reported to us in writing within 180 days                     (4) We will pay up to an additional $25,000
                   of the date of direct physical loss or                            for debris removal expense, for each
                   damage.                                                           location, in any one occurrence of
               (2) Debris Removal does not apply to costs                            physical loss or damage to Covered
                   to:                                                               Property, if one or both of the following
                                                                                     circumstances apply:
                    (a) Remove debris of property of yours
                        that is not insured under this policy,                      (a) The total of the actual debris removal
                        or property in your possession that is                          expense plus the amount we pay for
                        not Covered Property;                                           direct physical loss or damage
                                                                                        exceeds the Limit of Insurance on
                    (b) Remove debris of property owned by
                                                                                        the Covered Property that has
                        or leased to the landlord of the
                                                                                        sustained loss or damage.
                        building where your described
                        premises are located, unless you                            (b) The actual debris removal expense
                        have a contractual responsibility to                            exceeds 25% of the sum of the
                        insure such property and it is insured                          deductible plus the amount that we
                        under this policy;                                              pay for direct physical loss or
                                                                                        damage to the Covered Property that
                    (c) Remove any property that is
                                                                                        has sustained loss or damage.
                        Property Not Covered, including
                        property addressed under the
                        Outdoor    Property   Coverage
                        Extension;




 CP 00 10 10 12                                   © Insurance Services Office, Inc., 2011                        Page 3 of 16
 7 June 2019 @ 19:21:57 | 76664 | Page 24 of 89
      Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 25 of 89 PageID 31
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                      Therefore, if (4)(a) and/or (4)(b) applies,       The additional amount payable for debris removal
                      our total payment for direct physical loss        expense is provided in accordance with the terms of
                      or damage and debris removal expense              Paragraph (4), because the debris removal expense
                      may reach but will never exceed the               ($40,000) exceeds 25% of the loss payable plus the
                      Limit of Insurance on the Covered                 deductible ($40,000 is 50% of $80,000), and because
                      Property that has sustained loss or               the sum of the loss payable and debris removal
                      damage, plus $25,000.                             expense ($79,500 + $40,000 = $119,500) would
                (5) Examples                                            exceed the Limit of Insurance ($90,000). The
                                                                        additional amount of covered debris removal expense
                      The following examples assume that                is $25,000, the maximum payable under Paragraph
                      there is no Coinsurance penalty.                  (4). Thus, the total payable for debris removal
  Example 1                                                             expense in this example is $35,500; $4,500 of the
                                                                        debris removal expense is not covered.
  Limit of Insurance:                                    $ 90,000
                                                                              b. Preservation Of Property
  Amount of Deductible:                                  $     500
                                                                                  If it is necessary to move Covered Property
  Amount of Loss:                                        $ 50,000                 from the described premises to preserve it
  Amount of Loss Payable:                                $ 49,500                 from loss or damage by a Covered Cause
                                                  ($50,000 – $500)                of Loss, we will pay for any direct physical
                                                                                  loss or damage to that property:
  Debris Removal Expense:                               $ 10,000
  Debris Removal Expense Payable:                       $ 10,000                 (1) While it is being moved or while
                                                                                     temporarily stored at another location;
  ($10,000 is 20% of $50,000.)                                                       and
                                                                                (2) Only if the loss or damage occurs within
  The debris removal expense is less than 25% of the
                                                                                    30 days after the property is first moved.
  sum of the loss payable plus the deductible. The sum
  of the loss payable and the debris removal expense                          c. Fire Department Service Charge
  ($49,500 + $10,000 = $59,500) is less than the Limit                            When the fire department is called to save
  of Insurance. Therefore, the full amount of debris                              or protect Covered Property from a
  removal expense is payable in accordance with the                               Covered Cause of Loss, we will pay up to
  terms of Paragraph (3).                                                         $1,000 for service at each premises
  Example 2                                                                       described in the Declarations, unless a
                                                                                  higher limit is shown in the Declarations.
  Limit of Insurance:                                   $ 90,000                  Such limit is the most we will pay
  Amount of Deductible:                                 $    500                  regardless of the number of responding fire
                                                                                  departments or fire units, and regardless of
  Amount of Loss:                                       $ 80,000
                                                                                  the number or type of services performed.
  Amount of Loss Payable:                               $ 79,500
                                                                                  This Additional Coverage applies to your
                                                  ($80,000 – $500)                liability for fire department service charges:
  Debris Removal Expense:                               $ 40,000                 (1) Assumed by contract or agreement prior
  Debris Removal Expense Payable                                                     to loss; or
                     Basic Amount:                      $ 10,500                 (2) Required by local ordinance.
                     Additional Amount:                 $ 25,000                  No Deductible applies to this Additional
  The basic amount payable for debris removal                                     Coverage.
  expense under the terms of Paragraph (3) is
  calculated as follows: $80,000 ($79,500 + $500) x .25
  = $20,000, capped at $10,500. The cap applies
  because the sum of the loss payable ($79,500) and
  the basic amount payable for debris removal expense
  ($10,500) cannot exceed the Limit of Insurance
  ($90,000).




 Page 4 of 16                                     © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 25 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 26 of 89 PageID 32
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           d. Pollutant Clean-up And Removal                                     (5) Under this Additional Coverage, we will
                We will pay your expense to extract                                  not pay for:
                "pollutants" from land or water at the                              (a) The enforcement of or compliance
                described premises if the discharge,                                    with any ordinance or law which
                dispersal, seepage, migration, release or                               requires        demolition,      repair,
                escape of the "pollutants" is caused by or                              replacement,             reconstruction,
                results from a Covered Cause of Loss that                               remodeling      or    remediation     of
                occurs during the policy period. The                                    property due to contamination by
                expenses will be paid only if they are                                  "pollutants" or due to the presence,
                reported to us in writing within 180 days of                            growth, proliferation, spread or any
                the date on which the Covered Cause of                                  activity of "fungus", wet or dry rot or
                Loss occurs.                                                            bacteria; or
                This Additional Coverage does not apply to                          (b) Any costs associated with the
                costs to test for, monitor or assess the                                enforcement of or compliance with
                existence, concentration or effects of                                  an ordinance or law which requires
                "pollutants". But we will pay for testing                               any insured or others to test for,
                which is performed in the course of                                     monitor, clean up, remove, contain,
                extracting the "pollutants" from the land or                            treat, detoxify or neutralize, or in any
                water.                                                                  way respond to, or assess the effects
                The most we will pay under this Additional                              of "pollutants", "fungus", wet or dry
                Coverage for each described premises is                                 rot or bacteria.
                $10,000 for the sum of all covered                               (6) The most we will pay under this
                expenses arising out of Covered Causes of                            Additional Coverage, for each described
                Loss occurring during each separate 12-                              building insured under this Coverage
                month period of this policy.                                         Form, is $10,000 or 5% of the Limit of
                                                                                     Insurance applicable to that building,
           e. Increased Cost Of Construction                                         whichever is less. If a damaged building
               (1) This Additional Coverage applies only to                          is covered under a blanket Limit of
                   buildings to which the Replacement                                Insurance which applies to more than
                   Cost Optional Coverage applies.                                   one building or item of property, then the
                                                                                     most we will pay under this Additional
               (2) In the event of damage by a Covered
                                                                                     Coverage, for that damaged building, is
                   Cause of Loss to a building that is
                                                                                     the lesser of $10,000 or 5% times the
                   Covered Property, we will pay the
                                                                                     value of the damaged building as of the
                   increased costs incurred to comply with
                                                                                     time of loss times the applicable
                   the minimum standards of an ordinance
                                                                                     Coinsurance percentage.
                   or law in the course of repair, rebuilding
                   or replacement of damaged parts of that                           The amount payable under this
                   property, subject to the limitations stated                       Additional Coverage is additional
                   in e.(3) through e.(9) of this Additional                         insurance.
                   Coverage.                                                     (7) With respect       to    this   Additional
               (3) The ordinance or law referred to in e.(2)                         Coverage:
                   of this Additional Coverage is an                                (a) We will not pay for the Increased
                   ordinance or law that regulates the                                  Cost of Construction:
                   construction or repair of buildings or
                   establishes zoning or land use                                        (i) Until the property is actually
                   requirements at the described premises                                    repaired or replaced at the same
                   and is in force at the time of loss.                                      or another premises; and
               (4) Under this Additional Coverage, we will                              (ii) Unless the repair or replacement
                   not pay any costs due to an ordinance                                     is made as soon as reasonably
                   or law that:                                                              possible after the loss or damage,
                                                                                             not to exceed two years. We may
                    (a) You were required to comply with                                     extend this period in writing
                        before the loss, even when the                                       during the two years.
                        building was undamaged; and
                    (b) You failed to comply with.




 CP 00 10 10 12                                   © Insurance Services Office, Inc., 2011                        Page 5 of 16
 7 June 2019 @ 19:21:57 | 76664 | Page 26 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 27 of 89 PageID 33
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                    (b) If the building is repaired or replaced                  (3) The Covered Causes of Loss applicable
                        at the same premises, or if you elect                        to Your Business Personal Property
                        to rebuild at another premises, the                          apply to this Additional Coverage,
                        most we will pay for the Increased                           Electronic Data, subject to the following:
                        Cost of Construction, subject to the                        (a) If the Causes Of Loss – Special
                        provisions of e.(6) of this Additional                          Form applies, coverage under this
                        Coverage, is the increased cost of                              Additional   Coverage,     Electronic
                        construction at the same premises.                              Data, is limited to the "specified
                    (c) If the ordinance or law requires                                causes of loss" as defined in that
                        relocation to another premises, the                             form and Collapse as set forth in that
                        most we will pay for the Increased                              form.
                        Cost of Construction, subject to the                        (b) If the Causes Of Loss – Broad Form
                        provisions of e.(6) of this Additional                          applies,    coverage    under    this
                        Coverage, is the increased cost of                              Additional    Coverage,   Electronic
                        construction at the new premises.                               Data, includes Collapse as set forth
               (8) This Additional Coverage is not subject                              in that form.
                   to the terms of the Ordinance Or Law                             (c) If the Causes Of Loss form is
                   Exclusion to the extent that such                                    endorsed to add a Covered Cause of
                   Exclusion would conflict with the                                    Loss, the additional Covered Cause
                   provisions of this Additional Coverage.                              of Loss does not apply to the
               (9) The costs addressed in the Loss                                      coverage provided under this
                   Payment and Valuation Conditions and                                 Additional   Coverage,    Electronic
                   the Replacement          Cost Optional                               Data.
                   Coverage, in this Coverage Form, do                              (d) The Covered Causes of Loss include
                   not include the increased cost                                       a virus, harmful code or similar
                   attributable to enforcement of or                                    instruction introduced into or enacted
                   compliance with an ordinance or law.                                 on a computer system (including
                   The amount payable under this                                        electronic data) or a network to
                   Additional Coverage, as stated in e.(6)                              which it is connected, designed to
                   of this Additional Coverage, is not                                  damage or destroy any part of the
                   subject to such limitation.                                          system or disrupt its normal
            f. Electronic Data                                                          operation. But there is no coverage
               (1) Under      this   Additional    Coverage,                            for loss or damage caused by or
                   electronic data has the meaning                                      resulting from manipulation of a
                   described under Property Not Covered,                                computer         system      (including
                   Electronic      Data.    This    Additional                          electronic data) by any employee,
                   Coverage does not apply to your "stock"                              including a temporary or leased
                   of prepackaged software, or to                                       employee, or by an entity retained by
                   electronic data which is integrated in                               you or for you to inspect, design,
                   and operates or controls the building's                              install, modify, maintain, repair or
                   elevator, lighting, heating, ventilation, air                        replace that system.
                   conditioning or security system.
               (2) Subject to the provisions of this
                   Additional Coverage, we will pay for the
                   cost to replace or restore electronic data
                   which has been destroyed or corrupted
                   by a Covered Cause of Loss. To the
                   extent that electronic data is not
                   replaced or restored, the loss will be
                   valued at the cost of replacement of the
                   media on which the electronic data was
                   stored, with blank media of substantially
                   identical type.




 Page 6 of 16                                     © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 27 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 28 of 89 PageID 34
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



               (4) The most we will pay under this                               (2) Your Business Personal Property
                   Additional Coverage, Electronic Data, is                         (a) If this policy covers Your Business
                     $2,500 (unless a higher limit is shown in                          Personal Property, you may extend
                     the Declarations) for all loss or damage                           that insurance to apply to:
                     sustained in any one policy year,                                  (i) Business     personal    property,
                     regardless of the number of occurrences                                including such property that you
                     of loss or damage or the number of                                     newly acquire, at any location
                     premises,     locations     or    computer                             you acquire other than at fairs,
                     systems involved. If loss payment on the                               trade shows or exhibitions; or
                     first occurrence does not exhaust this
                     amount, then the balance is available for                          (ii) Business     personal    property,
                     subsequent loss or damage sustained in                                  including such property that you
                     but not after that policy year. With                                    newly acquire, located at your
                     respect to an occurrence which begins                                   newly constructed or acquired
                     in one policy year and continues or                                     buildings    at    the    location
                     results in additional loss or damage in a                               described in the Declarations.
                     subsequent policy year(s), all loss or                             The most we will pay for loss or
                     damage is deemed to be sustained in                                damage under this Extension is
                     the policy year in which the occurrence                            $100,000 at each building.
                     began.                                                         (b) This Extension does not apply
         5. Coverage Extensions                                                         to:
           Except as otherwise provided, the following                                  (i) Personal property of others that
           Extensions apply to property located in or on                                    is temporarily in your possession
           the building described in the Declarations or in                                 in the course of installing or
           the open (or in a vehicle) within 100 feet of the                                performing     work    on   such
           described premises.                                                              property; or
           If a Coinsurance percentage of 80% or more,                                  (ii) Personal property of others that
           or a Value Reporting period symbol, is shown                                      is temporarily in your possession
           in the Declarations, you may extend the                                           in     the   course     of   your
           insurance provided by this Coverage Part as                                       manufacturing or wholesaling
           follows:                                                                          activities.
           a. Newly Acquired Or Constructed                                      (3) Period Of Coverage
              Property                                                               With respect to insurance provided
                  (1) Buildings                                                      under this Coverage Extension for
                     If this policy covers Building, you may                         Newly      Acquired     Or  Constructed
                     extend that insurance to apply to:                              Property, coverage will end when any of
                                                                                     the following first occurs:
                    (a) Your new buildings while being built
                        on the described premises; and                              (a) This policy expires;
                    (b) Buildings you acquire at locations,                         (b) 30 days expire after you acquire the
                        other than the described premises,                              property or begin construction of that
                        intended for:                                                   part of the building that would qualify
                                                                                        as covered property; or
                           (i) Similar use as the building
                               described in the Declarations; or                    (c) You report values to us.
                          (ii) Use as a warehouse.                                   We will charge you additional premium
                                                                                     for values reported from the date you
                     The most we will pay for loss or damage                         acquire    the    property    or   begin
                     under this Extension is $250,000 at                             construction of that part of the building
                     each building.                                                  that would qualify as covered property.




 CP 00 10 10 12                                   © Insurance Services Office, Inc., 2011                          Page 7 of 16
 7 June 2019 @ 19:21:57 | 76664 | Page 28 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 29 of 89 PageID 35
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           b. Personal Effects And Property Of Others                         d. Property Off-premises
                You may extend the insurance that applies                        (1) You may extend the insurance provided
                to Your Business Personal Property to                                by this Coverage Form to apply to your
                apply to:                                                            Covered Property while it is away from
               (1) Personal effects owned by you, your                               the described premises, if it is:
                   officers, your partners or members, your                         (a) Temporarily at a location you do not
                   managers or your employees. This                                     own, lease or operate;
                   Extension does not apply to loss or                              (b) In storage at a location you lease,
                   damage by theft.                                                     provided the lease was executed
               (2) Personal property of others in your care,                            after the beginning of the current
                    custody or control.                                                 policy term; or
                The most we will pay for loss or damage                             (c) At any fair, trade show or exhibition.
                under this Extension is $2,500 at each                           (2) This Extension does not apply to
                described premises. Our payment for loss                             property:
                of or damage to personal property of others
                will only be for the account of the owner of                        (a) In or on a vehicle; or
                the property.                                                       (b) In the care, custody or control of your
           c. Valuable Papers And Records (Other                                                salespersons, unless the
              Than Electronic Data)                                                     property is in such care, custody or
                                                                                        control at a fair, trade show or
             (1) You may extend the insurance that                                      exhibition.
                 applies to Your Business Personal
                 Property to apply to the cost to replace                       (3) The most we will pay for loss or damage
                 or restore the lost information on                                 under this Extension is $10,000.
                 valuable papers and records for which                        e. Outdoor Property
                 duplicates do not exist. But this
                                                                                  You may extend the insurance provided by
                 Extension does not apply to valuable
                                                                                  this Coverage Form to apply to           your
                 papers and records which exist as
                                                                                  outdoor fences, radio and television
                 electronic data. Electronic data has the
                                                                                  antennas (including satellite dishes), trees,
                 meaning described under Property Not
                                                                                  shrubs and plants (other than trees, shrubs
                 Covered, Electronic Data.
                                                                                  or plants which are "stock" or are part of a
               (2) If the Causes Of Loss – Special Form                           vegetated roof), including debris removal
                   applies, coverage under this Extension                         expense, caused by or resulting from any of
                   is limited to the "specified causes of                         the following causes of loss if they are
                   loss" as defined in that form and                              Covered Causes of Loss:
                   Collapse as set forth in that form.
                                                                                 (1) Fire;
               (3) If the Causes Of Loss – Broad Form
                                                                                 (2) Lightning;
                   applies, coverage under this Extension
                   includes Collapse as set forth in that                        (3) Explosion;
                   form.                                                         (4) Riot or Civil Commotion; or
               (4) Under this Extension, the most we will                        (5) Aircraft.
                   pay to replace or restore the lost
                   information is $2,500 at each described                        The most we will pay for loss or damage
                   premises, unless a higher limit is shown                       under this Extension is $1,000, but not
                   in the Declarations. Such amount is                            more than $250 for any one tree, shrub or
                   additional insurance. We will also pay                         plant. These limits apply to any one
                   for the cost of blank material for                             occurrence, regardless of the types or
                   reproducing the records (whether or not                        number of items lost or damaged in that
                   duplicates exist) and (when there is a                         occurrence.
                   duplicate) for the cost of labor to
                   transcribe or copy the records. The
                   costs of blank material and labor are
                   subject to the applicable Limit of
                   Insurance on Your Business Personal
                   Property and, therefore, coverage of
                   such costs is not additional insurance.




 Page 8 of 16                                     © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 29 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 30 of 89 PageID 36
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                Subject to all aforementioned terms and                          (2) If the applicable Covered Causes of
                limitations of coverage, this Coverage                               Loss form or endorsement contains a
                Extension includes the expense of                                    limitation or exclusion concerning loss or
                removing from the described premises the                             damage from sand, dust, sleet, snow,
                debris of trees, shrubs and plants which are                         ice or rain to property in a structure,
                the property of others, except in the                                such limitation or exclusion also applies
                situation in which you are a tenant and such                         to property in a portable storage unit.
                property is owned by the landlord of the                         (3) Coverage under this Extension:
                described premises.
                                                                                    (a) Will end 90 days after the business
            f. Non-owned Detached Trailers                                              personal property has been placed in
               (1) You may extend the insurance that                                    the storage unit;
                   applies to Your Business Personal                                (b) Does not apply if the storage unit
                   Property to apply to loss or damage to                               itself has been in use at the
                   trailers that you do not own, provided                               described premises for more than 90
                   that:                                                                consecutive days, even if the
                    (a) The trailer is used in your business;                           business personal property has been
                    (b) The trailer is in your care, custody or                         stored there for 90 or fewer days as
                        control at the premises described in                            of the time of loss or damage.
                        the Declarations; and                                    (4) Under this Extension, the most we will
                    (c) You have a contractual responsibility                        pay for the total of all loss or damage to
                        to pay for loss or damage to the                             business personal property is $10,000
                        trailer.                                                     (unless a higher limit is indicated in the
                                                                                     Declarations for such Extension)
               (2) We will not pay for any loss or damage                            regardless of the number of storage
                   that occurs:                                                      units. Such limit is part of, not in addition
                  (a) While the trailer is attached to any                           to, the applicable Limit of Insurance on
                      motor     vehicle    or    motorized                           Your Business Personal Property.
                      conveyance, whether or not the                                 Therefore,     payment         under     this
                      motor     vehicle    or    motorized                           Extension will not increase the
                      conveyance is in motion;                                       applicable Limit of Insurance on Your
                                                                                     Business Personal Property.
                    (b) During    hitching  or    unhitching
                        operations, or when a trailer                            (5) This Extension does not apply to loss or
                        becomes accidentally unhitched from                          damage otherwise covered under this
                        a motor vehicle or motorized                                 Coverage Form or any endorsement to
                        conveyance.                                                  this Coverage Form or policy, and does
                                                                                     not apply to loss or damage to the
               (3) The most we will pay for loss or damage
                                                                                     storage unit itself.
                   under this Extension is $5,000, unless a
                   higher limit is shown in the Declarations.                 Each of these Extensions is additional
                                                                              insurance unless otherwise indicated. The
               (4) This insurance is excess over the
                                                                              Additional Condition, Coinsurance, does not
                   amount due (whether you can collect on
                                                                              apply to these Extensions.
                   it or not) from any other insurance
                   covering such property.                              B. Exclusions And Limitations
           g. Business Personal Property Temporarily                       See applicable Causes Of Loss form as shown in
              In Portable Storage Units                                    the Declarations.
             (1) You may extend the insurance that                      C. Limits Of Insurance
                 applies to Your Business Personal                         The most we will pay for loss or damage in any
                 Property to apply to such property while                  one occurrence is the applicable Limit Of
                 temporarily stored in a portable storage                  Insurance shown in the Declarations.
                 unit (including a detached trailer)
                 located within 100 feet of the building or                The most we will pay for loss or damage to
                 structure described in the Declarations                   outdoor signs, whether or not the sign is attached
                 or within 100 feet of the premises                        to a building, is $2,500 per sign in any one
                 described in the Declarations, whichever                  occurrence.
                 distance is greater.




 CP 00 10 10 12                                   © Insurance Services Office, Inc., 2011                          Page 9 of 16
 7 June 2019 @ 19:21:57 | 76664 | Page 30 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 31 of 89 PageID 37
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



      The amounts of insurance stated in the following                       Total amount of loss payable:
      Additional Coverages apply in accordance with the                      $59,850 + $80,000 = $139,850
      terms of such coverages and are separate from
      the Limit(s) Of Insurance shown in the                                 Example 2
      Declarations for any other coverage:                                   (This example, too, assumes there is no Coinsurance
      1. Fire    Department                        Service                   penalty.)
         Charge;                                                             The Deductible and Limits of Insurance are the same
      2. Pollutant Clean-up And Removal;                                     as those in Example 1.
      3. Increased Cost Of Construction;
                                                                             Loss to Building 1:                        $ 70,000
         and
                                                                               (Exceeds Limit of Insurance plus Deductible)
      4. Electronic Data.
     Payments under the Preservation Of Property                             Loss to Building 2:                        $ 90,000
     Additional Coverage will not increase the                                 (Exceeds Limit of Insurance plus Deductible)
     applicable Limit of Insurance.                                          Loss Payable – Building 1:                 $ 60,000
  D. Deductible                                                                (Limit of Insurance)
      In any one occurrence of loss or damage                                Loss Payable – Building 2:                 $ 80,000
      (hereinafter referred to as loss), we will first reduce                  (Limit of Insurance)
      the amount of loss if required by the Coinsurance
      Condition or the Agreed Value Optional Coverage.                       Total amount of loss payable:                $ 140,000
      If the adjusted amount of loss is less than or equal
                                                                             E. Loss Conditions
      to the Deductible, we will not pay for that loss. If
      the adjusted amount of loss exceeds the                                   The following conditions apply in addition to the
      Deductible, we will then subtract the Deductible                          Common Policy Conditions and the Commercial
      from the adjusted amount of loss and will pay the                         Property Conditions:
      resulting amount or the Limit of Insurance,                               1. Abandonment
      whichever is less.
                                                                                   There can be no abandonment of any property
      When the occurrence involves loss to more than                               to us.
      one item of Covered Property and separate Limits
      of Insurance apply, the losses will not be                                2. Appraisal
      combined in determining application of the                                   If we and you disagree on the value of the
      Deductible. But the Deductible will be applied only                          property or the amount of loss, either may
      once per occurrence.                                                         make written demand for an appraisal of the
                                                                                   loss. In this event, each party will select a
  Example 1                                                                        competent and impartial appraiser. The two
  (This example assumes there is no Coinsurance                                    appraisers will select an umpire. If they cannot
  penalty.)                                                                        agree, either may request that selection be
                                                                                   made by a judge of a court having jurisdiction.
  Deductible:                                                $      250            The appraisers will state separately the value
  Limit of Insurance – Building 1:                           $   60,000            of the property and amount of loss. If they fail
  Limit of Insurance – Building 2:                           $   80,000            to agree, they will submit their differences to
                                                                                   the umpire. A decision agreed to by any two
  Loss to Building 1:                                        $   60,100            will be binding. Each party will:
  Loss to Building 2:                                        $   90,000
                                                                                   a. Pay its chosen appraiser; and
  The amount of loss to Building 1 ($60,100) is less                               b. Bear the other expenses of the appraisal
  than the sum ($60,250) of the Limit of Insurance                                    and umpire equally.
  applicable to Building 1 plus the Deductible.
                                                                                   If there is an appraisal, we will still retain our
  The Deductible will be subtracted from the amount of                             right to deny the claim.
  loss in calculating the loss payable for Building 1:
                                                                                3. Duties In The Event Of Loss Or Damage
       $ 60,100                                                                    a. You must see that the following are done in
       –    250                                                                       the event of loss or damage to Covered
                                                                                      Property:
       $ 59,850 Loss Payable – Building 1
                                                                                      (1) Notify the police if a law may have been
  The Deductible applies once per occurrence and                                          broken.
  therefore is not subtracted in determining the amount
  of loss payable for Building 2. Loss payable for
  Building 2 is the Limit of Insurance of $80,000.


  Page 10 of 16                                        © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
  7 June 2019 @ 19:21:57 | 76664 | Page 31 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 32 of 89 PageID 38
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



               (2) Give us prompt notice of the loss or                    4. Loss Payment
                   damage. Include a description of the                       a. In the event of loss or damage covered by
                   property involved.                                            this Coverage Form, at our option, we will
               (3) As soon as possible, give us a                                either:
                   description of how, when and where the                        (1) Pay the value of lost or damaged
                   loss or damage occurred.                                          property;
               (4) Take all reasonable steps to protect the                      (2) Pay the cost of repairing or replacing the
                   Covered Property from further damage,                             lost or damaged property, subject to b.
                   and keep a record of your expenses                                below;
                   necessary to protect the Covered
                   Property, for consideration in the                            (3) Take all or any part of the property at an
                   settlement of the claim. This will not                            agreed or appraised value; or
                   increase the Limit of Insurance.                              (4) Repair, rebuild or replace the property
                   However, we will not pay for any                                  with other property of like kind and
                   subsequent loss or damage resulting                               quality, subject to b. below.
                   from a cause of loss that is not a
                                                                                  We will determine the value of lost or
                   Covered Cause of Loss. Also, if
                                                                                  damaged property, or the cost of its repair
                   feasible, set the damaged property
                                                                                  or replacement, in accordance with the
                   aside and in the best possible order for
                                                                                  applicable terms of the Valuation Condition
                   examination.
                                                                                  in this Coverage Form or any applicable
               (5) At our request, give us complete                               provision which amends or supersedes the
                   inventories of the damaged and                                 Valuation Condition.
                   undamaged property. Include quantities,
                                                                              b. The cost to repair, rebuild or replace does
                   costs, values and amount of loss
                                                                                 not include the increased cost attributable
                   claimed.
                                                                                 to enforcement of or compliance with any
               (6) As often as may be reasonably required,                       ordinance     or    law     regulating    the
                   permit us to inspect the property proving                     construction, use or repair of any property.
                   the loss or damage and examine your
                                                                              c. We will give notice of our intentions within
                   books and records.
                                                                                 30 days after we receive the sworn proof of
                     Also, permit us to take samples of                          loss.
                     damaged and undamaged property for
                                                                              d. We will not pay you more than your
                     inspection, testing and analysis, and
                                                                                 financial interest in the Covered Property.
                     permit us to make copies from your
                     books and records.                                       e. We may adjust losses with the owners of
                                                                                 lost or damaged property if other than you.
               (7) Send us a signed, sworn proof of loss
                                                                                 If we pay the owners, such payments will
                   containing the information we request to
                                                                                 satisfy your claims against us for the
                   investigate the claim. You must do this
                                                                                 owners' property. We will not pay the
                   within 60 days after our request. We will
                                                                                 owners more than their financial interest in
                   supply you with the necessary forms.
                                                                                 the Covered Property.
               (8) Cooperate with us in the investigation or
                                                                              f. We may elect to defend you against suits
                   settlement of the claim.
                                                                                 arising from claims of owners of property.
           b. We may examine any insured under oath,                             We will do this at our expense.
              while not in the presence of any other
                                                                              g. We will pay for covered loss or damage
              insured and at such times as may be
                                                                                 within 30 days after we receive the sworn
              reasonably required, about any matter
                                                                                 proof of loss, if you have complied with all
              relating to this insurance or the claim,
                                                                                 of the terms of this Coverage Part, and:
              including an insured's books and records. In
              the event of an examination, an insured's                          (1) We have reached agreement with you
              answers must be signed.                                                on the amount of loss; or
                                                                                 (2) An appraisal award has been made.




 CP 00 10 10 12                                   © Insurance Services Office, Inc., 2011                      Page 11 of 16
 7 June 2019 @ 19:21:57 | 76664 | Page 32 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 33 of 89 PageID 39
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           h. A party wall is a wall that separates and is                          (b) When this policy is issued to the
              common to adjoining buildings that are                                    owner or general lessee of a
              owned by different parties. In settling                                   building, building means the entire
              covered losses involving a party wall, we                                 building. Such building is vacant
              will pay a proportion of the loss to the party                            unless at least 31% of its total
              wall based on your interest in the wall in                                square footage is:
              proportion to the interest of the owner of the                            (i) Rented to a lessee or sublessee
              adjoining building. However, if you elect to                                  and used by the lessee or
              repair or replace your building and the                                       sublessee    to   conduct    its
              owner of the adjoining building elects not to                                 customary operations; and/or
              repair or replace that building, we will pay
              you the full value of the loss to the party                               (ii) Used by the building owner to
              wall, subject to all applicable policy                                         conduct customary operations.
              provisions including Limits of Insurance, the                     (2) Buildings    under    construction    or
              Valuation and Coinsurance Conditions and                              renovation are not considered vacant.
              all other provisions of this Loss Payment
                                                                              b. Vacancy Provisions
              Condition. Our payment under the
              provisions of this paragraph does not alter                         If the building where loss or damage occurs
              any right of subrogation we may have                                has been vacant for more than 60
              against any entity, including the owner or                          consecutive days before that loss or
              insurer of the adjoining building, and does                         damage occurs:
              not alter the terms of the Transfer Of Rights                      (1) We will not pay for any loss or damage
              Of Recovery Against Others To Us                                       caused by any of the following, even if
              Condition in this policy.                                              they are Covered Causes of Loss:
      5. Recovered Property                                                         (a) Vandalism;
         If either you or we recover any property after                             (b) Sprinkler leakage, unless you have
         loss settlement, that party must give the other                                protected    the   system   against
         prompt notice. At your option, the property will                               freezing;
         be returned to you. You must then return to us
         the amount we paid to you for the property. We                             (c) Building glass breakage;
         will pay recovery expenses and the expenses                                (d) Water damage;
         to repair the recovered property, subject to the                           (e) Theft; or
         Limit of Insurance.
                                                                                     (f) Attempted theft.
      6. Vacancy
                                                                                 (2) With respect to Covered Causes of Loss
           a. Description Of Terms                                                   other than those listed in b.(1)(a)
               (1) As used in this Vacancy Condition, the                            through b.(1)(f) above, we will reduce
                   term building and the term vacant have                            the amount we would otherwise pay for
                   the meanings set forth in (1)(a) and                              the loss or damage by 15%.
                   (1)(b) below:                                           7. Valuation
                    (a) When this policy is issued to a                       We will determine the value of Covered
                        tenant, and with respect to that                      Property in the event of loss or damage as
                        tenant's interest in Covered Property,                follows:
                        building means the unit or suite
                        rented or leased to the tenant. Such                  a. At actual cash value as of the time of loss
                        building is vacant when it does not                       or damage, except as provided in b., c., d.
                        contain enough business personal                          and e. below.
                        property to conduct customary                         b. If the Limit of Insurance for Building
                        operations.                                              satisfies    the     Additional  Condition,
                                                                                 Coinsurance, and the cost to repair or
                                                                                 replace the damaged building property is
                                                                                 $2,500 or less, we will pay the cost of
                                                                                 building repairs or replacement.




 Page 12 of 16                                    © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 33 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 34 of 89 PageID 40
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                The cost of building repairs or replacement                       Instead, we will determine the most we will
                does not include the increased cost                               pay using the following steps:
                attributable   to   enforcement      of    or                    (1) Multiply the value of Covered Property
                compliance with any ordinance or law                                 at the time of loss by the Coinsurance
                regulating the construction, use or repair of                        percentage;
                any property.
                                                                                 (2) Divide the Limit of Insurance of the
                However, the following property will be                              property by the figure determined in
                valued at the actual cash value, even when                           Step (1);
                attached to the building:
                                                                                 (3) Multiply the total amount of loss, before
               (1) Awnings or floor coverings;                                       the application of any deductible, by the
               (2) Appliances for refrigerating, ventilating,                        figure determined in Step (2); and
                   cooking, dishwashing or laundering; or                        (4) Subtract the deductible from the figure
               (3) Outdoor equipment or furniture.                                    determined in Step (3).
           c. "Stock" you have sold but not delivered at                          We will pay the amount determined in Step
              the selling price less discounts and                                (4) or the Limit of Insurance, whichever is
              expenses you otherwise would have had.                              less. For the remainder, you will either have
           d. Glass at the cost of replacement with                               to rely on other insurance or absorb the
              safety-glazing material if required by law.                         loss yourself.
           e. Tenants' Improvements and Betterments at:                 Example 1 (Underinsurance)
               (1) Actual cash value of the lost or
                   damaged property if you make repairs                 When:     The value of the property is:       $ 250,000
                   promptly.                                                      The Coinsurance percentage
                                                                                  for it is:                               80%
               (2) A proportion of your original cost if you
                   do not make repairs promptly. We will                          The Limit of Insurance for it is:   $ 100,000
                   determine the proportionate value as                           The Deductible is:                  $     250
                   follows:                                                       The amount of loss is:              $ 40,000
                    (a) Multiply the original cost by the
                                                                        Step (1): $250,000 x 80% = $200,000
                        number of days from the loss or
                        damage to the expiration of the                           (the minimum amount of insurance to
                        lease; and                                                meet your Coinsurance
                    (b) Divide the amount determined in (a)                       requirements)
                        above by the number of days from                Step (2): $100,000 ÷ $200,000 = .50
                        the installation of improvements to
                        the expiration of the lease.                    Step (3): $40,000 x .50 = $20,000
                                                                        Step (4): $20,000 – $250 = $19,750
                     If your lease contains a renewal option,
                     the expiration of the renewal option               We will pay no more than $19,750. The remaining
                     period will replace the expiration of the          $20,250 is not covered.
                     lease in this procedure.
                                                                        Example 2 (Adequate Insurance)
         (3) Nothing if others pay for repairs or
             replacement.
                                                                        When:     The value of the property is:       $ 250,000
 F. Additional Conditions                                                         The Coinsurance percentage
     The following conditions apply in addition to the                            for it is:                                80%
     Common Policy Conditions and the Commercial
     Property Conditions:                                                         The Limit of Insurance for it is:   $ 200,000
     1. Coinsurance                                                               The Deductible is:                  $      250
                                                                                  The amount of loss is:              $ 40,000
          If a Coinsurance percentage is shown in the
          Declarations, the following condition applies:                The minimum amount of insurance to meet your
          a. We will not pay the full amount of any loss if             Coinsurance requirement is $200,000 ($250,000 x
              the value of Covered Property at the time of              80%). Therefore, the Limit of Insurance in this
              loss times the Coinsurance percentage                     example is adequate, and no penalty applies. We will
              shown for it in the Declarations is greater               pay no more than $39,750 ($40,000 amount of loss
              than the Limit of Insurance for the property.             minus the deductible of $250).




 CP 00 10 10 12                                   © Insurance Services Office, Inc., 2011                         Page 13 of 16
 7 June 2019 @ 19:21:57 | 76664 | Page 34 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 35 of 89 PageID 41
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           b. If one Limit of Insurance applies to two or                        (2) Submits a signed, sworn proof of loss
              more separate items, this condition will                               within 60 days after receiving notice
              apply to the total of all property to which the                        from us of your failure to do so; and
              limit applies.                                                     (3) Has notified us of any change in
 Example 3                                                                           ownership, occupancy or substantial
                                                                                     change in risk known to the
 When:          The value of the property is:                                        mortgageholder.
                Building at Location 1:                 $ 75,000                  All of the terms of this Coverage Part will
                Building at Location 2:                 $                         then apply directly to the mortgageholder.
                100,000 Personal Property                                     e. If we pay the mortgageholder for any loss
                                                                                 or damage and deny payment to you
                at Location 2:                         $ 75,000                  because of your acts or because you have
                                                        $ 250,000                failed to comply with the terms of this
                The Coinsurance percentage                                       Coverage Part:
                for it is:                                    90%                (1) The mortgageholder's rights under the
                                                                                     mortgage will be transferred to us to the
                The Limit of Insurance for                                           extent of the amount we pay; and
                Buildings and Personal Property
                at Locations 1 and 2 is:                $
                180,000
                The Deductible is:                      $    1,000               (2) The mortgageholder's right to recover
                                                                                     the full amount of the mortgageholder's
                The amount of loss is:                                               claim will not be impaired.
                Building at Location 2:                 $ 30,000                  At our option, we may pay to the
                Personal Property                                                 mortgageholder the whole principal on the
                at Location 2:                          $ 20,000                  mortgage plus any accrued interest. In this
                                                        $ 50,000                  event, your mortgage and note will be
                                                                                     have failed to do so;
 Step (1): $250,000 x 90% = $225,000                                              transferred to us and you will pay your
           (the minimum amount of insurance to                                    remaining mortgage debt to us.
           meet your Coinsurance requirements                                  f. If we cancel this policy, we will give written
           and to avoid the penalty shown                                         notice to the mortgageholder at least:
           below)
                                                                                 (1) 10 days before the effective date of
 Step (2): $180,000 ÷ $225,000 = .80                                                  cancellation if we cancel for your
 Step (3): $50,000 x .80 = $40,000                                                    nonpayment of premium; or
 Step (4): $40,000 – $1,000 = $39,000                                            (2) 30 days before the effective date of
 We will pay no more than $39,000. The remaining                                     cancellation if we cancel for any other
                                                                                     reason.
 $11,000 is not covered.
                                                                              g. If we elect not to renew this policy, we will
      2. Mortgageholders                                                         give written notice to the mortgageholder at
           a. The term mortgageholder includes trustee.                          least 10 days before the expiration date of
           b. We will pay for covered loss of or damage                          this policy.
              to buildings or structures to each                        G. Optional Coverages
              mortgageholder shown in the Declarations                     If shown as applicable in the Declarations, the
              in their order of precedence, as interests                   following Optional Coverages apply separately to
              may appear.                                                  each item:
           c. The mortgageholder has the right to receive                  1. Agreed Value
              loss payment even if the mortgageholder
              has started foreclosure or similar action on                    a. The Additional Condition, Coinsurance,
              the building or structure.                                         does not apply to Covered Property to
                                                                                 which this Optional Coverage applies. We
           d. If we deny your claim because of your acts                         will pay no more for loss of or damage to
              or because you have failed to comply with                          that property than the proportion that the
              the terms of this Coverage Part, the                               Limit of Insurance under this Coverage Part
              mortgageholder will still have the right to                        for the property bears to the Agreed Value
              receive loss payment if the mortgageholder:                        shown for it in the Declarations.
               (1) Pays any premium due under this
                   Coverage Part at our request if you

 Page 14 of 16                                    © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 35 of 89
       Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 36 of 89 PageID 42
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           b. If the expiration date for this Optional                           (4) "Stock", unless the Including "Stock"
              Coverage shown in the Declarations is not                              option is shown in the Declarations.
              extended,   the     Additional    Condition,                        Under the terms of this Replacement Cost
              Coinsurance, is reinstated and this Optional                        Optional Coverage, tenants' improvements
              Coverage expires.                                                   and betterments are not considered to be
           c. The terms of this Optional Coverage apply                           the personal property of others.
              only to loss or damage that occurs:                             c. You may make a claim for loss or damage
               (1) On or after the effective date of this                        covered by this insurance on an actual cash
                   Optional Coverage; and                                        value basis instead of on a replacement
             (2) Before the Agreed Value expiration date                         cost basis. In the event you elect to have
                  shown in the Declarations or the policy                        loss or damage settled on an actual cash
                  expiration date, whichever occurs first.                       value basis, you may still make a claim for
                                                                                 the additional coverage this Optional
       2. Inflation Guard                                                        Coverage provides if you notify us of your
           a. The Limit of Insurance for property to which                       intent to do so within 180 days after the loss
              this Optional Coverage applies will                                or damage.
              automatically increase by the annual                            d. We will not pay on a replacement cost basis
              percentage shown in the Declarations.                              for any loss or damage:
           b. The amount of increase will be:                                    (1) Until the lost or damaged property is
               (1) The Limit of Insurance that applied on                            actually repaired or replaced; and
                   the most recent of the policy inception                       (2) Unless the repair or replacement is
                   date, the policy anniversary date, or any                         made as soon as reasonably possible
                   other policy change amending the Limit                            after the loss or damage.
                   of Insurance, times
                                                                                  With respect to tenants' improvements and
               (2) The percentage of annual increase                              betterments, the following also apply:
                   shown in the Declarations, expressed as
                   a decimal (example: 8% is .08), times                         (3) If the conditions in d.(1) and d.(2) above
                                                                                     are     not met, the value of tenants'
               (3) The number of days since the beginning                            improvements and betterments will be
                   of the current policy year or the effective                       determined as a proportion of your
                   date of the most recent policy change                             original cost, as set forth in the
                   amending the Limit of Insurance, divided                          Valuation Loss Condition of            this
                   by 365.                                                           Coverage Form; and
 Example                                                                        (4) We will not pay for loss or damage to
                                                                                     tenants' improvements and betterments
 If:     The applicable Limit of Insurance is:          $ 100,000                    if others pay for repairs or replacement.
         The annual percentage increase is:                    8%             e. We will not pay more for loss or damage on
         The number of days since the                                            a replacement cost basis than the least of
         beginning of the policy year                                            (1), (2) or (3), subject to f. below:
         (or last policy change) is:                          146                (1) The Limit of Insurance applicable to the
         The amount of increase is:                                                  lost or damaged property;
         $100,000 x .08 x 146 ÷ 365 =                   $    3,200               (2) The cost to replace the lost or damaged
                                                                                     property with other property:
       3. Replacement Cost                                                          (a) Of comparable material and quality;
           a. Replacement Cost (without deduction for                                   and
              depreciation) replaces Actual Cash Value in                           (b) Used for the same purpose; or
              the Valuation Loss Condition of this
              Coverage Form.                                                     (3) The amount actually spent that is
                                                                                     necessary to repair or replace the lost or
           b. This Optional Coverage does not apply to:                              damaged property.
               (1) Personal property of others;                                   If a building is rebuilt at a new premises, the
               (2) Contents of a residence;                                       cost described in e.(2) above is limited to
               (3) Works of art, antiques or rare articles,                       the cost which would have been incurred if
                   including etchings, pictures, statuary,                        the building had been rebuilt at the original
                   marbles, bronzes, porcelains and bric-a-                       premises.
                   brac; or



 CP 00 10 10 12                                   © Insurance Services Office, Inc., 2011                        Page 15 of 16
 7 June 2019 @ 19:21:57 | 76664 | Page 36 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 37 of 89 PageID 43
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



            f. The cost of repair or replacement does not               H. Definitions
               include the increased cost attributable to                  1. "Fungus" means any type or form of fungus,
               enforcement of or compliance with any                          including mold or mildew, and any mycotoxins,
               ordinance     or    law     regulating    the                  spores, scents or by-products produced or
               construction, use or repair of any property.                   released by fungi.
      4. Extension Of Replacement Cost To                                  2. "Pollutants" means any solid, liquid, gaseous or
         Personal Property Of Others                                          thermal irritant or contaminant, including
         a. If the Replacement Cost Optional Coverage                         smoke, vapor, soot, fumes, acids, alkalis,
            is shown as applicable in the Declarations,                       chemicals and waste. Waste includes materials
            then this Extension may also be shown as                          to be recycled, reconditioned or reclaimed.
            applicable. If the Declarations show this                      3. "Stock" means merchandise held in storage or
            Extension as applicable, then Paragraph                           for sale, raw materials and in-process or
            3.b.(1) of the Replacement Cost Optional                          finished goods, including supplies used in their
            Coverage is deleted and all other provisions                      packing               or              shipping.
            of the Replacement Cost Optional
            Coverage apply to replacement cost on
            personal property of others.
           b. With respect to replacement cost on the
              personal property of others, the following
              limitation applies:
                If an item(s) of personal property of others
                is subject to a written contract which
                governs your liability for loss or damage to
                that item(s), then valuation of that item(s)
                will be based on the amount for which you
                are liable under such contract, but not to
                exceed the lesser of the replacement cost
                of the property or the applicable Limit of
                Insurance.




 Page 16 of 16                                    © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 37 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 38 of 89 PageID 44
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                                                                                COMMERCIAL PROPERTY
                                                                                                        CP 00 30 10 12

                      BUSINESS INCOME (AND EXTRA EXPENSE)
                                 COVERAGE FORM
 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
 what is and is not covered.
 Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words "we", "us" and "our" refer to the company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.


 A. Coverage                                                                  With respect to the requirements set forth in
     1. Business Income                                                       the preceding paragraph, if you occupy only
                                                                              part of a building, your premises means:
           Business Income means the:
                                                                                    (a) The portion of the building which you
           a. Net Income (Net Profit or Loss before                                     rent, lease or occupy;
              income taxes) that would have been earned
              or incurred; and                                                      (b) The area within 100 feet of the
                                                                                        building or within 100 feet of the
           b. Continuing normal operating                  expenses                     premises       described    in    the
              incurred, including payroll.                                              Declarations, whichever distance is
           For manufacturing risks, Net Income includes                                 greater (with respect to loss of or
           the net sales value of production.                                           damage to personal property in the
                                                                                        open or personal property in a
           Coverage is provided as described and limited
                                                                                        vehicle); and
           below for one or more of the following options
           for which a Limit Of Insurance is shown in the                           (c) Any area within the building or at the
           Declarations:                                                                described premises, if that area
                                                                                        services, or is used to gain access
               (1) Business             Income Including
                                                                                        to, the portion of the building which
                                        "Rental Value".
                                                                                        you rent, lease or occupy.
               (2) Business Income Other Than "Rental
                                                                           2. Extra Expense
                   Value".
                                                                              a. Extra Expense Coverage is provided at the
               (3) "Rental Value".
                                                                                 premises described in the Declarations only
           If option (1) above is selected, the term                             if the Declarations show that Business
           Business Income will include "Rental Value". If                       Income Coverage applies at that premises.
           option (3) above is selected, the term Business
                                                                              b. Extra Expense means necessary expenses
           Income will mean "Rental Value" only.
                                                                                 you incur during the "period of restoration"
           If Limits of Insurance are shown under more                           that you would not have incurred if there
           than one of the above options, the provisions                         had been no direct physical loss or damage
           of this Coverage Part apply separately to each.                       to property caused by or resulting from a
           We will pay for the actual loss of Business                           Covered Cause of Loss.
           Income you sustain due to the necessary                               We will pay Extra Expense (other than the
           "suspension" of your "operations" during the                          expense to repair or replace property) to:
           "period of restoration". The "suspension" must
                                                                                 (1) Avoid or minimize the "suspension" of
           be caused by direct physical loss of or damage
                                                                                     business and to continue operations at
           to property at premises which are described in
                                                                                     the    described     premises     or  at
           the Declarations and for which a Business
                                                                                     replacement premises or temporary
           Income Limit Of Insurance is shown in the
                                                                                     locations, including relocation expenses
           Declarations. The loss or damage must be
                                                                                     and costs to equip and operate the
           caused by or result from a Covered Cause of
                                                                                     replacement location or temporary
           Loss. With respect to loss of or damage to
                                                                                     location.
           personal property in the open or personal
           property in a vehicle, the described premises
           include the area within 100 feet of such
           premises.



 CP 00 30 10 12                                   © Insurance Services Office, Inc., 2011                        Page 1 of 9
 7 June 2019 @ 19:21:57 | 76664 | Page 38 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 39 of 89 PageID 45
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



               (2) Minimize the "suspension" of business if                 5. Additional Coverages
                   you cannot continue "operations".                             a. Civil Authority
                We will also pay Extra Expense to repair or                     In this Additional Coverage, Civil Authority,
                replace property, but only to the extent it                     the described premises are premises to
                reduces the amount of loss that otherwise                       which this Coverage Form applies, as
                would have been payable under this                              shown in the Declarations.
                Coverage Form.
                                                                                When a Covered Cause of Loss causes
      3. Covered Causes Of Loss, Exclusions And                                 damage to property other than property at
         Limitations                                                            the described premises, we will pay for the
           See applicable Causes Of Loss form as shown                          actual loss of Business Income you sustain
           in the Declarations.                                                 and necessary Extra Expense caused by
      4. Additional Limitation – Interruption Of                                action of civil authority that prohibits access
         Computer Operations                                                    to the described premises, provided that
                                                                                both of the following apply:
         a. Coverage for Business Income does not
            apply when a "suspension" of "operations"                           (1) Access to the area immediately
            is caused by destruction or corruption of                               surrounding the damaged property is
            electronic data, or any loss or damage to                               prohibited by civil authority as a result of
            electronic data, except as provided under                               the damage, and the described
            the Additional Coverage, Interruption Of                                premises are within that area but are not
            Computer Operations.                                                    more than one mile from the damaged
                                                                                    property; and
           b. Coverage for Extra Expense does not apply
              when action is taken to avoid or minimize a                       (2) The action of civil authority is taken in
              "suspension" of "operations" caused by                                response      to   dangerous      physical
              destruction or corruption of electronic data,                         conditions resulting from the damage or
              or any loss or damage to electronic data,                             continuation of the Covered Cause of
              except as provided under the Additional                               Loss that caused the damage, or the
              Coverage, Interruption Of Computer                                    action is taken to enable a civil authority
              Operations.                                                           to have unimpeded access to the
                                                                                    damaged property.
           c. Electronic data means information, facts or
              computer programs stored as or on, created                        Civil Authority Coverage for Business
              or used on, or transmitted to or from                             Income will begin 72 hours after the time of
              computer software (including systems and                          the first action of civil authority that prohibits
              applications software), on hard or floppy                         access to the described premises and will
              disks, CD-ROMs, tapes, drives, cells, data                        apply for a period of up to four consecutive
              processing      devices     or    any    other                    weeks from the date on which such
              repositories of computer software which are                       coverage began.
              used      with     electronically   controlled                    Civil Authority Coverage for Extra Expense
              equipment. The term computer programs,                            will begin immediately after the time of the
              referred to in the foregoing description of                       first action of civil authority that prohibits
              electronic data, means a set of related                           access to the described premises and will
              electronic instructions which direct the                          end:
              operations and functions of a computer or                         (1) Four consecutive weeks after the date of
              device connected to it, which enable the                              that action; or
              computer or device to receive, process,
              store, retrieve or send data.                                     (2) When your Civil Authority Coverage for
                                                                                    Business Income ends;
           d. This Additional Limitation does not apply
              when loss or damage to electronic data                             whichever is later.
              involves only electronic data which is
              integrated in and operates or controls a
              building's   elevator,   lighting, heating,
              ventilation, air conditioning or security
              system.




 Page 2 of 9                                     © Insurance Services Office, Inc., 2011                   CP 00 30 10 12
7 June 2019 @ 19:21:57 | 76664 | Page 39 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 40 of 89 PageID 46
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           b. Alterations And New Buildings                                          However, Extended Business Income
                We will pay for the actual loss of Business                          does not apply to loss of Business
                Income you sustain and necessary Extra                               Income incurred as a result of
                Expense you incur due to direct physical                             unfavorable business conditions caused
                loss or damage at the described premises                             by the impact of the Covered Cause of
                caused by or resulting from any Covered                              Loss in the area where the described
                Cause of Loss to:                                                    premises are located.
               (1) New buildings or structures, whether                              Loss of Business Income must be
                   complete or under construction;                                   caused by direct physical loss or
                                                                                     damage at the described premises
               (2) Alterations or additions to            existing                   caused by or resulting from any Covered
                   buildings or structures; and                                      Cause of Loss.
               (3) Machinery, equipment, supplies or                             (2) "Rental Value"
                   building materials located on or within
                   100 feet of the described premises and:                           If the necessary "suspension" of your
                                                                                     "operations" produces a "Rental Value"
                    (a) Used in the construction, alterations                        loss payable under this policy, we will
                        or additions; or                                             pay for the actual loss of "Rental Value"
                   (b) Incidental to the occupancy of new                            you incur during the period that:
                       buildings.                                                   (a) Begins on the date property is
                If such direct physical loss or damage                                  actually repaired, rebuilt or replaced
                delays the start of "operations", the "period                           and tenantability is restored; and
                of restoration" for Business Income                                 (b) Ends on the earlier of:
                Coverage will begin on the date
                "operations" would have begun if the direct                             (i) The date you could restore tenant
                physical loss or damage had not occurred.                                   occupancy,    with    reasonable
                                                                                            speed, to the level which would
           c. Extended Business Income                                                      generate the "Rental Value" that
               (1) Business     Income   Other    Than                                      would have existed if no direct
                   "Rental Value"                                                           physical loss or damage had
                                                                                            occurred; or
                   If the necessary "suspension" of your
                   "operations" produces a Business                                     (ii) 60 consecutive days after the
                   Income loss payable under this policy,                                    date determined in (2)(a) above.
                   we will pay for the actual loss of                                However, Extended Business Income
                   Business Income you incur during the                              does not apply to loss of "Rental Value"
                   period that:                                                      incurred as a result of unfavorable
                    (a) Begins on the date property (except                          business conditions caused by the
                        "finished stock") is actually repaired,                      impact of the Covered Cause of Loss in
                        rebuilt or replaced and "operations"                         the area where the described premises
                        are resumed; and                                             are located.
                    (b) Ends on the earlier of:                                      Loss of "Rental Value" must be caused
                                                                                     by direct physical loss or damage at the
                          (i) The date you could restore your
                                                                                     described premises caused by or
                              "operations", with reasonable
                                                                                     resulting from any Covered Cause of
                              speed, to the level which would
                                                                                     Loss.
                              generate the business income
                              amount that would have existed if               d. Interruption Of Computer Operations
                              no direct physical loss or damage                  (1) Under      this  Additional  Coverage,
                              had occurred; or                                       electronic data has the meaning
                         (ii) 60 consecutive days after the                          described under Additional Limitation –
                              date determined in (1)(a) above.                       Interruption Of Computer Operations.




 CP 00 30 10 12                                   © Insurance Services Office, Inc., 2011                         Page 3 of 9
 7 June 2019 @ 19:21:57 | 76664 | Page 40 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 41 of 89 PageID 47
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



               (2) Subject to all provisions of this                             (4) The most we will pay under this
                   Additional Coverage, you may extend                               Additional Coverage, Interruption Of
                   the insurance that applies to Business                            Computer Operations, is $2,500 (unless
                   Income and Extra Expense to apply to a                            a higher limit is shown in the
                   "suspension" of "operations" caused by                            Declarations) for all loss sustained and
                   an interruption in computer operations                            expense incurred in any one policy year,
                   due to destruction or corruption of                               regardless of the number               of
                   electronic data due to a Covered Cause                            interruptions or the number of premises,
                   of Loss. However, we will not provide                             locations or computer systems involved.
                   coverage      under    this   Additional                          If loss payment relating to the first
                   Coverage when the Additional Limitation                           interruption does not exhaust this
                   – Interruption Of Computer Operations                             amount, then the balance is available for
                   does not apply based on Paragraph                                 loss or expense sustained or incurred as
                   A.4.d. therein.                                                   a result of subsequent interruptions in
               (3) With respect to the coverage provided                             that policy year. A balance remaining at
                   under this Additional Coverage, the                               the end of a policy year does not
                   Covered Causes of Loss are subject to                             increase the amount of insurance in the
                   the following:                                                    next policy year. With respect to any
                                                                                     interruption which begins in one policy
                    (a) If the Causes Of Loss – Special                              year and continues or results in
                        Form applies, coverage under this                            additional loss or expense in a
                        Additional Coverage, Interruption Of                         subsequent policy year(s), all loss and
                        Computer Operations, is limited to                           expense is deemed to be sustained or
                        the "specified causes of loss" as                            incurred in the policy year in which the
                        defined in that form and Collapse as                         interruption began.
                        set forth in that form.
                                                                                 (5) This Additional Coverage, Interruption
                    (b) If the Causes Of Loss – Broad Form                           Of Computer Operations, does not apply
                        applies,   coverage       under     this                     to loss sustained or expense incurred
                        Additional Coverage, Interruption Of                         after the end of the "period of
                        Computer     Operations,       includes                      restoration", even if the amount of
                        Collapse as set forth in that form.                          insurance stated in (4) above has not
                    (c) If the Causes Of Loss form is                                been exhausted.
                        endorsed to add a Covered Cause of                 6. Coverage Extension
                        Loss, the additional Covered Cause
                        of Loss does not apply to the                         If a Coinsurance percentage of 50% or more is
                        coverage provided under this                          shown in the Declarations, you may extend the
                        Additional Coverage, Interruption Of                  insurance provided by this Coverage Part as
                        Computer Operations.                                  follows:
                    (d) The Covered Causes of Loss include                    Newly Acquired Locations
                        a virus, harmful code or similar                      a. You may extend your Business Income and
                        instruction introduced into or enacted                   Extra Expense Coverages to apply to
                        on a computer system (including                          property at any location you acquire other
                        electronic data) or a network to                         than fairs or exhibitions.
                        which it is connected, designed to                    b. The most we will pay under this Extension,
                        damage or destroy any part of the                        for the sum of Business Income loss and
                        system or disrupt its normal                             Extra Expense incurred, is $100,000 at
                        operation. But there is no coverage                      each location, unless a higher limit is shown
                        for an interruption related to                           in the Declarations.
                        manipulation of a computer system
                        (including electronic data) by any                    c. Insurance under this Extension for each
                        employee, including a temporary or                       newly acquired location will end when any
                        leased employee, or by an entity                         of the following first occurs:
                        retained by you or for you to inspect,                          (1) This policy expires;
                        design, install, maintain, repair or
                        replace that system.




 Page 4 of 9                                      © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 41 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 42 of 89 PageID 48
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



               (2) 30 days expire after you acquire or                     2. Duties In The Event Of Loss
                   begin to construct the property; or                        a. You must see that the following are done in
               (3) You report values to us.                                      the event of loss:
                We will charge you additional premium for                        (1) Notify the police if a law may have been
                values reported from the date you acquire                            broken.
                the property.                                                    (2) Give us prompt notice of the direct
       The Additional Condition, Coinsurance, does                                   physical loss or damage. Include a
       not apply to this Extension.                                                  description of the property involved.
 B. Limits Of Insurance                                                          (3) As soon as possible, give us a
      The most we will pay for loss in any one                                       description of how, when and where the
      occurrence is the applicable Limit Of Insurance                                direct physical loss or damage occurred.
      shown in the Declarations.                                                 (4) Take all reasonable steps to protect the
      Payments under the following coverages will not                                Covered Property from further damage,
      increase the applicable Limit of Insurance:                                    and keep a record of your expenses
                                                                                     necessary to protect the Covered
      1. Alterations And New Buildings;                                              Property, for consideration in the
      2. Civil Authority;                                                            settlement of the claim. This will not
                                                                                     increase the Limit of Insurance.
      3. Extra Expense; or
                                                                                     However, we will not pay for any
      4. Extended Business Income.                                                   subsequent loss or damage resulting
      The amounts of insurance stated in          the                                from a cause of loss that is not a
      Interruption Of Computer Operations Additional                                 Covered Cause of Loss. Also, if
      Coverage and the Newly Acquired Locations                                      feasible, set the damaged property
      Coverage Extension apply in accordance with the                                aside and in the best possible order for
      terms of those coverages and are separate from                                 examination.
      the Limit(s) Of Insurance shown in the                                     (5) As often as may be reasonably required,
      Declarations for any other coverage.                                           permit us to inspect the property proving
 C. Loss Conditions                                                                  the loss or damage and examine your
                                                                                     books and records.
      The following conditions apply in addition to the
      Common Policy Conditions and the Commercial                                    Also permit us to take samples of
      Property Conditions:                                                           damaged and undamaged property for
                                                                                     inspection, testing and analysis, and
      1. Appraisal                                                                   permit us to make copies from your
           If we and you disagree on the amount of Net                               books and records.
           Income and operating expense or the amount                            (6) Send us a signed, sworn proof of loss
           of loss, either may make written demand for an                            containing the information we request to
           appraisal of the loss. In this event, each party                          investigate the claim. You must do this
           will select a competent and impartial appraiser.                          within 60 days after our request. We will
           The two appraisers will select an umpire. If                              supply you with the necessary forms.
           they cannot agree, either may request that                            (7) Cooperate with us in the investigation or
           selection be made by a judge of a court having                            settlement of the claim.
           jurisdiction. The appraisers will state separately
           the amount of Net Income and operating                                (8) If you intend to continue your business,
           expense or amount of loss. If they fail to agree,                         you must resume all or part of your
           they will submit their differences to the umpire.                         "operations" as quickly as possible.
           A decision agreed to by any two will be binding.                   b. We may examine any insured under oath,
           Each party will:                                                      while not in the presence of any other
           a. Pay its chosen appraiser; and                                      insured and at such times as may be
                                                                                 reasonably required, about any matter
           b. Bear the other expenses of the appraisal                           relating to this insurance or the claim,
              and umpire equally.                                                including an insured's books and records. In
           If there is an appraisal, we will still retain our                    the event of an examination, an insured's
           right to deny the claim.                                              answers must be signed.




 CP 00 30 10 12                                   © Insurance Services Office, Inc., 2011                        Page 5 of 9
 7 June 2019 @ 19:21:57 | 76664 | Page 42 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 43 of 89 PageID 49
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



     3. Loss Determination                                                    c. Resumption                 Of
           a. The amount of Business Income loss will be                         Operations
              determined based on:                                               We will reduce the amount of your:
               (1) The Net Income of the business before                         (1) Business Income loss, other than Extra
                   the direct physical loss or damage                                Expense, to the extent you can resume
                   occurred;                                                         your "operations", in whole or in part, by
               (2) The likely Net Income of the business if                          using damaged or undamaged property
                   no physical loss or damage had                                    (including merchandise or stock) at the
                   occurred, but not including any Net                               described premises or elsewhere.
                   Income that would likely have been                            (2) Extra Expense loss to the extent you
                   earned as a result of an increase in the                          can return "operations" to normal and
                   volume of business due to favorable                               discontinue such Extra Expense.
                   business conditions caused by the                          d. If you do not resume "operations", or do not
                   impact of the Covered Cause of Loss on                        resume "operations" as quickly as possible,
                   customers or on other businesses;                             we will pay based on the length of time it
               (3) The operating expenses, including                             would have taken to resume "operations" as
                   payroll expenses, necessary to resume                         quickly as possible.
                   "operations" with the same quality of                   4. Loss Payment
                   service that existed just before the direct
                   physical loss or damage; and                               We will pay for covered loss within 30 days
                                                                              after we receive the sworn proof of loss, if you
               (4) Other relevant sources of information,                     have complied with all of the terms of this
                   including:                                                 Coverage Part, and:
                    (a) Your     financial  records           and             a. We have reached agreement with you on
                        accounting procedures;                                   the amount of loss; or
                    (b) Bills, invoices and other vouchers;                   b. An appraisal award has been made.
                        and
                                                                        D. Additional Condition
                    (c) Deeds, liens or contracts.
                                                                           COINSURANCE
           b. The amount of Extra Expense will be
              determined based on:                                         If a Coinsurance percentage is shown in the
                                                                           Declarations, the following condition applies in
             (1) All expenses that exceed the normal                       addition to the Common Policy Conditions and the
                 operating expenses that would have                        Commercial Property Conditions.
                 been incurred by "operations" during the
                 "period of restoration" if no direct                      We will not pay the full amount of any Business
                 physical loss or damage had occurred.                     Income loss if the Limit of Insurance for Business
                 We will deduct from the total of such                     Income is less than:
                 expenses:                                                 1. The Coinsurance percentage shown for
                    (a) The salvage value that remains of                     Business Income in the Declarations; times
                        any property bought for temporary                  2. The sum of:
                        use during the "period of restoration",
                                                                              a. The Net Income (Net Profit or Loss before
                        once "operations" are resumed; and
                                                                                 income taxes), and
                    (b) Any Extra Expense that is paid for by
                                                                              b. Operating expenses, including payroll
                        other insurance, except for insurance
                                                                                  expenses,
                        that is written subject to the same
                        plan,    terms,      conditions   and                 that would have been earned or incurred (had
                        provisions as this insurance; and                     no loss occurred) by your "operations" at the
                                                                              described premises for the 12 months following
               (2) Necessary expenses that reduce the
                                                                              the inception, or last previous anniversary date,
                   Business Income loss that otherwise
                                                                              of this policy (whichever is later).
                   would have been incurred.




 Page 6 of 9                                      © Insurance Services Office, Inc., 2011                        CP 00 30 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 43 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 44 of 89 PageID 50
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



     Instead, we will determine the most we will pay                    Example 1 (Underinsurance)
     using the following steps:
     Step (1): Multiply the Net Income and operating                    When:      The Net Income and operating
                expense for the 12 months following the                            expenses for the 12 months
                inception, or last previous anniversary                            following the inception, or last
                date, of this policy by the Coinsurance                            previous anniversary date, of
                percentage;                                                        this policy at the described
     Step (2): Divide the Limit of Insurance for the                               premises would have been:        $ 400,000
                described premises by the figure                                   The Coinsurance percentage is:         50%
                determined in Step (1); and                                        The Limit of Insurance is:       $ 150,000
     Step (3): Multiply the total amount of loss by the
                figure determined in Step (2).                                    The amount of loss is:         $ 80,000
     We will pay the amount determined in Step (3) or                   Step (1): $400,000 x 50% = $200,000
     the limit of insurance, whichever is less. For the                           (the minimum amount of insurance to
     remainder, you will either have to rely on other                             meet your Coinsurance
     insurance or absorb the loss yourself.                                       requirements)
     In determining operating expenses for the purpose                  Step (2): $150,000 ÷ $200,000 = .75
     of applying the Coinsurance condition, the                         Step (3): $80,000 x .75 = $60,000
     following expenses, if applicable, shall be
     deducted from the total of all operating expenses:                 We will pay no more than $60,000. The remaining
               (1) Prepaid freight – outgoing;                          $20,000 is not covered.
               (2) Returns and allowances;                              Example 2 (Adequate Insurance)
               (3) Discounts;
                                                                        When:      The Net Income and operating
               (4) Bad debts;                                                      expenses for the 12 months
               (5) Collection expenses;                                            following the inception, or last
                                                                                   previous anniversary date, of
               (6) Cost of raw stock and factory supplies                          this policy at the described
                   consumed    (including  transportation
                   charges);                                                       premises would have been:        $ 400,000
               (7) Cost of merchandise sold (including                             The Coinsurance percentage is:         50%
                   transportation charges);                                        The Limit of Insurance is:       $ 200,000
               (8) Cost of other supplies consumed                                 The amount of loss is:           $ 80,000
                   (including transportation charges);
                                                                        The minimum amount of insurance to meet your
              (9) Cost of services purchased from                       Coinsurance requirement is $200,000 ($400,000 x
                  outsiders (not employees) to resell, that             50%). Therefore, the Limit of Insurance in this
                  do not continue under contract;                       example is adequate and no penalty applies. We will
             (10) Power, heat and refrigeration expenses                pay no more than $80,000 (amount of loss).
                  that do not continue under contract (if               This condition does not apply to Extra Expense
                  Form CP 15 11 is attached);                           Coverage.
             (11) All payroll expenses or the amount of                 E. Optional Coverages
                  payroll expense excluded (if Form CP
                  15 10 is attached); and                                  If shown as applicable in the Declarations, the
                                                                           following Optional Coverages apply separately to
             (12) Special deductions for mining properties                 each item.
                  (royalties unless specifically included in
                  coverage; actual depletion commonly                      1. Maximum Period Of Indemnity
                  known as unit or cost depletion – not                         a. The Additional Condition, Coinsurance,
                  percentage depletion; welfare and                                does not apply to this Coverage Form at the
                  retirement fund charges based on                                 described premises to which this Optional
                  tonnage; hired trucks).                                          Coverage applies.




 CP 00 30 10 12                                   © Insurance Services Office, Inc., 2011                         Page 7 of 9
 7 June 2019 @ 19:21:57 | 76664 | Page 44 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 45 of 89 PageID 51
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           b. The most we will pay for the total of                                  (b)   Estimated for the 12 months
              Business Income loss and Extra Expense is                                   immediately following the inception
              the lesser of:                                                              of this Optional Coverage.
             (1) The amount of loss sustained and                                 (2) The Declarations must indicate that the
                 expenses incurred during the 120 days                                Business Income Agreed Value Optional
                 immediately following the beginning of                               Coverage applies, and an Agreed Value
                 the "period of restoration"; or                                      must be shown in the Declarations. The
          (2) The Limit Of Insurance shown in the                                     Agreed Value should be at least equal
              Declarations.                                                           to:
     2. Monthly Limit Of Indemnity                                                   (a) The Coinsurance percentage shown
                                                                                         in the Declarations; multiplied by
           a. The Additional Condition, Coinsurance,
              does not apply to this Coverage Form at the                            (b) The amount of Net Income and
              described premises to which this Optional                                  operating expenses for the following
              Coverage applies.                                                          12 months you report on the Work
                                                                                         Sheet.
           b. The most we will pay for loss of Business
              Income in each period of 30 consecutive                           b. The Additional Condition, Coinsurance, is
              days after the beginning of the "period of                           suspended until:
              restoration" is:                                                    (1) 12 months after the effective date of this
               (1) The Limit of Insurance, multiplied by                              Optional Coverage; or
               (2) The fraction shown in the Declarations                         (2) The expiration date of this policy;
                   for this Optional Coverage.                                     whichever occurs first.
 Example                                                                        c. We will reinstate the Additional Condition,
                                                                                   Coinsurance, automatically if you do not
 When:        The Limit of Insurance is:               $ 120,000                   submit a new Work Sheet and Agreed
              The fraction shown in the                                            Value:
              Declarations for this Optional                                      (1) Within 12 months of the effective date of
                                                                                      this Optional Coverage; or
              Coverage is:                                     1/4
                                                                                  (2) When you request a change in your
              The most we will pay for loss in                                        Business Income Limit of Insurance.
              each period of 30 consecutive
                                                                                d. If the Business Income Limit of Insurance is
              days is:                                 $   30,000
                                                                                   less than the Agreed Value, we will not pay
              ($120,000 x 1/4 = $30,000)                                           more of any loss than the amount of loss
              If, in this example, the actual                                      multiplied by:
              amount of loss is:                                                  (1) The    Business     Income     Limit    of
              Days 1–30:                               $   40,000                     Insurance; divided by
              Days 31–60:                              $   20,000                 (2) The Agreed Value.
              Days 61–90:                              $   30,000       Example
                                                       $   90,000
                                                                        When:     The Limit of Insurance is:         $ 100,000
              We will pay:
                                                                                  The Agreed Value is:               $ 200,000
              Days 1–30:                               $
                                                   30,000
                                                                                  The amount of loss is:             $ 80,000
              Days 31–60:                              $
                                                   20,000
                                                                        Step (1): $100,000 ÷ $200,000 = .50
              Days 61–90:                    $ 30,000
                                                                        Step (2): .50 x $80,000 = $40,000
                                               $ 80,000
              The remaining $10,000 is not covered.
     3. Business Income Agreed Value                                    We will pay $40,000. The remaining $40,000 is not
                                                                        covered.
           a. To activate this Optional Coverage:
               (1) A Business Income Report/Work Sheet                     4. Extended Period Of Indemnity
                   must be submitted to us and must show                        Under Paragraph A.5.c., Extended Business
                   financial data for your "operations":                        Income, the number 60 in Subparagraphs
                    (a) During the 12 months prior to the                       (1)(b) and (2)(b) is replaced by the number
                        date of the Work Sheet; and                             shown in the Declarations for this Optional
                                                                                Coverage.


 Page 8 of 9                                      © Insurance Services Office, Inc., 2011                      CP 00 30 10 12
 7 June 2019 @ 19:21:57 | 76664 | Page 45 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 46 of 89 PageID 52
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



 F. Definitions                                                                  (2) Requires any insured or others to test
     1. "Finished stock" means stock you have                                        for, monitor, clean up, remove, contain,
        manufactured.                                                                treat, detoxify or neutralize, or in any
                                                                                     way respond to, or assess the effects of
        "Finished stock" also includes whiskey and                                   "pollutants".
        alcoholic products being aged, unless there is
        a Coinsurance percentage shown for Business                           The expiration date of this policy will not cut
        Income in the Declarations.                                           short the "period of restoration".
           "Finished stock" does not include stock you                     4. "Pollutants" means any solid, liquid, gaseous or
           have manufactured that is held for sale on the                     thermal irritant or contaminant, including
           premises of any retail outlet insured under this                   smoke, vapor, soot, fumes, acids, alkalis,
           Coverage Part.                                                     chemicals and waste. Waste includes materials
                                                                              to be recycled, reconditioned or reclaimed.
     2. "Operations" means:
                                                                           5. "Rental Value" means Business Income that
           a. Your business activities occurring at the                       consists of:
              described premises; and
                                                                              a. Net Income (Net Profit or Loss before
           b. The tenantability of the described premises,                       income taxes) that would have been earned
              if coverage for Business Income Including                          or incurred as rental income from tenant
              "Rental Value" or "Rental Value" applies.                          occupancy of the premises described in the
     3. "Period of restoration" means the period of time                         Declarations as furnished and equipped by
        that:                                                                    you, including fair rental value of any
                                                                                 portion of the described premises which is
        a. Begins:
                                                                                 occupied by you; and
               (1) 72 hours after the time of direct physical
                                                                              b. Continuing normal operating expenses
                   loss or damage for Business Income
                                                                                 incurred in connection with that premises,
                   Coverage; or
                                                                                 including:
               (2) Immediately after the time of direct
                                                                                 (1) Payroll; and
                   physical loss or damage for Extra
                   Expense Coverage;                                            (2) The amount of charges which are the
                                                                                    legal obligation of the tenant(s) but
              caused by or resulting from any Covered
                                                                                    would otherwise be your obligations.
              Cause of Loss at the described premises;
              and                                                          6. "Suspension" means:
           b. Ends on the earlier of:                                         a. The slowdown or cessation of your
               (1) The date when the property at the                             business activities; or
                   described premises should be repaired,                     b. That a part or all of the described premises
                   rebuilt or replaced with reasonable                           is rendered untenantable, if coverage for
                   speed and similar quality; or                                 Business Income Including "Rental Value"
                                                                                 or      "Rental         Value"       applies.
               (2) The date when business is resumed at a
                   new permanent location.
           "Period of restoration" does not include any
           increased period required due to the
           enforcement of or compliance with any
           ordinance or law that:
               (1) Regulates the construction, use or
                   repair, or requires the tearing down, of
                   any property; or




 CP 00 30 10 12                                   © Insurance Services Office, Inc., 2011                        Page 9 of 9
 7 June 2019 @ 19:21:57 | 76664 | Page 46 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 47 of 89 PageID 53
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                                                                                 COMMERCIAL PROPERTY



                            COMMERCIAL PROPERTY CONDITIONS
 This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions
 and Additional Conditions in Commercial Property Coverage Forms.

 A. CONCEALMENT, MISREPRESENTATION OR                                   F. NO BENEFIT TO BAILEE
    FRAUD                                                                   No person or organization, other than you, having
      This Coverage Part is void in any case of fraud by                    custody of Covered Property will benefit from this
      you as it relates to this Coverage Part at any time.                  insurance.
      It is also void if you or any other insured, at any               G. OTHER INSURANCE
      time, intentionally conceal or misrepresent a ma-
      terial fact concerning:                                               1. You may have other insurance subject to the
                                                                               same plan, terms, conditions and provisions as
      1. This Coverage Part;                                                   the insurance under this Coverage Part. If you
      2. The Covered Property;                                                 do, we will pay our share of the covered loss or
      3. Your interest in the Covered Property; or                             damage. Our share is the proportion that the
                                                                               applicable Limit of Insurance under this Cov-
      4. A claim under this Coverage Part.                                     erage Part bears to the Limits of Insurance of
 B. CONTROL OF PROPERTY                                                        all insurance covering on the same basis.
      Any act or neglect of any person other than you                       2. If there is other insurance covering the same
      beyond your direction or control will not affect this                    loss or damage, other than that described in 1.
      insurance.                                                               above, we will pay only for the amount of cov-
                                                                               ered loss or damage in excess of the amount
      The breach of any condition of this Coverage Part
                                                                               due from that other insurance, whether you
      at any one or more locations will not affect cover-
                                                                               can collect on it or not. But we will not pay
      age at any location where, at the time of loss or
                                                                               more than the applicable Limit of Insurance.
      damage, the breach of condition does not exist.
                                                                        H. POLICY PERIOD, COVERAGE TERRITORY
 C. INSURANCE UNDER TWO OR MORE COVER-
    AGES                                                                    Under this Coverage Part:
      If two or more of this policy's coverages apply to                    1. We cover loss or damage commencing:
      the same loss or damage, we will not pay more                            a. During the policy period shown in the Dec-
      than the actual amount of the loss or damage.                               larations; and
 D. LEGAL ACTION AGAINST US                                                    b. Within the coverage territory.
      No one may bring a legal action against us under                      2. The coverage territory is:
      this Coverage Part unless:
                                                                               a. The United States of America (including its
      1. There has been full compliance with all of the                           territories and possessions);
         terms of this Coverage Part; and
                                                                               b. Puerto Rico; and
      2. The action is brought within 2 years after the
         date on which the direct physical loss or dam-                        c. Canada.
         age occurred.
 E. LIBERALIZATION
      If we adopt any revision that would broaden the
      coverage under this Coverage Part without addi-
      tional premium within 45 days prior to or during the
      policy period, the broadened coverage will
      immediately apply to this Coverage Part.




 CP 00 90 07 88                          Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                 Page 1 of 2
 7 June 2019 @ 19:21:57 | 76664 | Page 47 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 48 of 89 PageID 54
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


  I. TRANSFER OF RIGHTS                           OF    RECOVERY             1. Prior to a loss to your Covered Property or
     AGAINST OTHERS TO US                                                       Covered Income.
      If any person or organization to or for whom we                        2. After a loss to your Covered Property or Cov-
      make payment under this Coverage Part has                                 ered Income only if, at time of loss, that party is
      rights to recover damages from another, those                             one of the following:
      rights are transferred to us to the extent of our                         a. Someone insured by this insurance;
      payment. That person or organization must do
      everything necessary to secure our rights and                             b. A business firm:
      must do nothing after loss to impair them. But you                               (1) Owned or controlled by you; or
      may waive your rights against another party in
                                                                                       (2) That owns or controls you; or
      writing:
                                                                                c. Your tenant.
                                                                             This will not restrict your insurance.




 Page 2 of 2                              Copyright, ISO Commercial Risk Services, Inc., 1983, 1987               CP 00 90 07 88
 7 June 2019 @ 19:21:57 | 76664 | Page 48 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 49 of 89 PageID 55
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                                                                          COMMERCIAL PROPERTY
                                                                                                                  CP 01 25 06 95

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                         FLORIDA CHANGES
 This endorsement modifies insurance provided under the following:

      COMMERCIAL PROPERTY COVERAGE PART

 A. When this endorsement is attached to the Stan-                            D. The LOSS PAYMENT Condition dealing with the
    dard Property Policy CP 00 99 the term Coverage                              number of days within which we must pay for cov-
    Part in this endorsement is replaced by the term                             ered loss or damage is replaced by the following:
    Policy.                                                                       Provided you have complied with all the terms of
 B. The following provision applies when a Coinsur-                               this Coverage Part, we will pay for covered loss or
    ance percentage is shown in the Declarations:                                 damage:
      Florida law states as follows:                                                     (1) Within 20 days after we receive the
      Coinsurance contract: The rate charged in this                                         sworn proof of loss and reach written
      policy is based upon the use of the coinsurance                                        agreement with you; or
      clause attached to this policy, with the consent of                                (2) Within 30 days after we receive the
      the Insured.                                                                           sworn proof of loss and:
  C. The following is added:                                                                 (a) There is an entry of a final judgment;
      If loss or damage to Covered Property is caused by                                         or
      or results from Windstorm, the following ex- clusion                                   (b) There is a filing of an appraisal
      applies in:                                                                                award with us.
      1. Broward County;                                                      E. Sinkhole Collapse
      2. Dade County;                                                             1.    Paragraph A.10., SINKHOLE COLLAPSE, of
      3. Martin County;                                                                the Causes of Loss – Basic Form and the
                                                                                       Causes of Loss – Broad Form;
      4. Monroe County;
                                                                                  2. Paragraph A.2.c.(8) of COVERED CAUSES
      5. Palm Beach County; and                                                      OF LOSS of the Mortgageholders Errors and
      6. All the areas east of the west bank of the Intra-                           Omissions Coverage Form; and
         Coastal Waterway in the Counties of:                                     3. Paragraph A.3.h., SINKHOLE COLLAPSE, of
            a. Indian River; and                                                     the Standard Property Policy
           b. St. Lucie.                                                          are replaced by the following:
      Windstorm Exterior Paint and Waterproofing                                       Sinkhole Collapse, meaning loss or damage
      Exclusion                                                                        caused by the sudden sinking or collapse of
                                                                                       land into underground empty spaces created by
      We will not pay for loss or damage to:
                                                                                       the action of water on limestone or similar rock
      1. Paint; or                                                                     formations. This cause of loss does not include:
      2. Waterproofing material;                                                       a. The cost of filling sinkholes; or
      applied to the exterior of Buildings.                                            b. Sinking or collapse of land into man-made
      We will not include the value of paint or water-                                    underground cavities.
      proofing material to determine:
           a. The amount of the Windstorm or Hail De-
              ductible; or
           b. The value of Covered Property when apply-
              ing the Coinsurance Condition.




 CP 01 25 06 95                                   Copyright, ISO Commercial Risk Services, Inc., 1994                         Page 1 of 2   
 7 June 2019 @ 19:21:57 | 76664 | Page 49 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 50 of 89 PageID 56
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



  F. Paragraph F.1. of DEFINITIONS of the Causes of
     Loss – Special Form is replaced by the following:
      1. Sinkhole collapse means the sudden sinking or
         collapse of land into underground empty
         spaces created by the action of water on lime-
         stone or similar rock formations. This cause of
         loss does not include:
            a. The cost of filling sinkholes; or
           b. Sinking or collapse of land into man-made
              underground cavities.




 Page 2 of 2                                      Copyright, ISO Commercial Risk Services, Inc., 1994   CP 01 25 06 95   
 7 June 2019 @ 19:21:57 | 76664 | Page 50 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 51 of 89 PageID 57
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                                                                               COMMERCIAL PROPERTY
                                                                                                       CP 03 21 06 07

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          WINDSTORM OR HAIL PERCENTAGE DEDUCTIBLE
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUILDERS RISK COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
STANDARD PROPERTY POLICY
TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                             SCHEDULE

                                                                             Windstorm Or Hail Deductible Percentage –
          Premises Number                        Building Number                     Enter 1%, 2%, 3% Or 5%




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations or the
 Commercial Property Insurance Schedule.


The Windstorm or Hail Deductible, as shown in the                       WINDSTORM    OR            HAIL       DEDUCTIBLE
Schedule and set forth in this endorsement, applies to                  CALCULATIONS
covered loss or damage caused directly or indirectly                    A. Calculation Of The Deductible – All Policies
by Windstorm or Hail. This Deductible applies to each
occurrence of Windstorm or Hail.                                           1. A Deductible is calculated separately for, and
                                                                              applies separately to:
Nothing in this endorsement implies or affords
coverage for any loss or damage that is excluded                              a. Each building that sustains loss or damage;
under the terms of the Water Exclusion or any other                           b. The personal property at each building at
exclusion in this policy. If this policy is endorsed to                          which there is loss or damage to personal
cover Flood under the Flood Coverage Endorsement                                 property;
(or if you have a flood insurance policy), a separate
                                                                              c. Personal property in the open.
Flood Deductible applies to loss or damage
attributable to Flood, in accordance with the terms of                        If there is damage to both a building and
that endorsement or policy.                                                   personal property in that building, separate
                                                                              deductibles apply to the building and to the
As used in this endorsement, the terms "specific
                                                                              personal property.
insurance" and "blanket insurance" have the following
meanings: Specific insurance covers each item of
insurance (for example, each building or personal
property in a building) under a separate Limit of
Insurance. Blanket insurance covers two or more
items of insurance (for example, a building and
personal property in that building, or two buildings)
under a single Limit of Insurance. Items of insurance
and corresponding Limit(s) of Insurance are shown in
the Declarations.




CP 03 21 06 07                                      © ISO Properties, Inc., 2006                                  Page 1 of 4
7 June 2019 @ 19:21:57 | 76664 | Page 51 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 52 of 89 PageID 58
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


     2. We will not pay for loss or damage until the                    C. Calculation Of The Deductible – Blanket
        amount of loss or damage exceeds the                               Insurance Other Than Builders' Risk
        applicable Deductible. We will then pay the                        1. Property Not Subject To Value Reporting
        amount of loss or damage in excess of that                            Forms
        Deductible, up to the applicable Limit of
        Insurance, after any reduction required by any                        In determining the amount, if any, that we will
        of the following: Coinsurance Condition;                              pay for loss or damage, we will deduct an
        Agreed Value Optional Coverage; any                                   amount equal to 1%, 2%, 3% or 5% (as shown
        provision in a Value Reporting Form relating to                       in the Schedule) of the value(s) of the property
        full reporting or failure to submit reports.                          that has sustained loss or damage. The
                                                                              value(s) to be used are those shown in the
     3. When property is covered under the Coverage                           most recent Statement of Values on file with
        Extension for Newly Acquired Or Constructed                           us.
        Property: In determining the amount, if any,
        that we will pay for loss or damage, we will                       2. Property Subject To Value Reporting Forms
        deduct an amount equal to a percentage of the                         In determining the amount, if any, that we will
        value(s) of the property at time of loss. The                         pay for property that has sustained loss or
        applicable percentage for Newly Acquired Or                           damage, we will deduct an amount equal to
        Constructed Property is the highest percentage                        1%, 2%, 3% or 5% (as shown in the Schedule)
        shown in the Schedule for any described                               of the value(s) of that property as of the time of
        premises.                                                             loss or damage.
B. Calculation Of The Deductible – Specific                             D. Calculation Of The Deductible – Builders' Risk
   Insurance Other than Builders' Risk                                     Insurance
     1. Property Not Subject To Value Reporting                            1. Builders' Risk Other Than Reporting Form
        Forms
                                                                              In determining the amount, if any, that we will
          In determining the amount, if any, that we will                     pay for loss or damage, we will deduct an
          pay for loss or damage, we will deduct an                           amount equal to 1%, 2%, 3% or 5% (as shown
          amount equal to 1%, 2%, 3% or 5% (as shown                          in the Schedule) of the actual cash value(s) of
          in the Schedule) of the Limit(s) of Insurance                       that property as of the time of loss or damage.
          applicable to the property that has sustained
                                                                           2. Builders' Risk Reporting Form
          loss or damage.
                                                                              In determining the amount, if any, that we will
     2. Property Subject To Value Reporting Forms                             pay for loss or damage, we will deduct an
          In determining the amount, if any, that we will                     amount equal to 1%, 2%, 3% or 5% (as shown
          pay for loss or damage, we will deduct an                           in the Schedule) of the value(s) of the property
          amount equal to 1%, 2%, 3% or 5% (as shown                          that has sustained loss or damage. The
          in the Schedule) of the value(s) of the property                    value(s) to be used are the actual cash
          that has sustained loss or damage. The                              value(s) shown in the most recent Report of
          value(s) to be used are the latest value(s)                         Values on file with us.
          shown in the most recent Report of Values on                        However:
          file with us.
                                                                              a. If the most recent Report of Values shows
          However:
                                                                                 less than the actual cash value(s) of the
          a. If the most recent Report of Values shows                           property on the report date, we will
             less than the full value(s) of the property on                      determine the deductible amount as a
             the report dates, we will determine the                             percentage of the actual cash value(s) as of
             deductible amount as a percentage of the                            the report date.
             full value(s) as of the report dates.
                                                                              b. If the first Report of Values is not filed with
          b. If the first Report of Values is not filed with                     us prior to loss or damage, we will
             us prior to loss or damage, we will                                 determine the deductible amount as a
             determine the deductible amount as a                                percentage of the actual cash value(s) of
             percentage of the applicable Limit(s) of                            the property as of the time of loss or
             Insurance.                                                          damage.




CP 03 21 06 07                                     © ISO Properties, Inc., 2006                                    Page 2 of 4
7 June 2019 @ 19:21:57 | 76664 | Page 52 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 53 of 89 PageID 59
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


EXAMPLES – APPLICATION OF DEDUCTIBLE                                    BUILDING
EXAMPLE #1 – SPECIFIC INSURANCE (B.1.)                                  Step (1): $80,000 x 2% = $1,600
The amount of loss to the damaged building is                           Step (2): $60,000 – $1,600 = $58,400
$60,000.
                                                                        PERSONAL PROPERTY
The value of the damaged building at time of loss is
$100,000. The Coinsurance percentage shown in the                       Step (1): $64,000 x 2% = $1,280
Declarations is 80%; the minimum Limit of Insurance                     Step (2): $40,000 – $1,280 = $38,720
needed to meet the Coinsurance requirement is
$80,000 (80% of $100,000).                                              The most we will pay is $97,120. The portion of the
                                                                        total loss not covered due to application of the
The actual Limit of Insurance on the damaged                            Deductible is $2,880.
building is $70,000.
                                                                        EXAMPLE #3 – BLANKET INSURANCE (C.1.)
The Deductible is 1%.
                                                                        The sum of the values of Building #1 ($500,000),
Step (1):       $70,000  $80,000 = .875                                Building #2 ($500,000) and Building #3 ($1,000,000),
Step (2):       $60,000 x .875 = $52,500                                as shown in the most recent Statement of Values on
Step (3):       $70,000 x 1% = $700                                     file with us, is $2,000,000.
Step (4):       $52,500 – $700 = $51,800                                The Coinsurance percentage shown in the
                                                                        Declarations is 90%; the minimum Blanket Limit of
The most we will pay is $51,800. The remainder of                       Insurance needed to meet the Coinsurance
the loss, $8,200, is not covered due to the                             requirement is $1,800,000 (90% of $2,000,000).
Coinsurance penalty for inadequate insurance (Steps
                                                                        The actual Blanket Limit of Insurance covering
(1) and (2)) and the application of the Deductible
                                                                        Buildings #1, #2, and #3, shown in the Declarations,
(Steps (3) and (4)).
                                                                        is $1,800,000 (therefore no Coinsurance penalty).
EXAMPLE #2 – SPECIFIC INSURANCE (B.1.)                                  Buildings #1 and #2 have sustained damage; the
The amounts of loss to the damaged property are                         amounts of loss to these buildings are $40,000
$60,000 (Building) and $40,000 (Personal Property in                    (Building #1) and $20,000 (Building #2).
building).                                                              The Deductible is 2%.
The value of the damaged building at time of loss is
$100,000. The value of the personal property in that                    BUILDING #1
building is $80,000. The Coinsurance percentage                         Step (1): $500,000 x 2% = $10,000
shown in the Declarations is 80%; the minimum Limits                    Step (2): $40,000 – $10,000 = $30,000
of Insurance needed to meet the Coinsurance
requirement are $80,000 (80% of $100,000) for the                       BUILDING #2
building and $64,000 (80% of $80,000) for the
personal property.                                                      Step (1): $500,000 x 2% = $10,000
The actual Limits of Insurance on the damaged                           Step (2): $20,000 – $10,000 = $10,000
property are $80,000 on the building and $64,000 on                     The most we will pay is $40,000. The portion of the
the personal property (therefore no Coinsurance                         total loss not covered due to application of the
penalty).                                                               Deductible is $20,000.
The Deductible is 2%.




CP 03 21 06 07                                     © ISO Properties, Inc., 2006                                 Page 3 of 4
7 June 2019 @ 19:21:57 | 76664 | Page 53 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 54 of 89 PageID 60
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


EXAMPLE #4 – BLANKET INSURANCE (C.1.)                                   Building #1 and Personal Property at Building #1 have
The sum of the values of Building #1 ($500,000),                        sustained damage; the amounts of loss are $95,000
Building #2 ($500,000), Personal Property at Building                   (Building) and $5,000 (Personal Property).
#1 ($250,000) and Personal Property at Building #2                      The Deductible is 5%.
($250,000), as shown in the most recent Statement of
Values on file with us, is $1,500,000.                                  BUILDING
The Coinsurance percentage shown in the                                 Step (1): $500,000 x 5% = $25,000
Declarations is 90%; the minimum Blanket Limit of
                                                                        Step (2): $95,000 – $25,000 = $70,000
Insurance needed to meet the Coinsurance
requirement is $1,350,000 (90% of $1,500,000).                          PERSONAL PROPERTY
The actual Blanket Limit of Insurance covering                          Step (1): $250,000 x 5% = $12,500
Buildings #1 and #2 and Personal Property at
Buildings #1 and #2, shown in the Declarations, is                      The loss, $5,000, does not exceed the Deductible.
$1,350,000. Therefore there is no Coinsurance                           The most we will pay is $70,000. The remainder of
penalty.                                                                the building loss, $25,000, is not covered due to
                                                                        application of the Deductible. There is no loss
                                                                        payment       for    the     personal     property.




CP 03 21 06 07                                     © ISO Properties, Inc., 2006                                  Page 4 of 4
7 June 2019 @ 19:21:57 | 76664 | Page 54 of 89
      Case
Certificate    8:20-cv-00771-CEH-JSS
            Number: B1180D180869/2594SP (100%)            Document      1-1 Filed 04/02/20 Page 55 of 89 PageID 61
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                                                                                   COMMERCIAL PROPERTY
                                                                                                           CP 04 11 10 12

                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                            CAREFULLY.

                                                 PROTECTIVE SAFEGUARDS
  This endorsement modifies insurance provided under the following:

 COMMERCIAL PROPERTY COVERAGE PART
 STANDARD PROPERTY POLICY
                                                                 SCHEDULE

                                                                                                Protective Safeguards
                Premises Number                              Building Number                     Symbols Applicable




  Describe Any "P-9":



  Information required to complete this Schedule, if not shown above, will be shown in the Declarations or the
  Commercial Property Insurance Schedule.


  A. The following is added to the Commercial Property                             (2) Hydrants, standpipes and outlets.
     Conditions:                                                                "P-2" Automatic Fire Alarm, protecting the
       Protective Safeguards                                                    entire building, that is:
       1. As a condition of this insurance, you are                             a. Connected to a central station; or
          required to maintain the protective devices or                        b. Reporting to a public or private fire alarm
          services listed in the Schedule above.                                   station.
       2. The protective safeguards to which this                               "P-3" Security Service, with a recording
          endorsement applies are identified by the                             system or watch clock, making hourly rounds
          following symbols:                                                    covering the entire building, when the premises
            "P-1" Automatic Sprinkler System, including                         are not in actual operation.
            related supervisory services.                                       "P-4" Service Contract with a privately owned
            Automatic Sprinkler System means:                                   fire department providing fire protection service
             a. Any     automatic    fire    protective  or                     to the described premises.
                extinguishing system, including connected:                      "P-5" Automatic Commercial Cooking
                 (1) Sprinklers and discharge nozzles;                          Exhaust And Extinguishing System installed
                                                                                on cooking appliances and having the following
                 (2) Ducts, pipes, valves and fittings;                         components:
                 (3) Tanks, their component parts and                           a. Hood:
                     supports; and
                                                                                b. Grease removal device;
                 (4) Pumps and private fire protection mains.
                                                                                c. Duct system; and
            b. When supplied from an automatic fire
               protective system:                                               d. Wet chemical fire extinguishing equipment.
                 (1) Non-automatic fire protective systems;                     "P-9", the protective system described in the
                     and                                                        Schedule.




  CP 04 11 10 12                                    © Insurance Services Office, Inc., 2011                         Page 1 of 2
7 June 2019 @ 19:21:57 | 76664 | Page 55 of 89
      Case
Certificate    8:20-cv-00771-CEH-JSS
            Number: B1180D180869/2594SP (100%)           Document       1-1 Filed 04/02/20 Page 56 of 89 PageID 62
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar




 B. The following is added to the Exclusions section                          2. Failed to maintain any protective safeguard
    of:                                                                          listed in the Schedule above, and over which
    Causes Of Loss – Basic Form                                                  you had control, in complete working order.
    Causes Of Loss – Broad Form                                               If part of an Automatic Sprinkler System or
    Causes Of Loss – Special Form                                             Automatic Commercial Cooking Exhaust And
    Mortgageholders Errors And Omissions Coverage                             Extinguishing System is shut off due to breakage,
    Form                                                                      leakage, freezing conditions or opening of
    Standard Property Policy                                                  sprinkler heads, notification to us will not be
       We will not pay for loss or damage caused by or                        necessary if you can restore full protection within
       resulting from fire if, prior to the fire, you:                        48                                           hours.
       1. Knew of any suspension or impairment in any
          protective safeguard listed in the Schedule
          above and failed to notify us of that fact; or




 Page 2 of 2                                     © Insurance Services Office, Inc., 2011                        CP 04 11 10 12
7 June 2019 @ 19:21:57 | 76664 | Page 56 of 89
Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 57 of 89 PageID 63
       Certificate Number: B1180D180869/2594SP (100%)
       Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                                                                            COMMERCIAL PROPERTY
                                                                                                    CP 12 11 10 00
                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                        CAREFULLY.

                       BURGLARY AND ROBBERY PROTECTIVE
                                 SAFEGUARDS
             This endorsement modifies insurance provided under the following:

             COMMERCIAL PROPERTY COVERAGE PART SCHEDULE*

                         Premises                                Building                   Protective Safeguards
                            No.                                    No.                       Symbols Applicable




       Describe any "BR-4":

       *Information required to complete this Schedule, if not shown on this endorsement, will be shown in
       the Declarations or the Commercial Property Insurance Schedule.
             A. The following is added to the Commercial Property Conditions:
             BURGLARY AND ROBBERY PROTECTIVE SAFEGUARDS
                   1. As a condition of this insurance, you are required to maintain the protective devices and/or
                   services listed in the Schedule above.
                   2. The protective safeguard(s) to which this endorsement applies are identified by the
                   following symbols:
                        a. "BR-1" Automatic Burglary Alarm, protecting the entire building, that signals to:
                              (1) An outside central station; or
                              (2) A police station.
                        b. "BR-2" Automatic Burglary Alarm, protecting the entire building, that has a loud
                        sounding gong or siren on the outside of the building.
                        c. "BR-3" Security Service, with a recording system or watch clock, making hourly rounds
                        covering the entire building, when the premises are not in actual operation.
                        d. "BR-4" The protective safeguard described in the Schedule.
             B. The following is added to the Exclusions section of the Causes Of Loss – Special Form:
             BURGLARY AND ROBBERY PROTECTIVE SAFEGUARDS
                   We will not pay for loss or damage caused by or resulting from theft if, prior to the theft, you:
                   1. Knew of any suspension or impairment in any protective safeguard listed in the Schedule
                   above and failed to notify us of that fact; or
                   2. Failed to maintain any protective safeguard listed in the Schedule above, and over which
                   you had control, in complete working order.

       CP 12 11 10 00                             © Insurance Services Office, Inc., 1999




 7 June 2019 @ 19:21:57 | 76664 | Page 57 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 58 of 89 PageID 64
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar
                                                                                                                       HISCPTLEP




            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                            TOTAL LOSS EARNED PREMIUM CLAUSE


Notwithstanding anything contained in the Common Policy Conditions or elsewhere in this policy, it is understood and agreed that
if this policy is cancelled, with respect to Covered Property at any one or more premises described in the Declarations, there will
be no return of any premium that relates to Covered Property that is a total or constructive total loss resulting from direct physical
loss or damage by any Covered Cause of Loss.


For the purposes of this policy total or constructive total loss means a loss where the cost to repair or replace would exceed 80%
of the Limit of Insurance applicable to the Covered Property that has sustained loss or damage.




All other terms and conditions of this policy remain unchanged.




HISCPTLEP
7 June 2019 @ 19:21:57 | 76664 | Page 58 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 59 of 89 PageID 65
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                                                                                                     IL 00 17 11 98


                                         COMMON POLICY CONDITIONS
 All Coverage Parts included in this policy are subject to the following conditions.

 A. Cancellation                                                                    b. Give you reports on the conditions we find;
      1. The first Named Insured shown in the Declara-                                 and
         tions may cancel this policy by mailing or de-                             c. Recommend changes.
         livering to us advance written notice of cancel-                        2. We are not obligated to make any inspections,
         lation.                                                                    surveys, reports or recommendations and any
      2. We may cancel this policy by mailing or deliv-                             such actions we do undertake relate only to in-
         ering to the first Named Insured written notice                            surability and the premiums to be charged. We
         of cancellation at least:                                                  do not make safety inspections. We do not un-
           a. 10 days before the effective date of cancel-                          dertake to perform the duty of any person or
              lation if we cancel for nonpayment of pre-                            organization to provide for the health or safety
              mium; or                                                              of workers or the public. And we do not warrant
                                                                                    that conditions:
           b. 30 days before the effective date of cancel-
              lation if we cancel for any other reason.                             a. Are safe or healthful; or
      3. We will mail or deliver our notice to the first                            b. Comply with laws, regulations, codes or
         Named Insured's last mailing address known to                                 standards.
         us.                                                                     3. Paragraphs 1. and 2. of this condition apply not
      4. Notice of cancellation will state the effective                            only to us, but also to any rating, advisory, rate
         date of cancellation. The policy period will end                           service or similar organization which makes
         on that date.                                                              insurance inspections, surveys, reports or
                                                                                    recommendations.
      5. If this policy is cancelled, we will send the first
         Named Insured any premium refund due. If we                             4. Paragraph 2. of this condition does not apply to
         cancel, the refund will be pro rata. If the first                          any inspections, surveys, reports or recom-
         Named Insured cancels, the refund may be                                   mendations we may make relative to certifica-
         less than pro rata. The cancellation will be ef-                           tion, under state or municipal statutes, ordi-
         fective even if we have not made or offered a                              nances or regulations, of boilers, pressure ves-
         refund.                                                                    sels or elevators.
      6. If notice is mailed, proof of mailing will be suf-                  E. Premiums
         ficient proof of notice.                                                The first Named Insured shown in the Declara-
 B. Changes                                                                      tions:
      This policy contains all the agreements between                            1. Is responsible for the payment of all premiums;
      you and us concerning the insurance afforded.                                 and
      The first Named Insured shown in the Declara-                              2. Will be the payee for any return premiums we
      tions is authorized to make changes in the terms                              pay.
      of this policy with our consent. This policy's terms                   F. Transfer Of Your Rights And Duties Under
      can be amended or waived only by endorsement                              This Policy
      issued by us and made a part of this policy.
                                                                                 Your rights and duties under this policy may not be
 C. Examination Of Your Books And Records                                        transferred without our written consent except in
      We may examine and audit your books and rec-                               the case of death of an individual named in- sured.
      ords as they relate to this policy at any time during                      If you die, your rights and duties will be trans-
      the policy period and up to three years afterward.                         ferred to your legal representative but only while
 D. Inspections And Surveys                                                      acting within the scope of duties as your legal rep-
      1. We have the right to:                                                   resentative. Until your legal representative is ap-
                                                                                 pointed, anyone having proper temporary custody
           a. Make inspections and surveys at any time;                          of your property will have your rights and duties
                                                                                 but only with respect to that property.




 IL 00 17 11 98                                   Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1
 7 June 2019 @ 19:21:57 | 76664 | Page 59 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 60 of 89 PageID 66
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                                                                                 IL 02 55 02 12

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                           CAREFULLY.

                              FLORIDA CHANGES – CANCELLATION
                                     AND NONRENEWAL
 This endorsement modifies insurance provided under the following:

      CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
      COMMERCIAL INLAND MARINE COVERAGE PART
      COMMERCIAL PROPERTY COVERAGE PART
      CRIME AND FIDELITY COVERAGE PART
      EQUIPMENT BREAKDOWN COVERAGE PART
      FARM COVERAGE PART
      STANDARD PROPERTY POLICY


 A. Paragraph 2. of the Cancellation Common Policy                             c. We may not cancel:
    Condition is replaced by the following:                                      (1) On the basis of property insurance
      2. Cancellation For Policies In Effect 90 Days                                 claims that are the result of an act of
         Or Less                                                                     God, unless we can demonstrate, by
         a. If this policy has been in effect for 90 days                            claims frequency or otherwise, that you
            or less, we may cancel this policy by                                    have failed to take action reasonably
            mailing or delivering to the first Named                                 necessary as requested by us to prevent
            Insured written notice of cancellation,                                  recurrence of damage to the insured
            accompanied by the specific reasons for                                  property; or
            cancellation, at least:                                              (2) Solely on the basis of a single property
               (1) 10 days before the effective date of                              insurance claim which is the result of
                   cancellation if we cancel           for                           water damage, unless we can
                   nonpayment of premium; or                                         demonstrate that you have failed to take
                                                                                     action reasonably requested by us to
               (2) 20 days before the effective date of                              prevent a future similar occurrence of
                   cancellation if we cancel for any other                           damage to the insured property.
                   reason, except we may cancel
                   immediately if there has been:                       B. Paragraph 5. of the Cancellation Common Policy
                                                                           Condition is replaced by the following:
                     (a) A    material    misstatement          or
                         misrepresentation; or                             5. If this policy is cancelled, we will send the first
                                                                               Named Insured any premium refund due. If we
                 (b) A failure to comply with underwriting                     cancel, the refund will be pro rata. If the first
                       requirements established by the                         Named Insured cancels, the refund may be
                       insurer.                                                less than pro rata. If the return premium is not
           b. However, Paragraph 2.a.(2) does not apply                        refunded with the notice of cancellation or
              to a first Named Insured whose residential                       when this policy is returned to us, we will mail
              structure has been insured by us or an                           the refund within 15 working days after the
              affiliated insurer for at least a five-year                      date cancellation takes effect, unless this is an
              period immediately prior to the date of                          audit policy.
              written notice. Instead, refer to Paragraph                      If this is an audit policy, then, subject to your
              C.7.b.(4) of this endorsement.                                   full cooperation with us or our agent in securing
                                                                               the necessary data for audit, we will return any
                                                                               premium refund due within 90 days of the date
                                                                               cancellation takes effect. If our audit is not
                                                                               completed within this time limitation, then we
                                                                               shall accept your own audit, and any premium
                                                                               refund due shall be mailed within 10 working
                                                                               days of receipt of your audit.



 IL 02 55 02 12                                   © Insurance Services Office, Inc., 2011                           Page 1 of 4
 7 June 2019 @ 19:21:57 | 76664 | Page 60 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 61 of 89 PageID 67
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



       The cancellation will be effective even if we                             (2) 45 days before the effective date of
       have not made or offered a refund.                                            cancellation if:
 C. The following is added to the Cancellation                                      (a) Cancellation is for one or more of the
    Common Policy Condition:                                                            reasons stated in Paragraphs 7.a.(2)
      7. Cancellation For Policies In Effect For More                                   through 7.a.(7) above, and this policy
         Than 90 Days                                                                   does not cover a residential structure
                                                                                        or its contents; or
           a. If this policy has been in effect for more
              than 90 days, we may cancel this policy                               (b) Cancellation is based on the reason
              only for one or more of the following                                     stated in Paragraph 7.a.(8) above;
              reasons:                                                           (3) 100 days before the effective date of
               (1) Nonpayment of premium;                                            cancellation if:
               (2) The policy was obtained by a material                            (a) Cancellation is for one or more of the
                   misstatement;                                                        reasons stated in Paragraphs 7.a.(2)
                                                                                        through 7.a.(7) above; and
               (3) There has been a failure to comply with
                   underwriting requirements established                            (b) This policy covers a residential
                   by us within 90 days of the effective                                 structure or its contents, unless
                   date of coverage;                                                     Paragraph 7.b.(4) applies.
               (4) There has been a substantial change in                            However, if cancellation is to become
                   the risk covered by the policy;                                   effective between June 1 and November
                                                                                     30, we will mail or deliver to the first
               (5) The cancellation is for all insureds under                        Named Insured written notice of
                   such policies for a given class of                                cancellation at least 100 days prior to
                   insureds;                                                         the effective date of cancellation or by
               (6) On the basis of property insurance                                June 1, whichever is earlier. Therefore,
                   claims that are the result of an act of                           when cancellation is to become effective
                   God, if we can demonstrate, by claims                             between September 9 and November
                   frequency or otherwise, that you have                             30, we will mail or deliver to the first
                   failed to take action reasonably                                  Named Insured written notice of
                   necessary as requested by us to prevent                           cancellation by June 1; or
                   recurrence of damage to the insured                           (4) 120 days before the effective date of
                   property;                                                         cancellation if:
               (7) On the basis of a single property                                (a) Cancellation is for one or more of the
                   insurance claim which is the result of                               reasons stated in Paragraphs 7.a.(2)
                   water damage, if we can demonstrate                                  through 7.a.(7) above; and
                   that you have failed to take action
                   reasonably requested by us to prevent a                          (b) The first Named Insured's residential
                   future similar occurrence of damage to                               structure has been insured by us or
                   the insured property; or                                             an affiliated insurer for at least a five-
                                                                                        year period immediately prior to the
               (8) The cancellation of some or all of our                               date of the written notice.
                   policies is necessary to protect the best
                   interests of the public or policyholders             D. The following is added:
                   and such cancellation is approved by                    Nonrenewal
                   the Florida Office of Insurance                         1. If we decide not to renew this policy, we will
                   Regulation.                                                mail or deliver to the first Named Insured
           b. If we cancel this policy for any of these                       written notice of nonrenewal, accompanied by
              reasons, we will mail or deliver to the first                   the specific reason for nonrenewal, at least:
              Named      Insured     written    notice   of                   a. 45 days prior to the expiration of the policy
              cancellation, accompanied by the specific                          if this policy does not cover a residential
              reasons for cancellation, at least:                                structure or its contents, or if nonrenewal is
               (1) 10 days before the effective date of                          for the reason stated in Paragraph D.5.; or
                   cancellation if cancellation is for                        b. 100 days prior to the expiration of the policy
                   nonpayment of premium;                                        if this policy covers a residential structure or
                                                                                 its contents, unless Subsection c. or d.
                                                                                 applies.




 Page 2 of 4                                      © Insurance Services Office, Inc., 2011                         IL 02 55 02 12
 7 June 2019 @ 19:21:57 | 76664 | Page 61 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 62 of 89 PageID 68
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



           c. If this policy covers a residential structure or                 c. Solely on the basis of a single property
              its contents and nonrenewal is to become                            insurance claim which is the result of water
              effective between June 1 and November                               damage, unless we can demonstrate that
              30, we will mail or deliver to the first Named                      you have failed to take action reasonably
              Insured written notice of nonrenewal at                             requested by us to prevent a future similar
              least 100 days prior to the effective date of                       occurrence of damage to the insured
              nonrenewal or by June 1, whichever is                               property.
              earlier. Therefore, when nonrenewal is to                    4. Notwithstanding the provisions of Paragraph
              become effective between September 9                            D.3., we may refuse to renew this policy if this
              and November 30, we will mail or deliver to                     policy includes Sinkhole Loss coverage. If we
              the first Named Insured written notice of                       nonrenew this policy for purposes of removing
              nonrenewal by June 1. If nonrenewal is due                      Sinkhole Loss coverage, pursuant to section
              to a revision to this policy's coverage for                     627.706, Florida Statutes, we will offer you a
              sinkhole losses or catastrophic ground                          policy that includes catastrophic ground cover
              cover collapse, pursuant to section                             collapse coverage.
              627.706, Florida Statutes, then this
              subsection, c., does not apply. Therefore, in                5. Notwithstanding the provisions of Paragraph
              such a case, Subsection b. or d. applies.                       D.3., we may refuse to renew this policy if
                                                                              nonrenewal of some or all of our policies is
           d. 120 days prior to the effective date of                         necessary to protect the best interests of the
              nonrenewal if the first Named Insured's                         public or policyholders and such nonrenewal is
              residential structure has been insured by us                    approved by the Florida Office of Insurance
              or an affiliated insurer for at least a five-                   Regulation.
              year period immediately prior to the date of
              the written notice.                                       E. Limitations On Cancellation And Nonrenewal
                                                                           In The Event Of Hurricane Or Wind Loss –
      2. Any notice of nonrenewal will be mailed or                        Residential Property
         delivered to the first Named Insured at the last
         mailing address known to us. If notice is                         1. The following provisions apply to a policy
         mailed, proof of mailing will be sufficient proof                     covering a residential structure or its contents,
         of notice.                                                            if such property has sustained damage as a
                                                                               result of a hurricane or windstorm that is the
      3. We may not refuse to renew this policy:                               subject of a declaration of emergency by the
           a. On the basis of property insurance claims                        Governor and filing of an order by the
              that are the result of an act of God, unless                     Commissioner of Insurance Regulation:
              we can demonstrate, by claims frequency                          a. Except as provided in Paragraph E.1.b., we
              or otherwise, that you have failed to take                          may not cancel or nonrenew the policy until
              action reasonably necessary as requested                            at least 90 days after repairs to the
              by us to prevent recurrence of damage to                            residential structure or its contents have
              the insured property;                                               been substantially completed so that it is
           b. On the basis of filing of claims for sinkhole                       restored to the extent that it is insurable by
              loss. However, we may refuse to renew this                          another insurer writing policies in Florida. If
              policy if:                                                          we elect to not renew the policy, we will
               (1) The total of such property insurance                           provide at least 100 days' notice that we
                   claim payments for this policy equals or                       intend to nonrenew 90 days after the
                   exceeds the policy limits in effect on the                     substantial completion of repairs.
                   date of loss for property damage to the                     b. We may cancel or nonrenew the policy prior
                   covered building; or                                           to restoration of the structure or its contents
               (2) You have failed to repair the structure in                     for any of the following reasons:
                   accordance with the engineering                               (1) Nonpayment of premium;
                   recommendations upon which any loss                           (2) Material misstatement or fraud related to
                   payment or policy proceeds were based;                            the claim;
                   or
                                                                                 (3) We      determine      that  you    have
                                                                                     unreasonably caused a delay in the
                                                                                     repair of the structure; or
                                                                                 (4) We have paid the policy limits.




 IL 02 55 02 12                                   © Insurance Services Office, Inc., 2011                           Page 3 of 4
 7 June 2019 @ 19:21:57 | 76664 | Page 62 of 89
    Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 63 of 89 PageID 69
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                If we cancel or nonrenew for nonpayment of                 3. With respect to Paragraph E.2., a hurricane is
                premium, we will give you 10 days' notice. If                 a storm system that has been declared to be a
                we cancel or nonrenew for a reason listed                     hurricane by the National Hurricane Center of
                in Paragraph b.(2), b.(3) or b.(4), we will                   the National Weather Service          (hereafter
                give you 45 days' notice.                                     referred to as NHC). The hurricane occurrence
     2. With respect to a policy covering a residential                       begins at the time a hurricane watch or
        structure or its contents, any cancellation or                        hurricane warning is issued for any part of
        nonrenewal that would otherwise take effect                           Florida by the NHC and ends 72 hours after the
        during the duration of a hurricane will not take                      termination of the last hurricane watch or
        effect until the end of the duration of such                          hurricane warning issued for any part of Florida
        hurricane, unless a replacement policy has                            by                  the                   NHC.
        been obtained and is in effect for a claim
        occurring during the duration of the hurricane.
        We may collect premium for the period of time
        for which the policy period is extended.




 Page 4 of 4                                      © Insurance Services Office, Inc., 2011                      IL 02 55 02 12
 7 June 2019 @ 19:21:57 | 76664 | Page 63 of 89
 Case Number:
Certificate 8:20-cv-00771-CEH-JSS
                  B1180D180869/2594SP (100%) Document 1-1                 Filed 04/02/20 Page 64 of 89 PageID 70
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                     ASBESTOS ENDORSEMENT


A. This Policy only insures asbestos physically incorporated in an insured building or structure, and
then only that part of the asbestos which has been physically damaged during the period of insurance
by one of these Listed Perils:

            fire; explosion; lightning; windstorm; hail; direct impact of vehicle, aircraft or vessel; riot or civil
            commotion, vandalism or malicious mischief; or accidental discharge of fire protective
            equipment.

 This coverage is subject to each of the following specific limitations:

 1.           The said building or structure must be insured under this Policy for damage by that Listed
              Peril.

 2.           The Listed Peril must be the immediate, sole cause of the damage of the asbestos.

 3.           The Assured must report to Underwriters the existence and cost of the damage as soon as
              practicable after the Listed Peril first damaged the asbestos. However, this Policy does not
              insure any such damage first reported to the Underwriters more than 12 (twelve) months after
              the expiration, or termination, of the period of insurance.

 4.           Insurance under this Policy in respect of asbestos shall not include any sum relating to:

              (i)        any faults in the design, manufacture or installation of the asbestos;

              (ii)       asbestos not physically damaged by the Listed Peril including any governmental or
                         regulatory authority direction or request of whatsoever nature relating to undamaged
                         asbestos.

 B.           Except as set forth in the foregoing Section A, this Policy does not insure asbestos or any sum
              relating thereto.



LMA5019

14/09/2005




7 June 2019 @ 19:21:57 | 76664 | Page 64 of 89
 Case Number:
Certificate 8:20-cv-00771-CEH-JSS
                  B1180D180869/2594SP (100%) Document 1-1               Filed 04/02/20 Page 65 of 89 PageID 71
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                 SERVICE OF SUIT CLAUSE (U.S.A.)

This Service of Suit Clause will not be read to conflict with or override the obligations of the parties to arbitrate their
disputes as provided for in any Arbitration provision within this Policy. This Clause is intended as an aid to compelling
arbitration or enforcing such arbitration or arbitral award, not as an alternative to such Arbitration provision for
resolving disputes arising out of this contract of insurance (or reinsurance).

It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed to be due hereunder,
the Underwriters hereon, at the request of the Insured (or Reinsured), will submit to the jurisdiction of a Court of
competent jurisdiction within the United States. Nothing in this Clause constitutes or should be understood to
constitute a waiver of Underwriters' rights to commence an action in any Court of competent jurisdiction in the United
States, to remove an action to a United States District Court, or to seek a transfer of a case to another Court as
permitted by the laws of the United States or of any State in the United States.

It is further agreed that service of process in such suit may be made upon:

                                                       MENDES & MOUNT,
                                                        750 Seventh Ave,
                                                           New York,
                                                         NY 10019 6829
                                                             U.S.A.

and that in any suit instituted against any one of them upon this contract, Underwriters will abide by the final decision
of such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such suit
and/or upon the request of the Insured (or Reinsured) to give a written undertaking to the Insured (or Reinsured) that
they will enter a general appearance upon Underwriters' behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor,
Underwriters hereon hereby designate the Superintendent, Commissioner or Director of Insurance or other officer
specified for that purpose in the statute, or his successor or successors in office, as their true and lawful attorney upon
whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the Insured (or
Reinsured) or any beneficiary hereunder arising out of this contract of insurance (or reinsurance), and hereby
designate the above-named as the person to whom the said officer is authorized to mail such process or a true copy
thereof.


LMA5020

14/09/2005




7 June 2019 @ 19:21:57 | 76664 | Page 65 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 66 of 89 PageID 72
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar

                                                     APPLICABLE LAW (U.S.A.)

This Insurance shall be subject to the applicable state law to be determined by the court of competent
jurisdiction as determined by the provisions of the Service of Suit Clause (U.S.A.)



LMA5021

14/09/2005




7 June 2019 @ 19:21:57 | 76664 | Page 66 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 67 of 89 PageID 73
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                   FRAUDULENT CLAIM CLAUSE

If the (re)insured shall make any claim knowing the same to be false or fraudulent, as regards amount or otherwise,
this contract shall become void and all claim hereunder shall be forfeited.


LMA5062

4 September 2006




7 June 2019 @ 19:21:57 | 76664 | Page 67 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 68 of 89 PageID 74
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar




                                      U.S. TERRORISM RISK INSURANCE ACT OF 2002 AS AMENDED

                                                     NOT PURCHASED CLAUSE


This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk Insurance Act of 2002"
as amended as summarized in the disclosure notice.

It is hereby noted that the Underwriters have made available coverage for “insured losses” directly resulting from an
"act of terrorism" as defined in the "U.S. Terrorism Risk Insurance Act of 2002", as amended (“TRIA”) and the Insured
has declined or not confirmed to purchase this coverage.

This Insurance therefore affords no coverage for losses directly resulting from any "act of terrorism" as defined in
TRIA except to the extent, if any, otherwise provided by this policy.

All other terms, conditions, insured coverage and exclusions of this Insurance including applicable limits and
deductibles remain unchanged and apply in full force and effect to the coverage provided by this Insurance.




LMA5219

12 January 2015




7 June 2019 @ 19:21:57 | 76664 | Page 68 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 69 of 89 PageID 75
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar




                                       SMALL ADDITIONAL OR RETURN PREMIUMS CLAUSE (U.S.A.)


NOTWITHSTANDING anything to the contrary contained herein and in consideration of the premium for which this
Insurance is written, it is understood and agreed that whenever an additional or return premium of $50 or less
becomes due from or to the Assured on account of the adjustment of a deposit premium, or of an alteration in
coverage or rate during the term or for any other reason, the collection of such premium from the Assured will be
waived or the return of such premium to the Assured will not be made, as the case may be.


NMA1168 (amended)




7 June 2019 @ 19:21:57 | 76664 | Page 69 of 89
        Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 70 of 89 PageID 76
      Certificate Number: B1180D180869/2594SP (100%)
      Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar

                                                       ELECTRONIC DATA ENDORSEMENT B

1.      Electronic Data Exclusion

        Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is understood and
        agreed as follows:-

        a)        This Policy does not insure loss, damage, destruction, distortion, erasure, corruption or alteration of
                  ELECTRONIC DATA from any cause whatsoever (including but not limited to COMPUTER VIRUS) or loss of
                  use, reduction in functionality, cost, expense of whatsoever nature resulting therefrom, regardless of any other
                  cause or event contributing concurrently or in any other sequence to the loss.

                  ELECTRONIC DATA means facts, concepts and information converted to a form useable for communications,
                  interpretation or processing by electronic and electromechanical data processing or electronically controlled
                  equipment and includes programmes, software and other coded instructions for the processing and
                  manipulation of data or the direction and manipulation of such equipment.

                  COMPUTER VIRUS means a set of corrupting, harmful or otherwise unauthorised instructions or code including
                  a set of maliciously introduced unauthorised instructions or code, programmatic or otherwise, that propagate
                  themselves through a computer system or network of whatsoever nature. COMPUTER VIRUS includes but is
                  not limited to 'Trojan Horses', 'worms' and 'time or logic bombs'.
        b)        However, in the event that a peril listed below results from any of the matters described in paragraph a) above,
                  this Policy, subject to all its terms, conditions and exclusions, will cover physical damage occurring during the
                  Policy period to property insured by this Policy directly caused by such listed peril.
                  Listed Perils
                  Fire
                  Explosion

 2.     Electronic Data Processing Media Valuation
        Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is understood and
        agreed as follows:-

        Should electronic data processing media insured by this Policy suffer physical loss or damage insured by this Policy,
        then the basis of valuation shall be the cost of the blank media plus the costs of copying the ELECTRONIC DATA from
        back-up or from originals of a previous generation. These costs will not include research and engineering nor any
        costs of recreating, gathering or assembling such ELECTRONIC DATA. If the media is not repaired, replaced or
        restored the basis of valuation shall be the cost of the blank media. However this Policy does not insure any amount
        pertaining to the value of such ELECTRONIC DATA to the Assured or any other party, even if such ELECTRONIC
        DATA cannot be recreated, gathered or assembled.

        NMA 2915

        25/01/2001




      7 June 2019 @ 19:21:57 | 76664 | Page 70 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 71 of 89 PageID 77
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                                 CLAIM NOTIFICATION CLAUSE (U.S.A.)


The Assured upon knowledge of any occurrence likely to give rise to a claim hereunder shall give immediate advice
thereof to the Underwriters through DTW Claims Management (DCM), 3350 Riverwood Parkway, Atlanta, GA, USA.
Email: newclaims@dtwclaims.com Tel: 001-404-666-4450


All other terms and conditions remain unaltered.




7 June 2019 @ 19:21:57 | 76664 | Page 71 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 72 of 89 PageID 78
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                               CONFORMITY CLAUSE
Notwithstanding anything to the contrary contained herein it is hereby noted and agreed the following Proviso’s are
applicable hereto:


Wherever the term “Underwriters”, “Company”, “Insurers” or “We” appear herein, the same shall be deemed to mean
"Underwriters".
Wherever the term “Policy” appears herein the same shall be deemed to mean "Certificate".
Wherever the term “Named Insured” or “Assured” appear, these shall be deemed to mean and read the same.
Wherever “US$”, “$” or “USD “appear herein the same shall be deemed to mean United States Dollars.


All other terms and conditions remain unaltered.




7 June 2019 @ 19:21:57 | 76664 | Page 72 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 73 of 89 PageID 79
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar


                                           MINIMUM EARNED PREMIUM DEFINITION ENDORSEMENT

Notwithstanding anything to the contrary contained herein, in the event that this Policy is cancelled by the Assured the
Policy premium is subject to a minimum earned premium calculated in accordance with the USA Hurricane Minimum
Earned Premium Endorsement, or a minimum earned premium of 25% of the total premium, or the earned premium
calculated in accordance with the Short Rate Cancellation Clause as set forth in the certificate provisions, whichever
the greater.




7 June 2019 @ 19:21:57 | 76664 | Page 73 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 74 of 89 PageID 80
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar

                                           USA HURRICANE MINIMUM EARNED PREMIUM ENDORSEMENT

The following terms and conditions will apply to this Certificate where the peril of Windstorm is included:

1.        If you cancel this policy, remove a location or reduce the amount of Insurance on a location that is within 75
          miles of the Atlantic Ocean and/or the Gulf of Mexico in the States of North Carolina thru to Texas inclusive,
          and coverage existed any time during the period of June 1st to November 30th, the amount of premium we will
          return will be the Unearned Premium for the location. The Unearned Premium is the annual premium for the
          policy (or for the location removed or coverage reduced, as applicable) multiplied by the Unearned Factor
          noted below. The location premium is the 100% annual rate multiplied by the location value as scheduled in the
          most current Statement of Values on file with Underwriters.

                                                                  1 Year Policy

          Days Policy                                    Unearned Factor
          In Force

          001 to 180                                     25%
          181 to 210                                     20%
          211 to 240                                     15%
          241 to 270                                     10%
          271 to 300                                     5.0%
          301 to 330                                     2.5%
          331 to 365                                     0.0%



2.        The provisions of this endorsement replace any short rate provision stipulated in this policy for all locations that
          are within 75 miles of the Atlantic Ocean and/or the Gulf of Mexico in the States of North Carolina thru to Texas
          inclusive, and coverage existed any time during the period of June 1st to November 30th.


All other terms and conditions remain unchanged.




7 June 2019 @ 19:21:57 | 76664 | Page 74 of 89
Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 75 of 89 PageID 81
    Certificate Number: B1180D180869/2594SP (100%)
    Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar




                                                     EXCLUSIONS SECTION




    7 June 2019 @ 19:21:57 | 76664 | Page 75 of 89
     Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 76 of 89 PageID 82
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                                                                              IL 09 35 07 02

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
 This endorsement modifies insurance provided under the following:

      COMMERCIAL INLAND MARINE COVERAGE PART
      COMMERCIAL PROPERTY COVERAGE
      PART CRIME AND FIDELITY COVERAGE
      PART STANDARD PROPERTY POLICY

 A. We will not pay for loss ("loss") or damage caused                     2. Any advice, consultation, design, evaluation,
    directly or indirectly by the following. Such loss                        inspection, installation, maintenance, repair,
    ("loss") or damage is excluded regardless of any                          replacement or supervision provided or done
    other cause or event that contributes concurrently                        by you or for you to determine, rectify or test
    or in any sequence to the loss ("loss") or damage.                        for, any potential or actual problems described
    1. The failure, malfunction or inadequacy of:                             in Paragraph A.1. of this endorsement.
            a. Any of the following, whether belonging to               B. If an excluded Cause of Loss as described in
               any insured or to others:                                   Paragraph A. of this endorsement results:
                (1) Computer hardware, including micro-                    1. In a Covered Cause of Loss under the Crime
                    processors;                                               and Fidelity Coverage Part, the Commercial
                                                                              Inland Marine Coverage Part or the Standard
                (2) Computer application software;                            Property Policy; or
                (3) Computer operating systems and                         2. Under the Commercial Property Coverage
                    related software;                                         Part:
                (4) Computer networks;                                        a. In a "Specified Cause of Loss", or in eleva-
                (5) Microprocessors (computer chips) not                         tor collision resulting from mechanical
                    part of any computer system; or                              breakdown, under the Causes of Loss -
                (6) Any other computerized or electronic                          Special Form; or
                    equipment or components; or                               b. In a Covered Cause of Loss under the
           b. Any other products, and any services, data                         Causes Of Loss - Basic Form or the
              or functions that directly or indirectly use or                    Causes Of Loss - Broad Form;
              rely upon, in any manner, any of the items                   we will pay only for the loss ("loss") or damage
              listed in Paragraph A.1.a. of this endorse-                  caused by such "Specified Cause of Loss", eleva-
              ment;                                                        tor collision, or Covered Cause of Loss.
           due to the inability to correctly recognize, proc-           C. We will not pay for repair, replacement or modifi-
           ess, distinguish, interpret or accept one or                    cation of any items in Paragraphs A.1.a. and
           more dates or times. An example is the inability
           of computer software to recognize the year                      A.1.b. of this endorsement to correct any deficien-
           2000.                                                           cies or change any features.




 IL 09 35 07 02                                     © ISO Properties, Inc., 2001                                  Page 1 of 1
 7 June 2019 @ 19:21:57 | 76664 | Page 76 of 89
 Case Number:
Certificate 8:20-cv-00771-CEH-JSS
                  B1180D180869/2594SP (100%) Document 1-1               Filed 04/02/20 Page 77 of 89 PageID 83
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar

                                                 SANCTION LIMITATION AND EXCLUSION CLAUSE

No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or provide any
benefit hereunder to the extent that the provision of such cover, payment of such claim or provision of such benefit
would expose that (re)insurer to any sanction, prohibition or restriction under United Nations resolutions or the trade or
economic sanctions, laws or regulations of the European Union, United Kingdom or United States of America.


LMA3100
15 September 2010




7 June 2019 @ 19:21:57 | 76664 | Page 77 of 89
 Case Number:
Certificate 8:20-cv-00771-CEH-JSS
                  B1180D180869/2594SP (100%) Document 1-1               Filed 04/02/20 Page 78 of 89 PageID 84
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                 MICROORGANISM EXCLUSION (ABSOLUTE)


This Policy does not insure any loss, damage, claim, cost, expense or other sum directly or indirectly arising out of or
relating to:

                 mold, mildew, fungus, spores or other microorganism of any type, nature, or description, including but not
                 limited to any substance whose presence poses an actual or potential threat to human health.

This Exclusion applies regardless whether there is (i) any physical loss or damage to insured property; (ii) any insured
peril or cause, whether or not contributing concurrently or in any sequence; (iii) any loss of use, occupancy, or
functionality; or (iv) any action required, including but not limited to repair, replacement, removal, cleanup, abatement,
disposal, relocation, or steps taken to address medical or legal concerns.

This Exclusion replaces and supersedes any provision in the Policy that provides insurance, in whole or in part, for
these matters.



LMA5018

14/09/2005




7 June 2019 @ 19:21:57 | 76664 | Page 78 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 79 of 89 PageID 85
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar

                                             RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE -
                                                       PHYSICAL DAMAGE - DIRECT

This policy does not cover any loss or damage arising directly or indirectly from nuclear reaction nuclear radiation or
radioactive contamination however such nuclear reaction nuclear radiation or radioactive contamination may have
been caused.


NMA1191 (amended)

07/05/1959




7 June 2019 @ 19:21:57 | 76664 | Page 79 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 80 of 89 PageID 86
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar




           SEEPAGE & POLLUTION, LAND, AIR WATER EXCLUSION & DEBRIS REMOVAL ENDORSEMENT


LAND, WATER AND AIR EXCLUSION

Notwithstanding any provision to the contrary within the Policy of which this Endorsement forms part (or within any
other Endorsement which forms part of this Policy), this Policy does not insure land (including but not limited to land
on which the insured property is located), water or air, howsoever and wherever occurring, or any interest or right
therein.

SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION

Notwithstanding any provision to the contrary within the Policy of which this Endorsement forms part (or within any
other Endorsement which forms part of this Policy), this Policy does not insure:

(a) any loss, damage, cost or expense, or

(b) any increase in insured loss, damage, cost or expense, or

(c) any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or imposed by order, direction,
    instruction or request of, or by any agreement with, any court, government agency or any public, civil or military
    authority, or threat thereof, (and whether or not as a result of public or private litigation),

which arises from any kind of seepage or any kind of pollution and/or contamination, or threat thereof, whether or not
caused by or resulting from a peril insured, or from steps or measures taken in connection with the avoidance,
prevention, abatement, mitigation, remediation, clean-up or removal of such seepage or pollution and/or
contamination or threat thereof.

The term "any kind of seepage or any kind of pollution and/or contamination" as used in this Endorsement includes
(but is not limited to):

(a) seepage of, or pollution and/or contamination by, anything, including but not limited to, any material designated as
    a "hazardous substance" by the United States Environmental Protection Agency or as a "hazardous material" by
    the United States Department of Transportation, or defined as a "toxic substance" by the Canadian Environmental
    Protection Act for the purposes of Part II of that Act, or any substance designated or defined as toxic, dangerous,
    hazardous or deleterious to persons or the environment under any other Federal, State, Provincial, Municipal or
    other law, ordinance or regulation; and

(b) the presence, existence, or release of anything which endangers or threatens to endanger the health, safety or
    welfare of persons or the environment.

DEBRIS REMOVAL ENDORSEMENT

THIS ENDORSEMENT CONTAINS PROVISIONS WHICH MAY LIMIT OR PREVENT RECOVERY UNDER THIS
POLICY FOR LOSS WHERE COSTS OR EXPENSES FOR DEBRIS REMOVAL ARE INCURRED.

Nothing contained in this Endorsement shall override any Seepage and/or Pollution and/or Contamination Exclusion
or any Radioactive Contamination Exclusion or any other Exclusion applicable to this Policy.

Any provision within this Policy (or within any other Endorsement which forms part of this Policy) which insures debris
removal is cancelled and replaced by the following:

1. In the event of direct physical damage to or destruction of property, for which Underwriters hereon agree to pay, or
   which but for the application of a deductible or underlying amount they would agree to pay (hereinafter referred to
   as "Damage or Destruction"), this Policy also insures, within the Sum Insured, subject to the limitations and
   method of calculation below, and to all the other terms and conditions of the Policy, costs or expenses;

      (a) which are reasonably and necessarily incurred by the Assured in the removal, from the premises of the
          Assured at which the Damage or Destruction occurred, of debris which results from the Damage or
          Destruction; and
7 June 2019 @ 19:21:57 | 76664 | Page 80 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 81 of 89 PageID 87
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar

      (b) of which the Assured becomes aware and advises the amount thereof to Underwriters hereon within one year
          of the commencement of such Damage or Destruction.

2. In calculating the amount, if any, payable under this Policy for loss where costs or expenses for removal of debris
   are incurred by the Assured (subject to the limitations in paragraph 1 above):

      (a) the maximum amount of such costs or expenses that can be included in the method of calculation set out in
          (b) below shall be the greater of US$25,000 (twenty-five thousand dollars) or 10% (ten percent) of the amount
          of the Damage or Destruction from which such costs or expenses result; and

      (b) the amount of such costs or expenses as limited in (a) above shall be added to:

            (i) the amount of the Damage or Destruction; and

            (ii) all other amounts of loss, which arise as a result of the same occurrence, and for which Underwriters
                 hereon also agree to pay, or which but for the application of a deductible or underlying amount they would
                 agree to pay; and

            the resulting sum shall be the amount to which any deductible or underlying amount to which this Policy is
            subject and the limit (or applicable sub-limit) of this Policy, shall be applied.



NMA2340

24/11/1988




7 June 2019 @ 19:21:57 | 76664 | Page 81 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 82 of 89 PageID 88
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar

                                             ELECTRONIC DATE RECOGNITION EXCLUSION (EDRE)

This policy does not cover any loss, damage, cost, claim or expense, whether preventative, remedial or otherwise,
directly or indirectly arising out of or relating to:

a)          the calculation, comparison, differentiation, sequencing or processing of data involving the date change to the
            year 2000, or any other date change, including leap year calculations, by any computer system, hardware,
            programme or software and/or any microchip, integrated circuit or similar device in computer equipment or
            non-computer equipment, whether the property of the insured or not;

or

b)          any change, alteration, or modification involving the date change to the year 2000, or any other date change,
            including leap year calculations, to any such computer system, hardware, programme or software and/or any
            microchip, integrated circuit or similar device in computer equipment or non-computer equipment, whether the
            property of the insured or not.

This clause applies regardless of any other cause or event that contributes concurrently or in any sequence to the
loss, damage, cost, claim or expense.


EDRE

NMA2802

17/12/1997




7 June 2019 @ 19:21:57 | 76664 | Page 82 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 83 of 89 PageID 89
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                 WAR AND TERRORISM EXCLUSION ENDORSEMENT

Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed that this
insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting from
or in connection with any of the following regardless of any other cause or event contributing concurrently or in any
other sequence to the loss;

(1)         war, invasion, acts of foreign enemies, hostilities or warlike operations (whether war be declared or not), civil
            war, rebellion, revolution, insurrection, civil commotion assuming the proportions of or amounting to an
            uprising, military or usurped power; or

(2)         any act of terrorism.


For the purpose of this endorsement an act of terrorism means an act, including but not limited to the use of force or
violence and/or the threat thereof, of any person or group(s) of persons, whether acting alone or on behalf of or in
connection with any organisation(s) or government(s), committed for political, religious, ideological or similar purposes
including the intention to influence any government and/or to put the public, or any section of the public, in fear.

This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by,
resulting from or in connection with any action taken in controlling, preventing, suppressing or in any way relating to
(1) and/or (2) above.

If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not covered by this
insurance the burden of proving the contrary shall be upon the Assured.

In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder shall remain in full
force and effect.


NMA2918
08/10/2001




7 June 2019 @ 19:21:57 | 76664 | Page 83 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 84 of 89 PageID 90
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar

                                                 BIOLOGICAL OR CHEMICAL MATERIALS EXCLUSION

It is agreed that this Insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
caused by, resulting from or in connection with the actual or threatened malicious use of pathogenic or poisonous
biological or chemical materials regardless of any other cause or event contributing concurrently or in any other
sequence thereto.


NMA2962

06/02/2003




7 June 2019 @ 19:21:57 | 76664 | Page 84 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 85 of 89 PageID 91
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar



                                                 PRE EXISTING CONDITION EXCLUSION


Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed that this
insurance excludes all loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting
from or in connection with any pre-existing condition of property at the inception date of this insurance.




7 June 2019 @ 19:21:57 | 76664 | Page 85 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 86 of 89 PageID 92
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar




                                                    SEVERAL LIABILITY NOTICE


The subscribing insurers' obligations under contracts of insurance to which they subscribe are several and not joint
and are limited solely to the extent of their individual subscriptions. The subscribing insurers are not responsible for
the subscription of any co-subscribing insurer who for any reason does not satisfy all or part of its obligations.


08/94
LSW1001 (Insurance)




7 June 2019 @ 19:21:57 | 76664 | Page 86 of 89
  Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 87 of 89 PageID 93
Certificate Number: B1180D180869/2594SP (100%)
Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar




Attaching to and forming part of Certificate Number: B1180D180869/2594SP (100%)

SCHEDULE OF LLOYD’S UNDERWRITERS

Authority Ref. B1180D180869 : Hereon 100%


                               100.0000%         1991                   DTW

                               100.0000%




7 June 2019 @ 19:21:57 | 76664 | Page 87 of 89
Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 88 of 89 PageID 94
    Certificate Number: B1180D180869/2594SP (100%)
    Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports Bar




                                                     One Lime Street London EC3M 7HA



    7 June 2019 @ 19:21:57 | 76664 | Page 88 of 89
                           Case 8:20-cv-00771-CEH-JSS Document 1-1 Filed 04/02/20 Page 89 of 89 PageID 95




FATCA Withholding Statement
       Name Insured: Prime Time Sports Grill, Inc. dba Prime Time Sports
                        Bar
       Effective Date: 07 June 2019
  Document Produced: 7 June 2019 @ 19:21:57
       Policy Number: D180869/2594SP - Order: 100%
            Page 1 of 1




Name                         Street Address        City      Post Code     Resident   Type of    US / Foreign   Chapter 3      Chapter 4 /     Placement    Rate of
                                                                           Country    Document   TIN            Status         FATCA Status    Percentage   Withholding

Decus Insurance Brokers      52 Lime Street        London    EC3M 7AF      UK         W-8IMY     N/A            Nonqualified   Passive NFFE    100.00%      None
Limited                                                                                                         Intermediary
Underwriters at Lloyd’s,     1 Lime Street         London    EC3M 7HA      UK         W-8IMY     XX-XXXXXXX     Qualified      Excepted NFFE   100.00%      None
London                                                                                                          Intermediary   / QI
